Exhibit 10.1


EXECUTION VERSION
Conformed through Omnibus Amendment, dated as of May 7, 2019




LOAN FINANCING AND SERVICING AGREEMENT
dated as of May 15, 2013
TCPC FUNDING I, LLC
as Borrower
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
DEUTSCHE BANK AG, NEW YORK BRANCH
as Facility Agent
THE OTHER AGENTS PARTIES HERETO
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Collateral Agent and as Collateral Custodian







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article I
DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
39
Article II
THE FACILITY, ADVANCE PROCEDURES AND NOTES
40
Section 2.1
Advances
40
Section 2.2
Funding of Advances
40
Section 2.3
Notes
42
Section 2.4
Repayment and Prepayments
42
Section 2.5
Permanent Reduction of Facility Amount
43
Section 2.6
Extension of Revolving Period
43
Section 2.7
Calculation of Discount Factor
43
Section 2.8
Increase in Facility Amount
44
Section 2.9
Defaulting Lenders
44
Article III
YIELD, UNDRAWN FEE, ETC
45
Section 3.1
Yield and Undrawn Fee
45
Section 3.2
Yield Distribution Dates
46
Section 3.3
Yield Calculation
46
Section 3.4
Computation of Yield, Fees, Etc
46
Article IV
PAYMENTS; TAXES
46
Section 4.1
Making of Payments
46
Section 4.2
Due Date Extension
46
Section 4.3
Taxes
47





-i-

--------------------------------------------------------------------------------





Article V
INCREASED COSTS, ETC
51
Section 5.1
Increased Costs, Capital Adequacy
51
Article VI
EFFECTIVENESS; CONDITIONS TO ADVANCES
52
Section 6.1
Effectiveness
52
Section 6.2
Advances and Reinvestments
54
Section 6.3
Transfer of Collateral Obligations and Permitted Investments
56
ARTICLE VII
ADMINISTRATION AND MANAGEMENT OF COLLATERAL OBLIGATIONS
57
Section 7.1
Investment Manager
57
Section 7.2
Investment Manager Events
57
Section 7.3
Duties of the Investment Manager
58
Section 7.4
Reserved
59
Section 7.5
Covenants Relating to the Investment Manager
59
Section 7.6
Reserved
62
Section 7.7
Collateral Reporting
62
Section 7.8
Reserved
63
Section 7.9
Procedural Review of Collateral Obligations; Access to Investment Manager and
Investment Manager’s Records
63
Section 7.10
Optional Sales
64
Section 7.11
Repurchase or Substitution of Warranty Collateral Obligations
66
Section 7.12
Required Sale Date
66
Article VIII
ACCOUNTS; PAYMENTS
66
Section 8.1
Accounts
66
Section 8.2
Excluded Amounts
68
Section 8.3
Distributions, Reinvestment and Dividends
68
Section 8.4
Fees
71
Section 8.5
Monthly Report
71
Article IX
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
72
Section 9.1
Organization and Good Standing
72
Section 9.2
Due Qualification
72
Section 9.3
Power and Authority
72
Section 9.4
Binding Obligations
72
Section 9.5
Security Interest
72
Section 9.6
No Violation
73
Section 9.7
No Proceedings
74
Section 9.8
No Consents
74
Section 9.9
Solvency
74
Section 9.10
Compliance with Laws
74
Section 9.11
Taxes
74
Section 9.12
Monthly Report
75
Section 9.13
No Liens, Etc
75
Section 9.14
Information True and Correct
75
Section 9.15
Bulk Sales
75
Section 9.16
Collateral
76
Section 9.17
Reserved
76
Section 9.18
Indebtedness
76
Section 9.19
No Injunctions
76



-ii-

--------------------------------------------------------------------------------





Section 9.20
No Subsidiaries
76
Section 9.21
ERISA Compliance
76
Section 9.22
Investment Company Status
76
Section 9.23
Set-Off, Etc
76
Section 9.24
Collections
76
Section 9.25
Value Given
76
Section 9.26
Use of Proceeds
76
Section 9.27
Separate Existence
77
Section 9.28
Transaction Documents
77
Section 9.29
Anti-Terrorism, Anti-Money Laundering
77
Article X
COVENANTS
78
Section 10.1
Protection of Security Interest of the Secured Parties
78
Section 10.2
Other Liens or Interests
79
Section 10.3
Costs and Expenses
79
Section 10.4
Reporting Requirements
79
Section 10.5
Separate Existence
79
Section 10.6
Hedging Agreements
82
Section 10.7
Tangible Net Worth
84
Section 10.8
Taxes
84
Section 10.9
Merger, Consolidation, Etc
85
Section 10.10
Deposit of Collections
85
Section 10.11
Indebtedness; Guarantees
85
Section 10.12
Limitation on Purchases from Affiliates
85
Section 10.13
Documents
85
Section 10.14
Preservation of Existence
85
Section 10.15
Limitation on Investments
85
Section 10.16
Distributions
86
Section 10.17
Performance of Borrower Assigned Agreements
86
Section 10.18
Material Modifications
86
Section 10.19
Further Assurances; Financing Statements
86
Section 10.20
Obligor Payment Instructions
87
Section 10.21
Delivery of Collateral Obligation Files
87
Section 10.22
Collateral Obligation Schedule
87
Section 10.23
Notice to Specified Obligors
87
Article XI
THE COLLATERAL AGENT
88
Section 11.1
Appointment of Collateral Agent
88
Section 11.2
Monthly Reports
88
Section 11.3
Collateral Administration
88
Section 11.4
Removal or Resignation of Collateral Agent
91
Section 11.5
Representations and Warranties
92
Section 11.6
No Adverse Interest of Collateral Agent
92
Section 11.7
Reliance of Collateral Agent
92
Section 11.8
Limitation of Liability and Collateral Agent Rights
93
Section 11.9
Tax Reports
95
Section 11.10
Merger or Consolidation
95
Section 11.11
Collateral Agent Compensation
96



-iii-

--------------------------------------------------------------------------------





Section 11.12
Anti-Terrorism Laws
96
Article XII
GRANT OF SECURITY INTEREST
96
Section 12.1
Borrower’s Grant of Security Interest
96
Section 12.2
Borrower Remains Liable
97
Section 12.3
Release of Collateral
98
Article XIII
FACILITY TERMINATION EVENTS
98
Section 13.1
Facility Termination Events
98
Section 13.2
Effect of Facility Termination Event
101
Section 13.3
Rights upon Facility Termination Event
102
Section 13.4
Collateral Agent May Enforce Claims Without Possession of Notes
102
Section 13.5
Collective Proceedings
103
Section 13.6
Insolvency Proceedings
103
Section 13.7
Delay or Omission Not Waiver
104
Section 13.8
Waiver of Stay or Extension Laws
104
Section 13.9
Limitation on Duty of Collateral Agent in Respect of Collateral
104
Section 13.10
Power of Attorney
105
Article XIV
THE FACILITY AGENT
106
Section 14.1
Appointment
106
Section 14.2
Delegation of Duties
106
Section 14.3
Exculpatory Provisions
106
Section 14.4
Reliance by Note Agents
107
Section 14.5
Notices
107
Section 14.6
Non‑Reliance on Note Agents
107
Section 14.7
Indemnification
108
Section 14.8
Successor Note Agent
108
Section 14.9
Note Agents in their Individual Capacity
109
Section 14.10
Borrower Audit
109
Article XV
ASSIGNMENTS
109
Section 15.1
Restrictions on Assignments
109
Section 15.2
Documentation
109
Section 15.3
Rights of Assignee
110
Section 15.4
Assignment by Lenders
110
Section 15.5
Registration; Registration of Transfer and Exchange
110
Section 15.6
Mutilated, Destroyed, Lost and Stolen Notes
111
Section 15.7
Persons Deemed Owners
112
Section 15.8
Cancellation
112
Section 15.9
Participations; Pledge
112
Article XVI
INDEMNIFICATION
113
Section 16.1
Borrower Indemnity
113
Section 16.2
Reserved
114
Section 16.3
Contribution
114
Section 16.4
After-Tax Basis
114
Article XVII
MISCELLANEOUS
114
Section 17.1
No Waiver; Remedies
114
Section 17.2
Amendments, Waivers
115
Section 17.3
Notices, Etc
115



-iv-

--------------------------------------------------------------------------------





Section 17.4
Costs and Expenses
115
Section 17.5
Binding Effect; Survival
116
Section 17.6
Captions and Cross References
116
Section 17.7
Severability
116
Section 17.8
GOVERNING LAW
117
Section 17.9
Counterparts
117
Section 17.10
WAIVER OF JURY TRIAL
117
Section 17.11
No Proceedings
117
Section 17.12
Limited Recourse
118
Section 17.13
ENTIRE AGREEMENT
118
Section 17.14
Confidentiality
118
Section 17.15
Non-Confidentiality of Tax Treatment
119
Section 17.16
Replacement of Lenders
119
Section 17.17
Consent to Jurisdiction
120
Section 17.18
Non-Recourse Obligations
120
Section 17.19
No Petition
121
Section 17.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
121
Article XVIII
COLLATERAL CUSTODIAN
121
Section 18.1
Designation of Collateral Custodian
121
Section 18.2
Duties of the Collateral Custodian
122
Section 18.3
Delivery of Collateral Obligation Files
124
Section 18.4
Collateral Obligation File Certification
124
Section 18.5
Release of Collateral Obligation Files
125
Section 18.6
Examination of Collateral Obligation Files
127
Section 18.7
Lost Note Affidavit
127
Section 18.8
Transmission of Collateral Obligation Files
127
Section 18.9
Merger or Consolidation
127
Section 18.10
Collateral Custodian Compensation
128
Section 18.11
Removal or Resignation of Collateral Custodian
128
Section 18.12
Limitations on Liability
129
Section 18.13
Collateral Custodian as Agent of Collateral Agent
130











-v-

--------------------------------------------------------------------------------





EXHIBIT A
Form of Note

EXHIBIT B
Audit Standards

EXHIBIT C-1
Form of Advance Request

EXHIBIT C-2
Form of Reinvestment Request

EXHIBIT C-3
Form of Asset Approval Request

EXHIBIT D
Form of Monthly Report

EXHIBIT E
Form of Approval Notice

EXHIBIT F‑1
Authorized Representatives of Investment Manager

EXHIBIT F‑2
Request for Release and Receipt

EXHIBIT F‑3
Request for Release of Request for Release and Receipt

EXHIBIT G-1
U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)

EXHIBIT G-2
U.S. Tax Compliance Certificate (Foreign Participant - non-Partnerships)

EXHIBIT G-3
U.S. Tax Compliance Certificate (Foreign Participants - Partnerships)

EXHIBIT G-4
U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)

EXHIBIT H
Schedule of Collateral Obligations Certification



SCHEDULE 1
Diversity Score Calculation

SCHEDULE 2
Moody’s Industry Classification Group List

SCHEDULE 3
Collateral Obligations

SCHEDULE 4
Effective Date Participation Interests



-vi-

--------------------------------------------------------------------------------






LOAN FINANCING AND SERVICING AGREEMENT
THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of May
15, 2013, among TCPC FUNDING I, LLC, a Delaware limited liability company (the
“Borrower”), each LENDER (as hereinafter defined) FROM TIME TO TIME PARTY
HERETO, the AGENTS for the Lender Groups (as hereinafter defined) from time to
time parties hereto (each such party, in such capacity, together with their
respective successors and permitted assigns in such capacity, an “Agent”) WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and Collateral Custodian
(each as hereinafter defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Facility Agent (in such capacity, together with its successors and permitted
assigns in such capacity, the “Facility Agent”).
RECITALS
WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein; and
WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein.
NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:
“1940 Act” means the Investment Company Act of 1940, as amended
“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such Account.
“Account Collateral” has the meaning set forth in Section 12.1(d).
“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and between the Borrower, as pledgor, the
Collateral Agent, as secured party, and the Collateral Custodian, as Securities
Intermediary.
“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.


    

--------------------------------------------------------------------------------





“Acquisition” means the successful acquisition of Tennenbaum Capital Partners,
LLC by BlackRock, so long as such acquisition successfully closes no later than
December 31, 2018.
“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.
“Advance” has the meaning set forth in Section 2.1(a).
“Advance Date” has the meaning set forth in Section 2.1(a).
“Advance Rate” has the meaning set forth in the Fee Letters.
“Advance Repayment Percentage” means, on any Distribution Date, the applicable
percentage set forth on the following table opposite the LTV Ratio in effect on
such Distribution Date:
LTV Ratio
Advance Repayment Percentage
Greater than 59%
70%
Less than or equal to 59% and greater than 50%
40%
Less than or equal to 50% and greater than 40%
35%
Less than or equal to 40% and greater than 30%
30%
Less than or equal to 30%
25%

For purposes of this definition, “LTV Ratio” on any Distribution Date means (a)
the aggregate Advances outstanding on the applicable Determination Date divided
by (b) the Aggregate Eligible Collateral Obligation Amount as of the applicable
Determination Date.
“Advance Request” has the meaning set forth in Section 2.2(a).
“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.
“Affected Person” has the meaning set forth in Section 5.1.
“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.






-2-

--------------------------------------------------------------------------------





“Agent” has the meaning set forth in the Preamble.
“Agented Loan” means one or more Loans entered into by an Obligor as part of a
syndicated transaction wherein (i) the Loan is originated in accordance with the
Investment Manager’s standard credit and collection policy (without regard to
any contemporaneous or subsequent syndication of such Loan), (ii) the Investment
Manager or any of its Affiliates is the agent thereon, and (iii) the Borrower
has all of the rights of a lender or lessor with respect to such Loan and the
Related Security, which have been transferred to the Borrower with respect to
such Loan, but none of the obligations as such obligations relate to the
Retained Interest.
“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amount for all Eligible Collateral Obligations.
“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
sum of (I) the stated interest rate spread on each such Collateral Obligation
above such index plus (II) for each such Collateral Obligation that provides for
a minimum LIBOR, the excess, if any, of such minimum LIBOR over such index
multiplied by (ii) the Collateral Obligation Amount of each such Collateral
Obligation plus (b) in the case of each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that bears interest at a spread over an index other
than a London interbank offered rate based index, (A) the excess for each such
Collateral Obligation of the sum of such spread for each such Collateral
Obligation and such index for each such Collateral Obligation over the LIBOR
Rate for such applicable period of time (which spread or excess may be expressed
as a negative percentage) multiplied by (B) the Collateral Obligation Amount of
each such Collateral Obligation plus (c) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current     cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the LIBOR
Rate multiplied by (y) the Collateral Obligation Amount of each such Collateral
Obligation plus (d) for each qualifying Hedging Agreement entered into pursuant
to Section 10.6, (x) the amount, if any, by which the LIBOR Rate exceeds the cap
specified in such Hedging Agreement (net of any applicable fees or other
charges) multiplied by (y) the notional amount of such Hedging Agreement. For
purposes to this definition of “Aggregate Funded Spread” the stated interest
rate spread or interest rate with respect to any Variable Funding Asset shall be
deemed to include any applicable commitment fees payable at regular intervals on
any unfunded amounts with respect to such Variable Funding Asset.
“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date.
“Aggregate Unfunded Equity Amount” means, as of any date of determination, (a)
the sum of the Unfunded Exposure Equity Amounts of each Variable Funding Asset
included in the Collateral as of such date plus (b) the sum of any unfunded
amounts with respect to each Collateral Obligation owned by the Borrower that is
not an Eligible Collateral Obligation.


-3-

--------------------------------------------------------------------------------





“Agreement” means this Loan Financing and Servicing Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“AIF” has the meaning given to the term under the AIFMD.
“AIFM” has the meaning given to the term under the AIFMD.
“AIFMD” means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No. 1060/2009 and (EU) No.
1095/2010, as the same may be amended, supplemented, superseded or re-adopted
from time to time (whether with or without qualification).
“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:
(a)    the rate of interest announced publicly by DBNY in New York, New York,
from time to time as DBNY’s base commercial lending rate; and
(b)    ½ of one percent above the Federal Funds Rate.
“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period
(excluding any Collections necessary to settle the acquisition of Eligible
Collateral Obligations) and any amounts paid into the Collection Account under
any Hedging Agreement with respect to the Accrual Period ending on the day
preceding such Distribution Date, plus (b) any investment income earned on
amounts on deposit in the Collection Account since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account with respect to the related Collection Period minus (d) after the end of
the Revolving Period, any Principal Collections received from an Optional Sale
and approved by the Facility Agent in its sole discretion for use to make a
Reinvestment.
“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.30(a).
“Anti-Money Laundering Laws” has the meaning set forth in Section 9.29(b).
“Applicable Exchange Rate” means with respect to any Collateral Obligation
denominated and payable in an Eligible Currency (other than Dollars) on any day,
the lesser of (a) the foreign currency-dollar spot rate used by the Borrower to
acquire such Eligible Currency on the related Cut-Off Date and (b) the foreign
currency-dollar spot rate that appeared on the Bloomberg screen for the
applicable Eligible Currency (i) if such date is a Determination Date, at the
end of such day or (ii) otherwise, at the end of the immediately preceding
Business Day.
“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth


-4-

--------------------------------------------------------------------------------





in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing Act,
the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.
“Applicable Margin” has the meaning set forth in the Fee Letters.
“Appraised Value” means, with respect to any Asset Based Loan, the appraised
value of the pro rata portion of the underlying collateral securing such
Collateral Obligation as determined by an Approved Valuation Firm.
“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Facility Agent in the form of Exhibit E, evidencing,
among other things, the approval of the Facility Agent, in its sole discretion,
of such Collateral Obligation and the applicable Discount Factor, Original
Effective LTV and Original Leverage Multiple.
“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm either (a) specified on the related Asset Approval Request and
approved on the related Approval Notice or (b) otherwise approved in writing by
the Facility Agent in its reasonable discretion.
“Asset Approval Request” a notice in the form of Exhibit C-3 which requests an
Approval Notice with respect to one or more Collateral Obligations and shall
include (among other things) the proposed date of each related acquisition, the
Effective LTV and Leverage Multiple for each such Collateral Obligation as of
the date of such notice, a related Schedule of Collateral Obligations and all
Obligor Information for such Collateral Obligation being submitted for approval,
including notice of any unavailable items of Obligor Information.
“Asset Based Loan” means any Loans where (i) the underwriting of such Loan was
based on the appraised value of the assets securing such Loan or (ii) advances
in respect of such Loan are governed by a borrowing base.
“Australian Dollars” means the lawful money of Australia.
“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded up to the nearest one hundredth thereof) from
such day to the respective dates of each successive Scheduled Collateral
Obligation Payment of principal on such Collateral Obligation (assuming, for
purposes of this definition, the full exercise of any option to extend the
maturity date or otherwise lengthen the maturity schedule that is exercisable
without the consent of the Borrower) multiplied by (b) the respective amounts of
principal of such Scheduled Collateral Obligation Payments by (ii) the sum of
all successive Scheduled Collateral Obligation Payments of principal on such
Collateral Obligation.


-5-

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.
“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of
(a)    any day on or after the first day on which a Lender shall have notified
the Facility Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Official Body asserts that it is unlawful, for such Lender to fund such
Advance at the Base Rate set forth above (and such Lender shall not have
subsequently notified the Facility Agent that such circumstances no longer
exist), or
(b)    any period in the event the LIBOR Rate is not reasonably available to any
Lender for such period,
the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.
“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published in
May 2018 to comply with the Financial Crimes Enforcement Network customer due
diligence rules.


-6-

--------------------------------------------------------------------------------





“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.
“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, (c) any
governmental or other plan or arrangement that is not subject to ERISA or to
Section 4975 of the Code but is subject to any law or restriction substantially
similar to Section 406 of ERISA or Section 4975 of the Code or (d) any entity
whose underlying assets include “plan assets” of the foregoing employee benefit
plans or plans (within the meaning of the DOL Regulations or otherwise).
“BlackRock” means BlackRock, Inc.
“Borrower” has the meaning set forth in the Preamble.
“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).
“Borrowing Base” means, on any day of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount of Principal Collections on deposit in the
Principal Collection Account minus (iii) the Aggregate Unfunded Equity Amount
plus (iv) the amount on deposit in the Unfunded Exposure Account.
“British Pounds” means the lawful money of the United Kingdom.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or Los Angeles, California or
the city in which the offices of the Collateral Agent or Collateral Custodian
are located are authorized or obligated by law, executive order or government
decree to remain closed. All references to any “day” or any particular day of
any “calendar month” shall mean calendar day unless otherwise specified.
“Canadian Dollars” means the lawful money of Canada.
“Capped Fees/Expenses” means, at any time, the sum of the Collateral Agent Fees
and Expenses and Collateral Custodian Fees and Expenses such that the aggregate
amount of such Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses paid to the Collateral Agent or the Collateral Custodian under the
Transaction Documents in any calendar year do not exceed the sum of (i) 0.03%
per annum of the Aggregate Eligible Collateral Obligation Amount plus (ii)
$200,000.
“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s organizational documents,
(ii) that such Independent Manager has engaged in or has been charged with, or
has been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Manager, (iii) that such Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, or (iv) that such Independent Manager no longer meets
the definition of Independent Manager.


-7-

--------------------------------------------------------------------------------





“Change of Control” means any of (a) the Equityholder shall no longer be the
sole equityholder of the Borrower and (b) TCP Capital Corp. shall case to own at
least 100% of the outstanding equity interests of the Equityholder.
“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a lien or encumbrance on
any property of the Borrower.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning set forth in Section 12.1.
“Collateral Agent” means Wells Fargo Bank, National Association, solely in its
capacity as Collateral Agent, together with its successors and permitted assigns
in such capacity.
“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement between Wells Fargo Bank, National Association, as Collateral Agent
and Collateral Custodian and the Borrower, as the same may be amended,
supplemented or otherwise modified by the parties thereto with the consent of
the Facility Agent.
“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.
“Collateral Custodian” means Wells Fargo Bank, National Association, solely in
its capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.
“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.
“Collateral Database” has the meaning set forth in Section 11.3(a)(i).
“Collateral Obligation” means a Loan or an Effective Date Participation Interest
owned by the Borrower, excluding the Retained Interest thereon.
“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time.
The Collateral Obligation Amount of any Collateral Obligation that ceases to be
an Eligible Collateral Obligation shall be zero.
“Collateral Obligation File” means, with respect to each Collateral Obligation
as and to the extent identified on the related Document Checklist, (i) other
than an Effective Date Participation Interest (x) each related original, and
executed related promissory note (along with an original, fully executed
assignment (which may be by allonge), in blank, signed by the Borrower), or
(y) in the case of a lost promissory note, a copy of the executed underlying
promissory note accompanied by an original executed affidavit and indemnity
endorsed by the Borrower in blank (and an unbroken


-8-

--------------------------------------------------------------------------------





chain of endorsements from each prior holder of such promissory note to the
Borrower), or (z) in the case of a noteless Collateral Obligation, an executed
copy (paper or electronic) of each assignment and assumption agreement, transfer
document or instrument relating to such Collateral Obligation evidencing the
assignment of such Collateral Obligation to the Borrower, (ii) paper or
electronic copies (as and to the extent indicated on the Schedule of Collateral
Obligations and the related Document Checklist) of any related loan agreement,
security agreement, mortgage, moveable or immoveable hypothec, deed of hypothec,
guarantees, note purchase agreement, intercreditor and/or subordination
agreement, each to the extent available with respect to such Collateral
Obligation, (iii) paper or electronic copies of the file‑stamped (or the
electronic equivalent of) UCC financing statements and continuation statements
(including amendments or modifications thereof) authorized by the Obligor
thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Obligation, (iv) in the case of any Collateral Obligation (other than
an Effective Date Participation Interest) with respect to which the Equityholder
or any Affiliate thereof acts as administrative agent, an assignment and
assumption agreement, transfer document or instrument relating to such
Collateral Obligation in blank, endorsed by the Equityholder or such Affiliate,
(v) for each Effective Date Participation Interest, (1) a fully executed LSTA
Par/Near Par Trade Confirmation with all necessary supporting assignment
agreements and (2) a fully executed LSTA Participation Agreement for Par/Near
Par Trades, each between the Seller and the Borrower evidencing such assignment
and participation interest, and (vi) any other document included by the
Investment Manager (in its sole discretion) on the related Document Checklist.
“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the
Investment Manager on behalf of the Borrower) from time to time.
“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversification Condition, the Minimum Weighted Average Spread
Test and the Maximum Weighted Average Life Test.
“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.
“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.
“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.
“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on the signature pages to this Agreement
or pursuant to the assignment executed by such Committed




-9-

--------------------------------------------------------------------------------





Lender and its assignee(s) and delivered pursuant to Article XV (as such
Commitment may be reduced as set forth in Section 2.5), and (b) on and after the
earlier to occur of (i) Facility Termination Date and (ii) the end of the
Revolving Period, such Committed Lender’s pro rata share of all Advances
outstanding.
“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment) in accordance with the terms of this Agreement.
“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.
“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
its signature page hereto, or such other address within the United States as it
may designate from time to time by notice to the Facility Agent.
“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Asset, a fundamental component used
specifically in the production of the weapon system or plays a direct role in
the lethality of the weapon system.
“Cut‑Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.
“DBNY” means Deutsche Bank AG, New York Branch, and its successors.
“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:
(a)    any Scheduled Collateral Obligation Payment or part thereof is unpaid
more than 2 Business Days beyond the grace period (if any) permitted by the
related Underlying Instrument;
(b)    an Insolvency Event occurs with respect to the Obligor thereof;
(c)    the Investment Manager or the Borrower has actual knowledge of a default
as to the payment of principal and/or interest occurs and continues for more
than two Business Days on another loan or other debt obligation of the same
Obligor that is (a) senior or pari passu in right of payment to such Collateral
Obligation, (b) either a full recourse obligation of the Obligor or secured by
the same collateral and (c) in an amount (whether separately or in the
aggregate) in excess of $250,000;


-10-

--------------------------------------------------------------------------------





(d)    such Collateral Obligation has (x) a rating by Standard & Poor’s of “CC”
or below, “D” or “SD” or (y) a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD” or, in each case, had such ratings before
they were withdrawn by Standard & Poor’s or Moody’s, as applicable;
(e)    the Investment Manager or the Borrower has actual knowledge that such
Collateral Obligation is pari passu or junior in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
issuer which has (i) a rating by Standard & Poor’s of “CC” or below, “D” or “SD”
or (ii) a Moody’s probability of default rating (as published by Moody’s) of “D”
or “LD”, and in each case such other debt obligation remains outstanding
(provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor);
(f)    a Responsible Officer of the Investment Manager or the Borrower has
received written notice or has actual knowledge that a default has occurred
under the Underlying Instruments and any applicable grace period has expired
such that the holders of such Collateral Obligation have accelerated the
repayment of such Collateral Obligation (but only until such default is cured or
waived) in the manner provided in the Underlying Instruments;
(g)     with respect to any Related Collateral Obligation, an Affiliate of the
Borrower that owns the related Variable Funding Asset breaches any funding
obligation under such Variable Funding Asset; or
(h)    the Investment Manager determines, in its sole discretion, in accordance
with the Investment Management Standard, that all or a portion of such
Collateral Obligation is not collectible or otherwise places such Collateral
Obligation on non-accrual status.
“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Collateral Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute, (iii)
has notified the Borrower, the Investment Manager, the Facility Agent, each
Agent, the Collateral Agent or any other Lender that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits or is obligated to extend credit, (iv) has
failed, within one Business Day after request by the Collateral Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund Advances under this Agreement, or (v) has (or has a parent
company) become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.




-11-

--------------------------------------------------------------------------------





“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.
“Determination Date” means the last day of each calendar month.
“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination pursuant to Section 2.7, the value (expressed as a
percentage of par) of such Collateral Obligation as determined by the Facility
Agent in its sole discretion in accordance with Section 2.7.
“Distribution Date” means the 15th day of each January, April, July and October,
or if such date is not a Business Day, the next succeeding Business Day,
commencing July 15, 2013.
“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Facility Agent in its sole discretion if Moody’s
publishes revised criteria.
“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Investment Manager on behalf of the Borrower) to the
Collateral Custodian that identifies each of the documents contained in each
Collateral Obligation File and whether such document is an original or a copy
and whether a hard copy or electronic copy will be delivered to the Collateral
Custodian related to a Collateral Obligation and includes the name of the
Obligor with respect to such Collateral Obligation, in each case as of the
related Funding Date.
“Dollar(s)” and the sign “$” mean lawful money of the United States of America.
“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent reported pursuant to the related
Underlying Instruments, other non-cash charges that were deducted in determining
earnings from continuing operations for such period and, to the extent approved
by the Facility Agent on a Collateral Obligation by Collateral Obligation basis,
any other costs and expenses reducing earnings and other extraordinary
non-recurring costs and expenses for such period (to the extent deducted in
determining earnings from continuing operations for such period).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


-12-

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution to the extent such public administrative authority or
Person has the authority to exercise Write-Down and Conversion Powers.
“Effective Date” has the meaning set forth in Section 6.1.
“Effective Date Participation Interest”: An undivided 100% participation
interest granted by the Seller to the Borrower in and to each Collateral
Obligation identified on Schedule 4 and in which a Lien is granted therein by
the Borrower to the Collateral Agent pursuant to this Agreement.
“Effective Equity” means, as of any day, the positive difference of (i) the sum
of the Principal Balances of all Eligible Collateral Obligations minus (ii) the
outstanding principal amount of all Advances.
“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the product of (i) the Principal Balance of such Collateral
Obligation divided by (ii) the Appraised Value of such Collateral Obligation as
of such date of determination.
“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A‑1 by
Standard & Poor’s and P‑1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Borrower. DBNY and
Wells Fargo Bank, National Association are deemed to be acceptable securities
intermediaries to the Facility Agent.
“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise added
subject to Borrower’s consent or waived by the Facility Agent in its sole
discretion on the applicable Approval Notice):
(a)    the Facility Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation (and, if such Collateral
Obligation was at any time an Ineligible Asset, such Approval Notice was
delivered subsequent to the time such Collateral Obligation became an Ineligible
Asset);
(b)    such Collateral Obligation is a First Lien Loan, a Second Lien Loan or,
prior to the date that is sixty (60) days after the Effective Date (or such
longer period to which the Facility Agent may agree in its sole discretion), an
Effective Date Participation Interest;
(c)    such Collateral Obligation is not a Defaulted Collateral Obligation;


-13-

--------------------------------------------------------------------------------





(d)    such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security at the option of the applicable Obligor or
any other Person other than the Borrower;
(e)    such Collateral Obligation is not a Structured Finance Obligation;
(f)    such Collateral Obligation is denominated in an Eligible Currency and is
not convertible by the Obligor thereof into any currency other than an Eligible
Currency;
(g)    such Collateral Obligation is not a single-purpose real estate based loan
(unless the related real estate is a hotel, casino or other operating company),
a construction loan or a project finance loan;
(h)    such Collateral Obligation is not a lease (including a financing lease);
(i)    if such Collateral Obligation is a Deferrable Collateral Obligation, it
provides for periodic payments of interest thereon in cash no less frequently
than semi-annually and the portion of interest required to be paid in cash under
the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than 5.00% per annum;
(j)    if such Collateral Obligation is a Related Collateral Obligation, the
applicable Affiliate of the Borrower, Investment Manager or Equityholder has
provided evidence satisfactory to the Facility Agent in its sole discretion that
such Person has sufficient liquidity to meet the funding obligations of the
related Variable Funding Asset;
(k)    such Collateral Obligation is not incurred or issued in connection with a
merger, acquisition, consolidation, sale of all or substantially all of the
assets of a Person, restructuring or similar transaction, which obligation or
security by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (other
than any additional borrowing or refinancing if one or more financial
institutions has provided the issuer of such obligation or security with a
binding written commitment to provide the same, so long as (i) such commitment
is equal to the outstanding principal amount of such Collateral Obligation and
(ii) such committed replacement facility has a maturity of at least one year and
cannot be extended beyond such one year maturity pursuant to the terms thereof);
(l)    such Collateral Obligation is not a trade claim and the value of such
Collateral Obligation is not primarily derived from an insurance policy;
(m)    such Collateral Obligation is not a bond;
(n)    the Obligor with respect to such Collateral Obligation is (i) an Eligible
Obligor and (ii) organized in an Eligible Jurisdiction;
(o)    such Collateral Obligation is not Margin Stock;


-14-

--------------------------------------------------------------------------------





(p)    such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;
(q)    such Collateral Obligation provides for the periodic payment of cash
interest;
(r)    such Collateral Obligation is not subject to substantial non-credit
related risk, as determined by the Investment Manager in accordance with the
Investment Management Standard, other than non-credit related risks that have
previously been disclosed to the Facility Agent during the process of obtaining
an Approval Notice with respect to such Collateral Obligation;
(s)    the acquisition of which will not cause the Borrower to be deemed to own
5.0% or more of the voting securities of any publicly registered Obligor or
49.0% or more of the voting securities of any non-publicly registered Obligor or
any securities that are immediately convertible into or immediately exercisable
or exchangeable for 5.0% or more of the voting securities of any publicly
registered Obligor or 49.0% or more of the voting securities of any non-publicly
registered Obligor, as determined by the Investment Manager;
(t)    the Underlying Instrument for which does not contain confidentiality
provisions that restrict the ability of the Facility Agent to exercise its
rights under the Transaction Documents, including, without limitation, its
rights to review such debt obligation or participation, the Underlying
Instrument and related documents and credit approval file; provided, however,
that a provision which requires the prospective recipient of confidential
information to maintain the confidentiality of such information shall not be
deemed to restrict the exercise of such rights;
(u)    the acquisition of which is not in violation of Regulations T, U or X of
the FRS Board;
(v)    such Collateral Obligation is capable of being transferred to and owned
by the Borrower (whether directly or by means of a security entitlement) and of
being pledged, assigned (or, in the case of an Effective Date Participation
Interest, participated) or novated by the owner thereof or of an interest
therein (a) subject to customary qualifications for instruments similar to such
Collateral Obligation, to the Facility Agent, (b) subject to customary
qualifications for instruments similar to such Collateral Obligation, to any
assignee of the Facility Agent permitted or contemplated under this Agreement,
(c) subject to customary qualifications for instruments similar to such
Collateral Obligation, to any Person at any foreclosure or strict sale or other
disposition initiated by a secured creditor in furtherance of its security
interest, and (d) subject to customary qualifications for instruments similar to
such Collateral Obligation, to commercial banks, financial institutions,
offshore and other funds (in each case, including transfer permitted by
operation of the Uniform Commercial Code);
(w)    the proceeds of such Loan will not be used to finance activities of the
type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building Construction), 2362 (Nonresidential Building Construction), 2371
(Utility System Construction), or 2372 (Land Subdivision);


-15-

--------------------------------------------------------------------------------





(x)    the Related Security for such Collateral Obligation is primarily located
in the United States;
(y)    the Underlying Instruments for which do not permit any scheduled payments
thereunder to be converted into or exchanged for equity capital of the related
Obligor at such Obligor’s option;
(z)    if such Loan is a Growth Capital Loan, it complies with all of the Growth
Capital Loan Eligibility Criteria; and
(aa)    such Collateral Obligation does not have an Obligor in a Prohibited
Industry; and
(bb)    the proceeds of such Collateral Obligation will not be used to finance
the growth and sale of recreational marijuana, the sale of firearms or any other
defense equipment, the development of adult entertainment, any form of betting
and gambling or the making or collection of pay day loans, nor will they be used
to provide financing to any other industry which is illegal under Applicable Law
at the time of acquisition of such Collateral Obligation.
“Eligible Currency” means Australian Dollars, British Pounds, Canadian Dollars,
Dollars, Euros, Kroner and New Zealand Dollars.
“Eligible Jurisdiction” means Australia, Canada, Germany, Ireland, Luxembourg,
New Zealand, Sweden, Switzerland, The Netherlands, and United Kingdom, the
United States and The United Kingdom.
“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of, the United States or any State thereof, (ii) is a
legal operating entity or holding company, (iii) is not an Official Body and
(iv) is not a Non-Sustainable Obligor.
“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.
“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.


-16-

--------------------------------------------------------------------------------





“Equityholder” means Special Value Continuation Partners, LP, a Delaware limited
partnership, together with its permitted successors and assigns.
“Equity Security” means any asset that is not a First Lien Loan, a Second Lien
Loan or a Permitted Investment.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.
“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by the Borrower or any ERISA Affiliate from a Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f)
the conditions set forth in Section 430(k) of the Code or Section 303(k)(1)(A)
and (B) of ERISA to the creation of a lien upon property or assets or rights to
property or assets of the Borrower or any ERISA Affiliate for failure to make a
required payment to a Plan are satisfied; (g) the termination of a Plan by the
PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan; (h) any
failure by any Plan to satisfy the minimum funding standards of Sections 412 or
430 of the Code or Section 302 of ERISA, whether or not waived; (i) the
determination that any Plan is or is expected to be in “at-risk” status, within
the meaning of Section 430 of the Code or Section 303 of ERISA, (j) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of liability with respect to the withdrawal or partial
withdrawal from a Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be, “insolvent” (within the meaning of Section 4245
of ERISA), in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA), or terminated (within the meaning of
Section 4041A or Section 4042 of ERISA); (k) the failure of the Borrower or any
ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (l) the Borrower or any ERISA Affiliate incurs any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); or (m) the Borrower or any
ERISA Affiliate commits any act (or omission) which could give rise to the
imposition of fines, penalties, taxes, or related charges under ERISA or the
Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


-17-

--------------------------------------------------------------------------------





“Euros” means the lawful money of the euro area.
“Exceptions” has the meaning set forth in Section 18.4(b).
“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:
(a)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are Second Lien Loans over 25% of the Excess
Concentration Measure;
(b)    the excess, if any, of the sum of the Principal Balances of all
Collateral Obligations that are obligations of any single Obligor over 5% of the
Excess Concentration Measure; provided, that with respect to any two Obligors
that represent Principal Balances in excess of all other single Obligors the sum
of the Principal Balances of all Collateral Obligations that are obligations of
such Obligors may be up to 7.5% of the Excess Concentration Measure;
(c) the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations in any single Moody’s Industry Classification over 10% of the Excess
Concentration Measure; provided, that (x) the sum of the Principal Balances of
all Collateral Obligations with Obligors in any one Moody’s Industry
Classification may be up to 25% of the Excess Concentration Measure, (y) the sum
of the Principal Balances of all Collateral Obligations with Obligors in any one
Moody’s Industry Classification other than the Moody’s Industry Classification
specified in clause (x) may be up to 15% of the Excess Concentration Measure and
(z) the sum of the Principal Balances of all Collateral Obligations with
Obligors in any one Moody’s Industry Classification other than the Moody’s
Industry Classification specified in clause (x) or (y) may be up to 12.5% of the
Excess Concentration Measure;
(d)    the excess, if any, of the sum of the Principal Balances of all Loans
that are Fixed Rate Collateral Obligations that are not subject to a qualifying
Hedging Agreement pursuant to Section 10.6 over 10% of the Excess Concentration
Measure;
(e)    the excess, if any, of the sum of the Principal Balances of all Loans
that are denominated in a currency other than Dollars over 10% of the Excess
Concentration Measure;
(f)    the excess, if any, of the sum of the Principal Balances of all Loans
which have an obligor organized in country other than the United States over 10%
of the Excess Concentration Measure;
(g)    the excess, if any, of the sum of the Principal Balances of all Loans
that are Growth Capital Loans over 15% of the Excess Concentration Measure;
(h)    the excess, if any, of the sum of the Principal Balances of all Loans
that are Growth Capital Loans that are not Agented Loans over 5% of the Excess
Concentration Measure;


-18-

--------------------------------------------------------------------------------





(i) the excess, if any, of the sum of the Principal Balances of all Loans that
are Growth Capital Loans with interest-only periods greater than eighteen (18)
months over 5% of the Excess Concentration Measure; and
(j) the excess, if any, of the sum of the Principal Balances of all Loans that
are Growth Capital Loans with an original term to maturity in excess of
thirty-six (36) months over 7.5% of the Excess Concentration Measure.
“Excess Concentration Measure” means the sum of the Principal Balances for all
Eligible Collateral Obligations.
“Excluded Amounts” means (i) any amount received in the Collection Account with
respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the applicable
Person from whom the Borrower purchased such Collateral Obligation, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Obligations which are
held in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under Underlying Instruments, (v) any amount
deposited into the Collection Account in error or (vi) payments by the Obligors
of indemnification obligations and reimbursements for actually incurred
out-of-pocked expenses, in each case that are not received in lieu of principal,
interest or fees owed under the related Underlying Instruments.
“Excluded Collateral Obligation” means a Collateral Obligation (a) that is an
Ineligible Asset, (b) the entire Principal Balance of which is included in the
Excess Concentration Amount or (c) the Discount Factor of which is zero.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
4.3, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.3(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA, including, for the avoidance of doubt,
U.S. federal withholding Taxes imposed under FATCA as a result of a Recipient’s
failure to comply with legislation with respect to or implementing an
intergovernmental agreement entered into by two or more Official Bodies with
respect to FATCA.


-19-

--------------------------------------------------------------------------------





“Executive Officer” means, with respect to the Borrower, the Investment Manager
or the Equityholder, the Chief Executive Officer, the Chief Operating Officer of
such Person or any other Person included on the incumbency of the Borrower,
Investment Manager or Equityholder, as applicable, delivered pursuant to Section
6.1(g) and, with respect to any other Person, the President, Chief Financial
Officer or any Vice President.
“Extension Request” has the meaning set forth in Section 2.5.
“Facility” means the loan facility to be provided to the Borrower pursuant to,
and in accordance with, this Agreement.
“Facility Agent” has the meaning set forth in the Preamble.
“Facility Amount” means (a) during the Revolving Period, $350,000,000, unless
this amount is permanently reduced pursuant to Section 2.5 or increased pursuant
to Section 2.8, in which event it means such lower or higher amount and (b)
after the end of the Revolving Period, the Advances outstanding.
“Facility Termination Date” means the earlier of (i) the date that is two years
after the last day of the Revolving Period and (ii) the effective date on which
the facility hereunder is terminated pursuant to Section 13.2.
“Facility Termination Event” means any of the events described in Section 13.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.
“Fee Letter” has the meaning set forth in Section 8.4.
“Fees” has the meaning set forth in Section 8.4.
“First Lien Loan” means any loan that (i) is not (and is not expressly permitted
by its terms to become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (ii) is secured by a pledge of collateral, which
Lien is validly perfected and first priority under Applicable Law (subject to
liens permitted under the applicable credit agreement that are reasonable for
similar loans, and liens accorded priority by law in favor of any Official Body)
(the “First Lien Collateral”), and (iii) the Investment Manager determines in
good faith that the value of the First Lien Collateral for


-20-

--------------------------------------------------------------------------------





such loan or the enterprise value securing the loan on or about the time of
acquisition equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal seniority secured
by a first lien on or security interest in the same First Lien Collateral.
“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.
“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.
“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.
“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.
“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of another Lender or the
addition of a new Lender) or change the Facility Termination Date, (b) release
substantially all of the Collateral, except in connection with dispositions
permitted hereunder, (c) alter the terms of Section 2.4(a), Section 8.3, or
Section 17.2 or any related definitions or provisions in a manner that would
alter the effect of such Sections, (d) modify the definition of the “Required
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, (e) modify the definition of the terms “Facility
Termination Date”, “Maximum Portfolio Advance Rate”, or “Fundamental Amendment”
or (f) extend the Revolving Period.
“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.
“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.
“Growth Capital Loan” means a Loan duly executed and delivered by an Obligor to
the Borrower in order to finance any business operations and general corporate
activities, and, in each case, which is secured by a Lien on substantially all
assets of such Obligor and complies with all of the Growth Capital Loan
Eligibility Criteria.
“Growth Capital Loan Eligibility Criteria” means each of the following:
1.
Such Loan is a First Lien Loan;

2.
Related Obligor has annual revenue as set forth in the most recent audited
financial statements in excess of $15,000,000;



-21-

--------------------------------------------------------------------------------





3.
Effective LTV for such Loan does not exceed 25% (based on equity valuation of
the company as reported in last equity round);

4.
Debt-to-equity for the related Obligor does not exceed 1:1 (equity being
measured as equity capital raised to date plus the undrawn committed capital of
such Obligor, and including all debt of such Obligor that is senior or
pari-passu to the Loan owned by the Borrower);

5.
Related Obligor’s last equity round raised within the immediately prior 24
months (unless the related Obligor shows positive EBITDA on its most recent
audited financial statements);

6.
As of the related Cut-Off Date, such Loan has Interest-only periods of no
greater than two (2) years from date of origination;

7.
Original maturity of such Loan does not exceed four (4) years;

8.
Interest payments on such Loan must be paid on a quarterly or more frequent
basis;

9.
As of the related Cut-Off Date, the related Obligor has consolidated
debt-to-cash ratio less than or equal to 3:1;

10.
As of the related Cut-Off Date, the related Obligor had at least six (6) months
cash on hand, based on company plan/budget;

11.
As of the related Cut-Off Date, the last month’s payment on such Loan does not
exceed 50% of the initial loan balance;

12.
Related Obligor is primarily engaged in the technology sector; and

13.
Such Loan has one or more financial covenants.

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead‑based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.
“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.
“Hedge Counterparty” means (a) DBNY and its affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been


-22-

--------------------------------------------------------------------------------





approved in writing by the Facility Agent, and (y) has a long‑term unsecured
debt rating of not less than “A-” by S&P, not less than “A3” by Moody’s and not
less than “A-” by Fitch (if such entity is rated by Fitch) (the “Long‑term
Rating Requirement”) and a short‑term unsecured debt rating of not less than
“A‑1” by S&P, not less than “P‑1” by Moody’s and not less than “Fl” by Fitch (if
such entity is rated by Fitch) (the “Short‑term Rating Requirement”), and
(ii) in a Hedging Agreement (x) consents to the assignment hereunder of the
Borrower’s rights under the Hedging Agreement to the Facility Agent on behalf of
the Secured Parties and (y) agrees that in the event that Moody’s, S&P or Fitch
reduces its long‑term unsecured debt rating below the Long‑term Rating
Requirement or reduces it short‑term debt rating below the Short‑term Rating
Requirement, it shall either collateralize its obligations in a manner
reasonably satisfactory to the Facility Agent, or transfer its rights and
obligations under each Hedging Agreement (excluding, however, any right to net
payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
requirements of clauses (b)(i) and (b)(ii) hereof and has entered into a Hedging
Agreement with the Borrower on or prior to the date of such transfer.
“Hedge Transaction” means each currency hedging transaction, interest rate swap,
index rate swap or interest rate cap transaction or comparable derivative
arrangement between the Borrower and a Hedge Counterparty that is entered into
pursuant to Section 10.6 and is governed by a Hedging Agreement.
“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”
“IM Fee” means with respect to any Distribution Date, the fee payable to the
Investment Manager or successor investment manager (as applicable) for services
rendered during the related Collection Period, which shall be equal to
one-twelfth of the product of (i) the IM Fee Percentage multiplied by (ii) the
average of the values of the aggregate Collateral Obligation Amount of the
Eligible Collateral Obligations on the first day and the last day of the related
Collection Period.
“IM Fee Percentage” means an amount not to exceed 0.40%.
“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.
“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other


-23-

--------------------------------------------------------------------------------





Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument; (vi) all debt of others secured by a Lien on any asset of
such Person, whether or not such debt is assumed by such Person; and (vii) all
debt of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Variable Funding Assets.
“Indemnified Amounts” has the meaning set forth in Section 16.1.
“Indemnified Party” has the meaning set forth in Section 16.1.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.
“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by Facility Agent, in each case that is not an Affiliate of the Borrower and
that provides professional Independent Managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as
an Independent Manager and is not, and has never been, and will not while
serving as Independent Manager be, any of the following:
(a)    a member, partner, equityholder, manager, director, officer or employee
of the Borrower, the Equityholder, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of the Borrower or an Affiliate
of the Borrower that is not in the direct chain of ownership of the Borrower and
that is required by a creditor to be a single purpose bankruptcy remote entity;
provided that such Independent Manager is employed by a company that routinely
provides professional Independent Managers or managers in the ordinary course of
its business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to the Borrower, the Equityholder, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Managers and other
corporate services to the Borrower, the Equityholder or any of their respective
Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.


-24-

--------------------------------------------------------------------------------





“Ineligible Asset” means a Collateral Obligation that is not an Eligible
Collateral Obligation.
“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding‑up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 30 days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.
“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, ticking, upfront, underwriting,
origination or amendment fees received in respect of any Collateral Obligation,
(iii) all payments received by the Borrower pursuant to any Hedging Agreement
with respect to interest on any Collateral and (iv) the earnings on Interest
Collections in the Collection Account that are invested in Permitted
Investments, in each case other than Retained Interests.
“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
46450700, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties (which shall include sub-accounts for Interest
Collections denominated in each Eligible Currency other than Dollars), which is
established and maintained pursuant to Section 8.1(a).
“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Base Rate for such
Accrual Period.
“Investment Management Agreement” means the Investment Management Agreement,
dated as of the date hereof, by and between the Investment Manager and the
Borrower.


-25-

--------------------------------------------------------------------------------





“Investment Management Standard” means, with respect to any Collateral
Obligations, to service and administer such Collateral Obligations on behalf of
the Secured Parties in accordance with the Underlying Instruments and all
customary and usual practices which are consistent with the higher of: (i) the
customary and usual practices that a prudent loan investor or lender would use
in managing loans like the Collateral Obligations for its own account, and (ii)
the same care, skill, prudence and diligence with which the Investment Manager
services and administers loans for its own account or for the account of others.
“Investment Manager” means (i) initially Tennenbaum Capital Partners, LLC, a
Delaware limited liability company, (ii) if the Acquisition is successfully
completed, BlackRock or (iii) any other successor investment manager appointed
pursuant to this Agreement.
“Investment Manager Event” means the occurrence of one of the following events:
(a)    any failure by the Investment Manager to deposit or credit, or to deliver
for deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom;
(b)    failure on the part of the Investment Manager duly to observe or to
perform in any respect any other covenant or agreement of the Investment Manager
set forth in the Investment Management Agreement which failure continues
unremedied for a period of 30 days (if such failure can be remedied) after the
date on which written notice of such failure shall have been given to the
Investment Manager by the Borrower, the Collateral Agent or the Facility Agent
(with a copy to each Agent);
(c)    the occurrence of an Insolvency Event with respect to the Investment
Manager;
(d)    any representation, warranty or statement of the Investment Manager made
in the Investment Management Agreement or any certificate, report or other
writing delivered pursuant hereto shall prove to be incorrect as of the time
when the same shall have been made (i) which incorrect representation, warranty
or statement has a material and adverse effect on (1) the validity,
enforceability or collectability of the Investment Management Agreement or any
other Transaction Document or (2) the rights and remedies of any Secured Party
with respect to matters arising under this Agreement or any other Transaction
Document, and (ii) within 30 days after written notice thereof shall have been
given to the Investment Manager by the Borrower, the Collateral Agent or the
Facility Agent, the circumstance or condition in respect of which such
representation, warranty or statement was incorrect shall not have been
eliminated or otherwise cured;
(e)    a Facility Termination Event occurs;
(f)    the failure of the Investment Manager to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$100,000, individually or in the aggregate; or (ii) the occurrence of any event
or condition that has resulted in or permits the acceleration of such recourse
debt, whether or not waived;


-26-

--------------------------------------------------------------------------------





(g)    the rendering against the Investment Manager of one or more final,
non-appealable judgments, decrees or orders for the payment of money in excess
of $2,500,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
sixty (60) consecutive days without a stay of execution;
(h)    a Change of Control occurs;
(i)    TCP Capital Corp. ceases to be a “business development company” within
the meaning of the 1940 Act;
(j)    a “cause event” (as defined in Section 11(a) of the Investment Management
Agreement) occurs; or
(k)    Tennenbaum Capital Partners, LLC (or, if the Acquisition is successfully
completed, BlackRock) is terminated as, removed from being, or otherwise ceases
to be the Investment Manager (including by reason of any failure to renew the
term of the Investment Management Agreement) without the prior written consent
of the Required Lenders (such consent not to be unreasonably conditioned,
withheld or delayed).
“IRS” means the United States Internal Revenue Service.
“Kroner” means the lawful money of Sweden.
“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.
“Lender Group” means each Lender and related Agent from time to time party
hereto.
“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor.
“LIBOR Rate” shall mean, with respect to any Accrual Period, the rate per annum
shown by the BLOOMBERG PROFESSIONAL Service as the London interbank offered rate
for deposits in U.S. dollars for a period equal to such Accrual Period as of
11:00 a.m., London time, two Business Days prior to the first day of such
Accrual Period; provided, that in the event no such rate is shown, the LIBOR
Rate shall be the rate per annum based on the rates at which Dollar deposits for
a period equal to such Accrual Period are displayed on page “LIBOR” of the
Reuters Monitor Money Rates Service or such other page as may replace the LIBOR
page on that service for the purpose of displaying London interbank offered
rates of major banks as of 11:00 a.m., London time, two Business Days prior to
the first day of such Accrual Period (it being understood that if at least two
such rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided, further, that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate
per annum at which deposits in Dollars are offered by the principal


-27-

--------------------------------------------------------------------------------





office of the Facility Agent in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Accrual Period for delivery on such first day and for a period equal
to such Accrual Period. Notwithstanding the foregoing, if the LIBOR Rate ceases
to exist or is reasonably expected to cease to exist within the succeeding three
(3) months, the Borrower, the Investment Manager and the Facility Agent may (and
such parties will reasonably cooperate with each other in good faith in order
to) amend this Agreement to replace references herein to the LIBOR Rate (and any
associated terms and provisions) with any alternative floating reference rate
(and any associated terms and provisions) that is then being generally used in
U.S. credit markets for similar types of facilities.
“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.
“Loan” means any commercial loan or note.
“Make-Whole Fees” has the meaning set forth in the Fee Letters.
“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.
“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.
“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Investment Manager; (b) the ability of the Borrower or the Investment Manager to
perform its obligations under this Agreement or any of the other Transaction
Documents; (c) the validity or enforceability of this Agreement, any of the
other Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) the aggregate value of the
Collateral or on the assignments and security interests granted by the Borrower
in this Agreement.
“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
which:
(a)    reduces or forgives any or all of the principal amount due under such
Collateral Obligation;
(b)    (i) waives one or more interest payments (other than any incremental
interest accrued due to a default with respect to such Collateral Obligation),
(ii) permits any interest


-28-

--------------------------------------------------------------------------------





due in cash to be deferred or capitalized and added to the principal amount of
such Collateral Obligation (other than any deferral or capitalization already
allowed by the terms of any Deferrable Collateral Obligation as of the related
Cut-Off Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation unless (x) the Investment Manager certifies that such reduction
results from an increase in the credit quality of the related Obligor and (y)
such reduction (when taken together with all other reductions with respect to
such Collateral Obligation) is by less than 10% of the spread or coupon payable
as of the related Cut-Off Date;
(c)    contractually or structurally subordinates such Collateral Obligation by
operation of (i) any priority of payment provisions, (ii) turnover provisions,
(iii) the transfer of assets in order to limit recourse to the related Obligor
or (iv) the granting of Liens on any of the collateral securing such Collateral
Obligation, each that requires the consent of the Borrower or any lenders
thereunder;
(d)    either (i) extends the maturity date of such Collateral Obligation by
more than 90 days past the maturity date as of the related Cut-Off Date or (ii)
extends the amortization schedule with respect thereto;
(e)    substitutes, alters or releases the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Facility Agent’s reasonable
discretion, materially and adversely affects the value of such Collateral
Obligation;
(f)    results in any less financial information in respect of reporting
frequency, scope or otherwise being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has a material adverse effect on the ability of Investment
Manager or the Facility Agent (as determined by the Facility Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder; provided, however, that it shall not be a Material
Modification if the Borrower (or the Investment Manager on its behalf) grants up
to 30 day extensions of the time for delivery of quarterly or annual financial
statements or grants extensions of the time for delivery of, or waives delivery
of, financial statements other than quarterly and annual financial statements;
(g)    results in any change in the currency or composition of any payment of
interest or principal to any currency other than that in which such Collateral
Obligation was originally denominated unless the related currency risk is
mitigated by a Hedging Agreement acceptable to the Facility Agent in its
reasonable discretion;
(h)    with respect to an Asset Based Loan, results in a material (as determined
by the Facility Agent in its sole discretion) change to or grants material (as
determined by the Facility Agent in its sole discretion) relief from the
borrowing base or any related definition;
(i)    with respect to an Asset Based Loan, any of (i) if the Borrower has the
authority to change the appraiser with respect to such Asset Based Loan as set
forth on the related Asset Approval Request, the appraiser is changed to a
Person other than an Approved Valuation Firm without the prior written consent
of the Facility Agent, (ii) the frequency of the appraisals


-29-

--------------------------------------------------------------------------------





is reduced from the frequency set forth on the related Asset Approval Request or
(iii) the related appraiser changes the metric for valuing the collateral of
such Loan that results in an increase in the value of the collateral for such
Asset Based Loan; or
(j)    with respect to any Growth Capital Loan, causes such Loan to no longer
meet the standards set forth in any of items 6, 9, 10 or 11 in the definition of
Growth Capital Loan Eligibility Criteria, without regard to any reference to the
related Cut-Off Date in such items;
provided that, for the avoidance of doubt, “Material Modification” shall not
include any change to the base rate in respect of a Collateral Obligation from
LIBOR to an alternative rate, including any applicable spread or payment
frequency adjustments thereto that in the Investment Manager’s commercially
reasonable judgment is consistent with the successor for LIBOR.
“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded (but for the avoidance of doubt, when measured to determine
whether the conditions to the making of any Advance are satisfied, excluding
such Advance) minus (iii) the product of the Aggregate Unfunded Amount and the
lower of (a) the Weighted Average Unfunded Advance Rate and (b) the Maximum
Portfolio Advance Rate, each as of such date.
“Maximum Portfolio Advance Rate” means 65%.
“Maximum Weighted Average Life Test” means a test that will be satisfied on any
day if the Weighted Average Life of all Eligible Collateral Obligations included
in the Collateral is less than or equal to 5.5 years.
“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Determination Date, (iii) each Funding Date; (iv) the date of
any repayment or prepayment pursuant to Section 2.4; (v) the date that the
Investment Manager has actual knowledge of the occurrence of any Revaluation
Event with respect to any Collateral Obligation; (vi) the date of any optional
repurchase or substitution pursuant to Section 7.11; and (vii) the date of any
Optional Sale.
“Minimum Diversification Condition” means a test that will be satisfied on any
date of determination if (i) the Diversity Score of all Eligible Collateral
Obligations included in the Collateral is equal to or greater than 13 and (ii)
the Effective Equity is greater than the greater of (a) the sum of the
Collateral Obligation Amounts of the five Obligors with Collateral Obligations
(other than Ineligible Assets) constituting the highest aggregate Collateral
Obligation Amounts and (b) an amount equal to $20,000,000; provided that, for
purposes of calculating clause (ii) above, the Collateral Obligation Amount with
respect to any Obligor shall be the sum of all Collateral Obligation Amounts
with respect to which such Person is an Obligor.
“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any day if the Weighted Average Spread of all Eligible Collateral Obligations
included in the Collateral on such day is equal to or greater than 6.00%.


-30-

--------------------------------------------------------------------------------





“Monthly Report” means a report prepared by the Collateral Agent, on behalf of
the Borrower, substantially in the form of Exhibit D.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.
“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.
“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Principal Balance of all Collateral Obligations
acquired by the Borrower prior to such date minus (b) the aggregate Principal
Balance of all Collateral Obligations (other than Warranty Collateral
Obligations) repurchased by the Equityholder or an Affiliate thereof prior to
such date.
“New Zealand Dollars” means the lawful money of New Zealand.
“Non-Sustainable Obligor” means any Obligor (a) currently engaged (i) in
activities within or in close proximity to World Heritage Sites that might
impact the outstanding universal values of the site as defined by UNESCO, (ii)
in activities located in or involving the clearing of primary tropical moist
forests, illegal logging or uncontrolled and/or illegal use of fire (iii) as an
upstream producer and / or processor of palm oil and palm fruit products that is
not a member or certified in accordance with the Roundtable on Sustainable Palm
Oil (“RSPO”) or time-bound committed toward RSPO certification, (iv) in
expanding an existing or developing a new coal-fired power irrespective of
location, (v) in developing greenfield thermal coal mining, or (vi) in using
mountain top removal as an extraction method in mining or (b) in relation to
which there is evidence of child or forced labor in accordance with
international labor conventions or other human rights violations such as
slavery, forced or compulsory labor and human trafficking as defined by the
Modern Slavery Act 2015.
“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.
“Note Agent” has the meaning set forth in Section 14.1.
“Note Register” has the meaning set forth in Section 15.5(a).
“Note Registrar” has the meaning set forth in Section 15.5(a).
“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Facility Agent or any other Affected Person or Indemnified Party arising under
or in connection with this Agreement, the Notes and each other Transaction
Document.


-31-

--------------------------------------------------------------------------------





“Obligor” means any Person that owes payments under any Loan and, solely for
purposes of calculating the Excess Concentration Amount pursuant to clause (b)
or (c) of the definition thereof, any Obligor that is an Affiliate of another
Obligor shall be treated as the same Obligor.
“Obligor Information” means, with respect to any Obligor and, other than with
respect to clause (iv), as provided by such Obligor to the Borrower or the
Investment Manager, (i) the legal name and, if available to the Investment
Manager using commercially reasonable efforts, tax identification number of such
Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii) the
audited financial statements for the two prior fiscal years of such Obligor (or
such shorter period of time for which such audited financial statements have
been prepared and are available, unless the Investment Manager has notified the
Facility Agent that such audited financial statements are unavailable and the
Facility Agent has, in its sole discretion, waived the requirement to deliver
such audited financial statements), (iv) the Investment Manager’s internal
credit memo with respect to the Obligor and the related Collateral Obligation
and any non-privileged updates or supplements to such memo, (v) the annual
report for the most recent fiscal year of such Obligor (provided that with
respect to any Obligor that is a private company, such annual report shall be
required only to the extent it is available to the Borrower or Investment
Manager), (vi) such Obligor’s forecast including plans related to capital
expenditures, (vii) names of known peers of such Obligor, (viii) the equity
ownership structure (including percentages of ownership), (ix) details of the
management team of such Obligor (including management team biographies) and (x)
details of any banking facilities and the debt maturity schedule of such Obligor
(consisting of the applicable amounts, liens and final maturity dates of such
facilities) but excluding, in each case in the preceding clauses (i) through
(x), any item of Obligor Information that is designated in writing as
unavailable by the Investment Manager and approved by Facility Agent in its sole
discretion; provided, that the items set forth in clauses (vi) through (x) above
shall not be required separately to the extent that any such items have been
previously delivered in connection with the internal credit memo delivered
pursuant to clause (iv) above.
“OFAC” has the meaning set forth in Section 9.29(a).
“Officer’s Certificate” means a certificate signed by an Executive Officer.
“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the Facility
Agent.
“Optional Sale” has the meaning set forth in Section 7.10.
“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Facility Agent
in accordance with the definitions of Effective LTV and the definitions used
therein and set forth in the related Approval Notice.


-32-

--------------------------------------------------------------------------------





“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Facility Agent in accordance with the definitions of Leverage Multiple and
the definitions used therein and set forth in the related Approval Notice.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” has the meaning set forth in Section 15.9.
“Participant Register” has the meaning set forth in Section 15.9.
“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.
“Permitted Gaming Industry” means an industry in respect of which the following
conditions must be satisfied:
(a)    the Obligor or any of its Affiliates hold the required licenses for the
jurisdiction and are in compliance with the applicable local gaming, betting and
gambling legislation and regulation; and
(b)    the Obligor or any of its Affiliates have satisfactory anti-financial
crime policies (including anti-money laundering and anti-bribery and corruption)
in place which satisfy the applicable policies of the Investment Manager.
“Permitted Investment” means, at any time:
(a)    direct interest‑bearing obligations of, and interest‑bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;
(b)    demand or time deposits in, certificates of deposit of, demand notes of,
or bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian


-33-

--------------------------------------------------------------------------------





or Facility Agent or any agent thereof acting in its commercial capacity);
provided, that the short‑term unsecured debt obligations of such depository
institution or trust company at the time of such investment, or contractual
commitment providing for such investment, are rated at least “A‑1” by Standard &
Poor’s and “P‑1” by Moody’s;
(c)    commercial paper that (i) is payable in United States dollars and (ii) is
rated at least “A‑1” by Standard & Poor’s and “P‑1” by Moody’s; or
(d)    shares or other securities of registered money market funds which funds
have, at all times, credit ratings of “Aaa-mf” by Moody’s and “AAAm” by Standard
& Poor’s.
Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Collateral Custodian. No Permitted Investment shall have an “f”, “r”, “p”,
“pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating. Any
such investment may be made or acquired from or through the Collateral Agent or
the Facility Agent or any of their respective affiliates, or any entity for whom
the Collateral Agent or the Facility Agent or any of their respective affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Permitted Investment at the time of acquisition); provided, that notwithstanding
the foregoing clauses (a) through (d), unless the Borrower and the Investment
Manager have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Investment Manager to the Facility Agent and
the Collateral Agent that the advice specified in this definition has been
received by the Borrower and the Investment Manager), on and after the Required
Sale Date, Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule.
“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.
“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA, or (y) has or could have any obligation or liability, contingent or
otherwise.
“Prepayment Fee” has the meaning set forth in the Fee Letters.


-34-

--------------------------------------------------------------------------------





“Principal Balance” means with respect to any Collateral Obligation and as of
any date, (a) if such Collateral Obligation is denominated and payable in
Dollars, the outstanding principal balance of such Collateral Obligation, and
(b) if such Collateral Obligation is denominated and payable in an Eligible
Currency other than Dollars, the equivalent in Dollars of the outstanding
principal balance of such Collateral Obligation, determined by the Investment
Manager using the Applicable Exchange Rate, in each case exclusive of (x) any
deferred or capitalized interest on any Deferrable Collateral Obligation and (y)
any unfunded amounts with respect to any Variable Funding Asset; provided, that
for purposes of calculating the “Principal Balance” of any Deferrable Collateral
Obligation, principal payments received on such Collateral Obligation shall
first be applied to reducing or eliminating any outstanding deferred or
capitalized interest. The “Principal Balance” of any Equity Security shall be
zero.
“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections and Excluded Amounts,
including (but not limited to) (i) all collections attributable to principal on
such Collateral (including any proceeds received by the Borrower as a result of
exercising any Warrant Asset at any time), (ii) all payments received by the
Borrower pursuant to any Hedging Agreement with respect to the principal of any
Collateral, (iii)  the earnings on Principal Collections in the Collection
Account that are invested in Permitted Investments, and (iv) all Repurchase
Amounts, in each case other than Retained Interests.
“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
46450707, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties which shall include sub-accounts for Principal
Collections denominated in each Eligible Currency other than Dollars), which is
established and maintained pursuant to Section 8.1(a).
“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
“Prohibited Defense Asset” means a Collateral Obligation in respect of which the
related Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.
“Prohibited Industry” means with respect to any Obligor, its primary business is
(a) within an industry referred to in the definition of Prohibited Defense
Asset; (b) the manufacture of fully completed and operational assault weapons or
firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof).
“Rating Agencies” means Standard & Poor’s and Moody’s.


-35-

--------------------------------------------------------------------------------





“Recipient” means (a) the Facility Agent, (b) any Agent, (c) any Lender and (d)
any other recipient of a payment hereunder.
“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Investment
Manager with respect to such Collateral Obligation or Obligors.
“Reinvestment” has the meaning given in Section 8.3(b).
“Reinvestment Date” has the meaning given in Section 8.3(b).
“Reinvestment Request” has the meaning given in Section 8.3(b).
“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Investment Manager or the Equityholder owns a
Variable Funding Asset pursuant to the same Underlying Instruments; provided
that any such asset will cease to be a Related Collateral Obligation once all
commitments by such Affiliate of the Borrower, Investment Manager or the
Equityholder to make advances or fund such Variable Funding Asset to the related
Obligor expire or are irrevocably terminated or reduced to zero.
“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.
“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.
“Related Security” means, with respect to each Collateral Obligation:
(a)    any Related Property securing a Collateral Obligation, all payments paid
in respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Advance Date and all liquidation proceeds thereof;
(b)    all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;
(c)    all Collections with respect to such Collateral Obligation and any of the
foregoing;
(d)    any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the


-36-

--------------------------------------------------------------------------------





Borrower thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Borrower at law or in equity);
(e)    all Records with respect to such Collateral Obligation and any of the
foregoing; and
(f)    all recoveries and proceeds of the foregoing.
“REO Asset Owner” has the meaning specified in the Investment Management
Agreement.
“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.
“Reporting Date” means the 7th Business Day of each calendar month.
“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Borrower for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the Collateral Obligation Amount of such
Collateral Obligation, (ii) any accrued and unpaid interest thereon since the
last Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant
Hedge Counterparty for any termination of one or more Hedge Transactions, in
whole or in part, as required by the terms of any Hedging Agreement, incurred in
connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.
“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Investment Manager, as applicable, on or before the related Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale
Agreement as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Equityholder.
“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Investment Manager.
“Required Lenders” means, at any time, the Facility Agent and Lenders holding
Advances aggregating greater than 50% of all Advances (or if there are no
Advances outstanding, the Facility Agent and Lenders holding Commitments
aggregating greater than 50% of all Commitments).
“Required Sale Assets” means all assets that are not loans, leases, extensions
of credit, or secured or unsecured receivables which are owned by the Borrower
and would disqualify the Borrower from using the “loan securitization exemption”
under the Volcker Rule (as determined by the Facility Agent in its reasonable
discretion).


-37-

--------------------------------------------------------------------------------





“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date as shall be determined by written
order of the Board of Governors of the Federal Reserve System with respect to
the required conformance with the Volcker Rule by banking entities generally);
provided that, if the Facility Agent receives an opinion of nationally
recognized counsel satisfactory to it in its sole discretion that (A) the
ownership of the Required Sale Assets will not cause the Borrower to be a
“covered fund” under the Volcker Rule, (B) the Advances are not considered to
constitute “ownership interests” under the Volcker Rule or (C) ownership of the
Advances will be otherwise exempt from the Volcker Rule, then the Required Sale
Date shall not occur; provided, further, that upon receipt of further official
guidance from or on behalf of the Board of Governors of the Federal Reserve
System with respect to compliance with the Volcker Rule, the Facility Agent, the
Lenders and the Borrower shall negotiate in good faith in respect of amendments
or modifications to the Transaction Documents appropriate to assure compliance
with or exemption from the Volcker Rule.
“Responsible Officer” means, with respect to (a) the Investment Manager or the
Borrower, its Chief Executive Officer, Chief Operating Officer, or any other
senior officer or employee of the Investment Manager or the Borrower directly
responsible for the administration or collection of the Collateral Obligations,
(b) the Collateral Agent or Collateral Custodian, any officer within the
Corporate Trust Office, including any director, vice president, assistant vice
president or associate having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, or (c) any other Person, the President, any
Vice‑President or Assistant Vice‑President, Corporate Trust Officer or the
Controller of such Person, or any other officer or employee having similar
functions.
“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.
“Revaluation Borrowing Base Event” means any time when the Advances outstanding
exceed the Borrowing Base solely due to the revaluation of one or more
Collateral Obligations following the occurrence of a Revaluation Event with
respect to any such Collateral Obligation if (a) after giving effect to such
revaluation(s), the aggregate principal amount of all Advances outstanding
hereunder exceeds the Borrowing Base by an amount (calculated as a percentage)
of less than 10% and (b) no other event occurred on the date of such
revaluation(s) that either decreased the Borrowing Base (other than by operation
of Section 8.3) or increased the Advances outstanding hereunder.
“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:


-38-

--------------------------------------------------------------------------------





(a)    the occurrence of a default as to the payment of principal and/or
interest has occurred and is continuing with respect to such Collateral
Obligation (after giving effect to any grace period applicable thereto);
(b)    the Borrower, the Facility Agent or the Investment Manager obtains actual
knowledge that a default as to the payment of principal and/or interest has
occurred and is continuing (after giving effect to any grace period applicable
thereto) with respect to another debt obligation of the same Obligor that (i) is
secured by the same collateral, (ii) is either full recourse or senior to or
pari passu with in right of payment to such Collateral Obligation and (iii) is
in an amount (whether separately or in the aggregate) in excess of $250,000;
(c)    the occurrence of an Insolvency Event with respect to any related
Obligor;
(d)    the Investment Manager determines, in its sole discretion, in accordance
with the Investment Management Standard, that all or a portion of such
Collateral Obligation is not collectible or otherwise places such Collateral
Obligation on non-accrual status;
(e)    the occurrence (without the prior approval of the Facility Agent) of a
Material Modification with respect to such Collateral Obligation;
(f)    the Obligor fails to deliver to the Borrower or the Investment Manager
any financial reporting information as required by the Underlying Instruments of
such Collateral Obligation (including any grace periods thereunder) but in no
event less frequently than quarterly, that in each case has an adverse effect on
the ability of the Investment Manager or the Facility Agent (as determined by
the Facility Agent in its reasonable discretion) to make any determinations or
calculations required hereunder; provided, however, that the Borrower (or the
Investment Manager on its behalf) may, on a single occasion with respect to any
Obligor, grant an extension of up to 30 days for the delivery of such financial
statements by such Obligor;
(g)    with respect to any Enterprise Value Loan, the Leverage Multiple with
respect to such Collateral Obligation increases by 1x or more over the Original
Leverage Multiple with respect to such Collateral Obligation; provided that each
subsequent increase of an additional 1x over the applicable Original Leverage
Multiple shall be an additional Revaluation Event;
(h)    with respect to any Asset Based Loan, the Effective LTV of such
Collateral Obligation increases by more than an amount equal to 15% of the
Original Effective LTV of such Collateral Obligation; provided that each
subsequent increase of an additional 15% over the applicable Original Effective
LTV shall be an additional Revaluation Event; or
(i)    with respect to any Growth Capital Loan, the occurrence of a down round
on the related Obligor’s most recent equity round as well as any additional
“Revaluation Event” as set forth in the related Approval Notice for such Loan.
“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.


-39-

--------------------------------------------------------------------------------





“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) two years from May 31, 2018 or, if such
date is extended pursuant to Section 2.6, the date mutually agreed upon by the
Borrower and each Agent, (ii) the date on which the Facility Amount is
terminated in full pursuant to Section 2.5 or (iii) the occurrence of a Facility
Termination Event.
“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.
“Sanctioned Countries” has the meaning set forth in Section 9.29.
“Sanction Target” has the meaning set forth in Section 9.29.
“Sanctions” has the meaning set forth in Section 9.29.
“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request. Each such schedule shall
identify the assets that will become Collateral Obligations, shall set forth
such information with respect to each such Collateral Obligation as the Borrower
or the Facility Agent may reasonably require and shall supplement any such
schedules attached to previously‑delivered Asset Approval Requests.
“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.
“Second Lien Loan” means any Loan that (a) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the collateral for such Loan and (ii) is secured by a valid
second priority perfected Lien to or on specified collateral securing the
related Obligor’s obligations under the Loan, which Lien is not subordinate to
the Lien securing any other debt for borrowed money other than a First Lien Loan
on such specified collateral.
“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, each Lender, the Facility Agent, each Agent, each other Affected
Person, Indemnified Party and Hedge Counterparty and their respective permitted
successors and assigns.
“Securities Intermediary”: means the Collateral Custodian, or any subsequent
institution acceptable to the Facility Agent at which the Accounts are kept.
“Standard & Poor’s” means S&P Global Ratings, an S&P Global business, and any
successor or successors thereto.
“Structured Finance Obligation” means any obligation owing or issued by a
special purpose vehicle and secured directly by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any Obligor,
including collateralized debt obligations and mortgage-backed securities,
including (but not limited to) collateral debt obligations, collateral loan


-40-

--------------------------------------------------------------------------------





obligations, asset backed securities and commercial mortgage backed securities
or any resecuritization thereof.
“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.
“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.
“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.
“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Investment Management Agreement, the Collateral Agent and Collateral Custodian
Fee Letter, each Fee Letter, the Account Control Agreement, and the other
documents to be executed and delivered in connection with this Agreement,
specifically excluding from the foregoing, however, Underlying Instruments
delivered in connection with this Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.
“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.
“Undrawn Fee” a fee payable pursuant to Section 3.2 for each day since the last
payment of such fee equal to the product of (x) the difference between the
aggregate Commitments on such day minus the aggregate principal amount of
outstanding Advances on such day, times (y) the Undrawn Fee Rate times (z)
1/360.
“Undrawn Fee Rate” has the meaning set forth in the Fee Letters.


-41-

--------------------------------------------------------------------------------





“Undrawn Percentage” means, on any day, a percentage equal to (a) the difference
between the aggregate Commitments on such day minus the aggregate principal
amount of outstanding Advances on such day divided by (ii) the aggregate
Commitments on such day.
“Unfunded Exposure Account” means the account designated as the Unfunded
Exposure Account in, and which is established and maintained pursuant to,
Section 8.1(a).
“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Eligible Collateral Obligation that is a Variable Funding Asset,
an amount equal to the sum of (i) the product of (a) the product of (x) any
unfunded amounts with respect to such Collateral Obligation multiplied by (y)
the Discount Factor (if any) assigned to such Collateral Obligation multiplied
by (b) the difference of (x) 100% minus (y) the lower of the Maximum Portfolio
Advance Rate and the Weighted Average Unfunded Advance Rate, in each case, as of
such date plus (ii) the product of (a) any unfunded amounts with respect to such
Collateral Obligation multiplied by (b) the difference of 100% minus the
Discount Factor (if any) assigned to such Collateral Obligation.
“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).
“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.
“Unmatured Investment Manager Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute an Investment Manager Event.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.
“U.S. Borrower” means a Borrower that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.3(f).
“Variable Funding Asset”: means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.
“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.
“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Collateral, the
number obtained by (i) summing the products obtained by multiplying (a) the
Advance Rate of each such Eligible Collateral


-42-

--------------------------------------------------------------------------------





Obligation by (b) such Eligible Collateral Obligation’s contribution to the
Adjusted Aggregate Eligible Collateral Obligation Balance and (ii) dividing such
sum by the Adjusted Aggregate Eligible Collateral Obligation Balance
“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount (excluding any interest that has
been deferred and capitalized on any Deferrable Collateral Obligation).
“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.
“Weighted Average Unfunded Advance Rate” means, as of any date of determination
with respect to all Eligible Collateral Obligations that are Variable Funding
Assets included in the Adjusted Aggregate Eligible Collateral Obligation
Balance, the number obtained by dividing (i) the amount obtained by summing the
products obtained by multiplying (a) the Advance Rate of each such Variable
Funding Asset by (b) such Variable Funding Asset’s contribution to the Adjusted
Aggregate Eligible Collateral Obligation Balance by (ii) the sum of all Variable
Funding Assets’ contributions to the Adjusted Aggregate Eligible Collateral
Obligation Balance.
“Withholding Agent” means the Borrower, the Facility Agent, and the Investment
Manager.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.
“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.
Section 1.2    Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in the Notes or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto or thereto.
(a)    Each term defined in the singular form in Section 1.1 or elsewhere in
this Agreement shall mean the plural thereof when the plural form of such term
is used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in


-43-

--------------------------------------------------------------------------------





Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein or therein.
(b)    The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.
(c)    The following terms which are defined in the Uniform Commercial Code in
effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated Securities, Chattel Paper, Control, Documents,
Equipment, Financial Assets, Funds‑Transfer system, General Intangibles, Indorse
and Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Accounts, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.
(d)    For the avoidance of doubt, on each Measurement Date, the Borrower shall
cause the Investment Manager to re-determine the status of each Eligible
Collateral Obligation as of such calculation date and the Borrower shall cause
the Investment Manager to provide notice of any change in the status of any
Eligible Collateral Obligation to the Collateral Agent and, as a consequence
thereof, Collateral Obligations that were previously Eligible Collateral
Obligations on a prior Measurement Date may be excluded from the Aggregate
Eligible Collateral Obligation Amount on such Measurement Date and Collateral
Obligations (other than Ineligible Assets) that were previously excluded from
the Aggregate Eligible Collateral Obligation Amount on a prior Measurement Date
may be included in the Aggregate Eligible Collateral Obligation Amount on such
Measurement Date.
(e)    Unless otherwise specified, each reference in this Agreement or in any
other Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.
(f)    Notwithstanding anything to the contrary set forth in this Agreement, (A)
each reference to notice being delivered to “each Agent” shall mean notice
delivered by the applicable party to the Collateral Agent, who shall then
promptly (but in no event later than the following Business Day) deliver notice
to each Agent and (B) each reference to notice being delivered to both the
Facility Agent and the Collateral Agent shall mean notice delivered by the
applicable party to the Collateral Agent, who shall then promptly (but in no
event later than the following Business Day) deliver notice to the Facility
Agent; provided that each Advance Request and each voluntary prepayment notice
shall be delivered by the Borrower to the Facility Agent, the Collateral Agent
and each Agent (in the manner and at the times specified in the relevant
provisions of this Agreement), and, in doing so, the Borrower shall be entitled
to rely solely on the information contained in the Note Register and on Annex A
and shall have no liability for any errors or omissions in either thereof. Each
party hereto agrees that Advance Requests and voluntary prepayment notices are
the only items the Borrower is required to provide directly to


-44-

--------------------------------------------------------------------------------





any Agent and that in all other cases, the Borrower shall satisfy its delivery
obligations to “each Agent” by making such delivery to the Collateral Agent.
ARTICLE II    

THE FACILITY, ADVANCE PROCEDURES AND NOTES
Section 2.1    Advances. (a)  On the terms and subject to the conditions set
forth in this Agreement, each Lender Group hereby agrees to make advances to or
on behalf of the Borrower (individually, an “Advance” and collectively the
“Advances”) from time to time on any date (each such date on which an Advance is
made, an “Advance Date”) during the period from the date hereof to the end of
the Revolving Period; provided that there shall be no more than two (2) Advance
Dates during any calendar week.
(a)    Under no circumstances shall any Lender make an Advance if, after giving
effect to such Advance and any purchase of Eligible Collateral Obligations in
connection therewith, the aggregate outstanding principal amount of all Advances
would exceed the lowest of (i) the Facility Amount, (ii) the Borrowing Base and
(iii) the Maximum Availability on such day. Subject to the terms of this
Agreement, during the Revolving Period, the Borrower may borrow, reborrow, repay
and prepay (subject to the provisions of Section 2.4) one or more Advances.
Section 2.2    Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Facility Agent, each Agent and the Collateral
Agent of the proposed Advance at or prior to 12:00 p.m., New York City time, at
least (x) in the case of Advances of more than 30% of the then-current Facility
Amount, sixty-one (61) days or (y) in the case of Advances made of less than or
equal to 30% of the then-current Facility Amount, two (2) Business Days prior to
the proposed Advance Date. Such notice (herein called the “Advance Request”)
shall be in the form of Exhibit C-1 and shall include (among other things) the
proposed Advance Date (specifically identifying whether such Advance will be on
two (2) Business Days’ notice or sixty-one (61) days’ notice and, if on two (2)
Business Days’ notice, a calculation showing that after giving effect to such
Advance not more than 30% of the Advances outstanding shall be advances
requested by the Borrower on less than sixty-one (61) days’ notice) and amount
of such proposed Advance, and shall, if applicable, be accompanied by an Asset
Approval Request setting forth the information required therein with respect to
the Collateral Obligations to be acquired by the Borrower on the Advance Date
(if applicable). The amount of any Advance shall at least be equal to the least
of (w) $500,000, (x) the (1) Borrowing Base on such day minus (2) the Advances
outstanding on such day, (y) the (1) Facility Amount on such day minus (2) the
Advances outstanding on such day and (z) the (1) Maximum Availability on such
day minus (2) the Advances outstanding on such day, in each of clause (y) and
(z) before giving effect to the requested Advance as of such date. Any Advance
Request given by the Borrower pursuant to this Section 2.2, shall be irrevocable
and binding on the Borrower. The Facility Agent shall have no obligation to lend
funds hereunder in its capacity as Facility Agent. Subject to receipt by the
Collateral Agent of an Officer’s Certificate of the Borrower confirming the
satisfaction of the conditions precedent set forth in Section 6.2, and the
Collateral Agent’s receipt of such funds from the Lenders, the Collateral Agent
shall make the proceeds of such requested


-45-

--------------------------------------------------------------------------------





Advances available to the Borrower by deposit to such account as may be
designated by the Borrower (in a written notice received by the Facility Agent,
each Agent and the Collateral Agent at least two (2) Business Days prior to such
Advance Date) in same day funds no later than 2:00 p.m., New York City time, on
such Advance Date. The Borrower expressly acknowledges and agrees that any
election by any Lender on one or more occasions to fund any Advance on any day
prior to the full passage of such sixty-one (61) day notice period (or two (2)
day notice period, as applicable) set forth herein shall not constitute or be
deemed to be an amendment, waiver or other modification of the requirement for
sixty-one (61) days’ notice (or two (2) days’ notice, as applicable) prior to
any Lender funding any Advance hereunder.
(a)    Committed Lender’s Commitment. At no time will any Uncommitted Lender
have any obligation to fund an Advance. At all times on and after the Conduit
Advance Termination Date, all Advances shall be made by the Agent on behalf of
the applicable Committed Lenders. At any time when any Uncommitted Lender has
failed to or has rejected a request to fund an Advance, its Agent shall so
notify the Related Committed Lender and such Related Committed Lender shall fund
such Advance. Notwithstanding anything contained in this Section 2.2(b) or
elsewhere in this Agreement to the contrary, no Committed Lender shall be
obligated to provide its Agent or the Borrower with funds in connection with an
Advance in an amount that would result in the portion of the Advances then
funded by it exceeding its Commitment then in effect. The obligation of the
Committed Lender in each Lender Group to remit any Advance shall be several from
that of the other Lenders, and the failure of any Committed Lender to so make
such amount available to its Agent shall not relieve any other Committed Lender
of its obligation hereunder.
(b)    Unfunded Commitment Provisions. Notwithstanding anything to the contrary
herein, upon the occurrence of the earlier of (i) any acceleration of the
maturity of Advances pursuant to Section 14.2 or (ii) the end of the Revolving
Period, the Borrower shall request an Advance in the amount of the Aggregate
Unfunded Amount. Following receipt of such Advance Request, the Lenders shall
fund such Advance by depositing an aggregate amount equal to the Aggregate
Unfunded Amount directly to the Collateral Custodian to be deposited into the
Unfunded Exposure Account, notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 6.2).
Section 2.3    Notes. The Borrower shall, on or prior to the Effective Date and
any later date on which any Lender Group becomes a party hereto by assignment or
otherwise, as applicable, execute and deliver a Note evidencing the Advances of
each Lender Group. Each such Note shall be payable to the order of the Agent for
such Lender Group in a face amount equal to the applicable Lender Group’s
Commitment as of the Effective Date or the effective date on which such Lender
Group becomes a party hereto, as applicable. The Borrower hereby irrevocably
authorizes each Agent to make (or cause to be made) appropriate notations on the
grid attached to the Notes (or on any continuation of such grid, or at the
option of such Agent, in its records), which notations, if made, shall evidence,
inter alia, the date of the outstanding principal of the Advances evidenced
thereby and each payment of principal thereon. Such notations shall be
rebuttably presumptive evidence of the subject matter thereof absent manifest
error; provided, that the failure to make any such notations shall not limit or
otherwise affect any of the Obligations or any payment thereon.


-46-

--------------------------------------------------------------------------------





Section 2.4    Repayment and Prepayments. (a) The Borrower shall repay in full
the aggregate outstanding amount of the Advances on the Facility Termination
Date.
(a)    Prior to the Facility Termination Date, the Borrower may, from time to
time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that
(i)    all such voluntary prepayments shall require prior written notice to the
Facility Agent (with a copy to the Collateral Agent and each Agent) by 11:00
a.m. two (2) Business Days prior to such voluntary prepayment;
(ii)    all such voluntary partial prepayments shall be in a minimum amount of
$1,000,000; and
(iii)    each prepayment received by the Collateral Agent prior to 3:00 p.m.,
New York City time on a Business Day shall be applied by the Collateral Agent
pursuant to Section 8.3(a) on such Business Day as Amounts Available
constituting Principal Collections as if (x) the date of such prepayment were a
Distribution Date and (y) such prepayment occurred during the Collection Period
to which such Distribution Date relates. If the Collateral Agent receives any
prepayment after 3:00 p.m., New York City time on a Business Day or on a day
that isn’t a Business Day, it shall make such application on the next Business
Day.
Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.
Section 2.5    Permanent Reduction of Facility Amount. (a) The Borrower may at
any time upon five Business Days prior written notice to the Facility Agent and
each Agent, permanently reduce the Facility Amount (i) in whole or in part upon
payment in full (in accordance with Section 2.4) of the aggregate outstanding
principal amount of all Advances or (ii) in part by any pro rata amount that the
Facility Amount exceeds the aggregate outstanding principal amount of all
Advances (after giving effect to any concurrent prepayment thereof). In
connection with any permanent reduction of the Facility Amount under this
Section 2.5(a), the Commitment of each Committed Lender shall automatically, and
without any further action by any party, be reduced pro rata with all other
Committed Lenders such that the sum of all Commitments will equal the newly
reduced Facility Amount.
(a)    As a condition precedent to any permanent reduction of the Facility
Amount pursuant to Section 2.5(a), the Borrower shall pay to the Collateral
Agent, for the respective accounts of the Lenders and on the date of such
reduction, any applicable Prepayment Fee; provided that no Prepayment Fee shall
be payable if, as of the date of such permanent reduction (i) the Borrower has
made an Extension Request in accordance with Section 2.6 that has been declined
by any Lender and (ii) no Unmatured Facility Termination Event or Facility
Termination Event has occurred and is continuing.
Section 2.6    Extension of Revolving Period. The Borrower may, at any time
after the first anniversary of the Effective Date and prior to the date that is
ten Business Days prior to the


-47-

--------------------------------------------------------------------------------





last date of the Revolving Period, deliver a written notice to each Agent (with
a copy to the Facility Agent) requesting an extension of the Revolving Period
for an additional twelve months (an “Extension Request”). Each Lender may
approve or decline an Extension Request in its sole discretion. No request by
the Borrower to extend the Revolving Period shall be considered an “Extension
Request” if such request is conditioned on an amendment to any other provision
of the Transaction Documents.
Section 2.7    Calculation of Discount Factor.
(a)    In connection with the purchase of each Collateral Obligation and prior
to such Collateral Obligation being purchased by the Borrower and included in
the Collateral, the Facility Agent will assign (in its sole discretion) a
Discount Factor for such Collateral Obligation.
(b)    If, but only if, a Revaluation Event occurs with respect to any
Collateral Obligation, the Discount Factor of such Collateral Obligation may be
amended by the Facility Agent, in its sole discretion (but subject to the
following clause (c)).
(c)    If, with respect to any Collateral Obligation (i) the first Revaluation
Event described in clause (g) of the definition thereof occurs with respect to
such Collateral Obligation, (ii) the current Leverage Multiple with respect to
such Collateral Obligation is less than 2x higher than the Original Leverage
Multiple for such Collateral Obligation and (iii) no other Revaluation Event has
occurred with respect to such Collateral Obligation, then the Discount Factor
for such Collateral Obligation may only be decreased by the Facility Agent
pursuant to clause (b) above by a percentage equal to (x) 1 minus (y)(A) the
Original Leverage Multiple for such Collateral Obligation divided by (B) the
then-current Leverage Multiple for such Collateral Obligation.
(d)    The Facility Agent will provide written notice of each revised Discount
Factor to the Borrower, the Investment Manager, each Agent and the Collateral
Agent.
Section 2.8    Increase in Facility Amount. The Borrower may, with the prior
written consent of the Facility Agent (which consent may be conditioned on one
or more conditions precedent in its sole discretion), (i) increase the
Commitment of the existing Lender Groups (pro rata) with the consent of each
such Lender Group, (ii) add additional Lender Groups and/or (iii) increase the
Commitment of any Lender Group with the consent of such Lender Group, in each
case which shall increase the Facility Amount by the amount of the increased or
new Commitment of each such existing or additional Lender Group; provided that
the Facility Amount shall not increase beyond $400,000,000.00. Each increase in
the Facility Amount shall be allocated to each participating Lender Group pro
rata based on their Commitments immediately prior to giving effect to such
increase. If any Lender increases its Commitment (including the amount of a new
Commitment by a new Lender), the Borrower shall pay such Lender any applicable
fee set forth in the applicable Fee Letter. Notwithstanding the foregoing, no
such increase shall be permitted without the prior written consent of DBNY if,
after giving effect to any such increase, DBNY’s Commitment will no longer be at
least 51% of the Facility Amount.
Section 2.9    Defaulting Lenders.


-48-

--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i)    any payment of principal, interest, fees or other amounts received by the
Collateral Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise), shall be applied at such time or times as
may be determined by the Facility Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Facility Agent or the Collateral
Agent hereunder; second, as the Borrower may request (so long as no Facility
Termination Event or Unmatured Facility Termination Event exists (except to the
extent caused by such Defaulting Lender, as determined by the Facility Agent in
its sole discretion)), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Facility Agent; third, if so determined by the
Facility Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund future Advances under this Agreement; fourth, to the payment of any
amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Facility Termination Event or Unmatured Facility
Termination Event exists (except to the extent caused by such Defaulting Lender,
as determined by the Facility Agent in its sole discretion), to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.9 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and
(ii)    for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Undrawn Fee for any
period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).
(b)    If the Borrower determines in its sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Borrower will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase that portion of Advances outstanding of the other
Lenders or take such other actions as the Facility Agent may determine to be
necessary to cause the Advances to be held on a pro rata basis by the Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect


-49-

--------------------------------------------------------------------------------





to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III    

YIELD, UNDRAWN FEE, ETC.
Section 3.1    Yield and Undrawn Fee. (a)  The Borrower hereby promises to pay,
on the dates specified in Section 3.2, Yield on the unpaid principal amount of
each Advance (or each portion thereof) for the period commencing on the
applicable Advance Date until such Advance is paid in full. No provision of this
Agreement or the Notes shall require the payment or permit the collection of
Yield in excess of the maximum permitted by Applicable Law.
(a)    The Borrower shall pay the Undrawn Fee on the dates specified in
Section 3.2.
Section 3.2    Yield Distribution Dates. Yield accrued on each Advance
(including any previously accrued and unpaid Yield) and Undrawn Fee (as
applicable) shall be payable, without duplication:
(a)    on the Facility Termination Date;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Advance; and
(c)    on each Distribution Date.
Section 3.3    Yield Calculation. Each Note shall bear interest on each day
during each Accrual Period at a rate per annum equal to the product of (a) the
Interest Rate for such Accrual Period multiplied by (b) the outstanding Advances
attributable to such Note on such day. All Yield shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such Yield is payable over a year
comprised of 360 days.
Section 3.4    Computation of Yield, Fees, Etc. Each Agent (on behalf of its
respective Lender Group) and the Facility Agent shall determine the applicable
Yield and all Fees to be paid by the Borrower on each Distribution Date for the
related Accrual Period and shall advise the Collateral Agent thereof in writing
no later than the Determination Date immediately prior to such Distribution
Date. Such reporting may also include an accounting of any amounts due and
payable pursuant to Sections 4.3 and 5.1.


-50-

--------------------------------------------------------------------------------





Article IV    

PAYMENTS; TAXES
Section 4.1    Making of Payments. Subject to, and in accordance with, the
provisions hereof, all payments of principal of or Yield on the Advances and
other amounts due to the Lenders shall be made pursuant to Section 8.3(a) by no
later than 3:00 p.m., New York City time, on the day when due in lawful money of
the United States of America in immediately available funds. Payments received
by any Lender or Agent after 3:00 p.m., New York City time, on any day will be
deemed to have been received by such Lender or Agent on its next following
Business Day. Each Agent shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by such Agent as provided by Section
8.3 or Section 2.4. Payments in reduction of the principal amount of the
Advances shall be allocated and applied to Lenders pro rata based on their
respective portions of such Advances, or in any such case in such other
proportions as each affected Lender may agree upon in writing from time to time
with such Agent and the Borrower. Payments of Yield and Undrawn Fee shall be
allocated and applied to Lenders pro rata based upon the respective amounts of
interest and fees due and payable to them.
Section 4.2    Due Date Extension. If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.
Section 4.3    Taxes. (a)  Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Official Body in accordance with applicable law, or at the option
of the Facility Agent timely reimburse it for the payment of, any Other Taxes
not paid pursuant to Section 4.3(a).
(b)    Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify each Recipient within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 4.3) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising


-51-

--------------------------------------------------------------------------------





therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body; provided
that, for the avoidance of doubt, the Borrower shall not be required to
indemnify a Recipient under this Section 4.3(c) for expenses arising from or
with respect to Indemnified Taxes to the extent that Borrower has indemnified
such Recipient for such Indemnified Taxes pursuant to this Section 4.3(c) and
such expenses arise as a result of such Recipient’s failure to remit such
payment by the Borrower to the appropriate Official Body or as a result of such
Recipient’s gross negligence or willful misconduct. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Facility Agent and each Agent), or by the Facility Agent on its
own behalf or on behalf of another Recipient, shall be conclusive absent
manifest error.
(c)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Facility Agent, within 10 days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Facility Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
15.9 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Facility Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Facility Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Facility Agent to set off and
apply any and all amounts at any time owing to such Lender under any Transaction
Document or otherwise payable by the Facility Agent to the Lender from any other
source against any amount due to the Facility Agent under this Section 4.3(d).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Facility Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Facility Agent.
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Facility Agent, at the time or times
reasonably requested by the Borrower or the Facility Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Facility Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Facility Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Facility Agent as will enable the Borrower or the Facility Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.3(f)(ii)(A),
Section 4.3(f)(ii)(B) and Section 4.3(f)(ii)(D)


-52-

--------------------------------------------------------------------------------





below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Borrower:
(A)    any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Facility Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Facility Agent) executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate


-53-

--------------------------------------------------------------------------------





substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to (x) comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or (y) determine the amount to deduct and
withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified


-54-

--------------------------------------------------------------------------------





party, shall repay to such indemnified party the amount paid over pursuant to
this Section 4.3(g) (plus any penalties, interest or other charges imposed by
the relevant Official Body) in the event that such indemnified party is required
to repay such refund to such Official Body. Notwithstanding anything to the
contrary in this Section 4.3(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
4.3(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 4.3(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Survival. Each party’s obligations under this Section 4.3 shall survive
the resignation or replacement of the Facility Agent or any assignment of rights
by, or the replacement of, a Lender and the repayment, satisfaction or discharge
of all obligations under any Transaction Document.
Article V    

INCREASED COSTS, ETC.
Section 5.1    Increased Costs, Capital Adequacy. (a) If, due to either (i) the
introduction of or any change following the date hereof (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation, administration or application arising following the
date hereof of any Applicable Law, in each case whether foreign or domestic or
(ii) the compliance with any guideline or request following the date hereof from
any central bank or other Official Body (whether or not having the force of
law), (A) there shall be any increase in the cost to the Facility Agent, any
Agent, any Lender, successor or assign thereof (each of which shall be an
“Affected Person”) of agreeing to make or making, funding or maintaining any
Advance (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Person hereunder), as
the case may be, (B) there shall be any reduction in the amount of any sum
received or receivable by an Affected Person under this Agreement or under any
other Transaction Document, or (C) any Recipient is subject to any Taxes (other
than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then, in each case, the Borrower shall, from time to time,
after written demand by the Facility Agent (which demand shall be accompanied by
a statement setting forth in reasonable detail the basis for such demand), on
behalf of such Affected Person, pay to the Facility Agent, on behalf of such
Affected Person, additional amounts sufficient to compensate such Affected
Person for such increased costs or reduced payments within thirty (30) days
after such demand; provided, that the amounts payable under this Section 5.1
shall be without duplication of amounts payable under Section 4.3.
(a)    If either (i) the introduction of or any change following the date hereof
in or in the interpretation, administration or application arising following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Person with any law, guideline, rule,
regulation, directive or request following the date hereof,


-55-

--------------------------------------------------------------------------------





from any central bank, any Official Body or agency, including, without
limitation, compliance by an Affected Person with any request or directive
regarding capital adequacy, has or would have the effect of reducing the rate of
return on the capital of any Affected Person, as a consequence of its
obligations hereunder or any related document or arising in connection herewith
or therewith to a level below that which any such Affected Person could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Person with respect to capital
adequacy), by an amount deemed by such Affected Person to be material, then,
from time to time, after demand by such Affected Person (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), the Borrower shall pay the Facility Agent on behalf of such Affected
Person such additional amounts as will compensate such Affected Person for such
reduction.
(b)    If an Affected Person shall at any time (without regard to whether any
Basel III Regulations are then in effect) suffer or incur (i) any explicit or
implicit charge, assessment, cost or expense by reason of the amount or type of
assets, capital or supply of funding such Affected Person or any of its
Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Person’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations, then,
upon demand by or on behalf of such Affected Person through the applicable
Agent, the Borrower shall pay to the applicable Agent, for the benefit of such
Affected Person, such amount as will, in the determination of such Affected
Person, compensate such Affected Person therefor. A certificate of the
applicable Affected Person setting forth the amount or amounts necessary to
compensate the Affected Person under this Section 5.1(c) shall be delivered to
the Borrower and shall be conclusive absent manifest error.
(c)    In determining any amount provided for in this Section 5.1, the Affected
Person may use any reasonable averaging and attribution methods. The Facility
Agent, on behalf of any Affected Person making a claim under this Section 5.1,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error.
Article VI    

EFFECTIVENESS; CONDITIONS TO ADVANCES
Section 6.1    Effectiveness. This Agreement shall become effective on the first
day (the “Effective Date”) on which the Facility Agent, on behalf of the
Lenders, shall have received the following, each in form and substance
reasonably satisfactory to the Facility Agent:
(a)    Transaction Documents. This Agreement and each other Transaction
Document, in each case duly executed by each party thereto;


-56-

--------------------------------------------------------------------------------





(b)    Notes. For each Lender Group, a Note duly completed and executed by the
Borrower and payable to the Agent for such Lender Group;
(c)    Establishment of Account. Evidence that each Account has been
established;
(d)    Resolutions. Certified copies of the resolutions of the board of managers
(or similar items) of the Borrower and the Investment Manager approving the
Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its secretary or assistant secretary;
(e)    Organization Documents. The certificate of formation (or similar
organization document) of each of the Borrower and the Investment Manager
certified by the Secretary of State of its jurisdiction of organization; and a
certified, executed copy of the Borrower’s and the Investment Manager’s
organizational documents;
(f)    Good Standing Certificates. Good standing certificates for each of the
Borrower and the Investment Manager issued by the applicable Official Body of
its jurisdiction of organization;
(g)    Incumbency. A certificate of the secretary or assistant secretary of each
of the Borrower and the Investment Manager certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other Transaction Documents to be delivered by it;
(h)    Filings. Copies of proper financing statements, as may be necessary or,
in the opinion of the Facility Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the security interest of the
Collateral Agent on behalf of the Secured Parties in all Collateral in which an
interest may be pledged hereunder;
(i)    Opinions. Legal opinions of Eversheds Sutherland (US) LLP, counsel for
the Borrower and the Investment Manager, and Locke Lord LLP and in-house counsel
for the Collateral Agent, each in form and substance reasonably satisfactory to
the Facility Agent covering such matters as the Facility Agent may reasonably
request;
(j)    No Facility Termination Event, etc. Each of the Transaction Documents is
in full force and effect and no Facility Termination Event or Unmatured Facility
Termination Event has occurred and is continuing or will result from the
issuance of the Notes and the borrowing hereunder;
(k)    Liens. The Facility Agent shall have received (i) the results of a recent
search by a Person satisfactory to the Facility Agent, of the UCC, judgment,
security interest and tax lien filings which may have been filed with respect to
personal property of the Borrower, and bankruptcy and pending lawsuits with
respect to the Borrower and the results of such search shall be satisfactory to
the Facility Agent and (ii) filed UCC termination statements, if any, necessary
to release all security interests and other rights of any Person in any
Collateral


-57-

--------------------------------------------------------------------------------





previously granted by the Borrower and any executed pay‑off letters reasonably
requested by the Facility Agent;
(l)    Payment of Fees. The Facility Agent shall have received evidence, to its
sole satisfaction, that all Fees due to the Lenders on the Effective Date have
been paid in full;
(m)    No Material Adverse Effect. No Material Adverse Effect shall have
occurred since December 31, 2012 and no litigation shall have commenced which,
if successful, could have a Material Adverse Effect; and
(n)    Other. Such other approvals, documents, opinions, certificates and
reports as the Facility Agent may reasonably request.
Section 6.2    Advances and Reinvestments. The making of any Advance (including
the initial Advance hereunder) and any Reinvestment are all subject to the
condition that the Effective Date shall have occurred and to the following
further conditions precedent that:
(a)    No Facility Termination Event, Etc. Each of the Transaction Documents
shall be in full force and effect (unless terminated in accordance with their
terms) and (i) no Facility Termination Event or Unmatured Facility Termination
Event shall have occurred and be continuing or will result from the making of
such Advance or Reinvestment, (ii) no Investment Manager Event or Unmatured
Investment Manager Event shall have occurred and be continuing or will result
from the making of such Advance or Reinvestment, (iii) the representations and
warranties of the Borrower contained herein, of the Investment Manager contained
in the Investment Management Agreement and of the Borrower and the Investment
Manager in the other Transaction Documents shall be true and correct in all
material respects as of the related Funding Date (or if such representations and
warranties specifically refer to an earlier date, such earlier date), with the
same effect as though made on the date of (and after giving effect to) such
Advance or Reinvestment, and (iv) after giving effect to such Advance or
Reinvestment (and any purchase of Eligible Collateral Obligations in connection
therewith), the aggregate outstanding principal balance of the Advances will not
exceed the Borrowing Base or the Maximum Availability;
(b)    Requests. (i) In connection with the funding of any Advance pursuant
to Section 2.2(a), the Collateral Agent, each Agent and the Facility Agent shall
have received the Advance Request for such Advance in accordance with Section
2.2(a), together with all items required to be delivered in connection therewith
and (ii) in connection with any Reinvestment, the Collateral Agent, each Agent
and the Facility Agent shall have received the Reinvestment Request for such
reinvestment in accordance with Section 8.3(b), together with all items required
to be delivered in connection therewith;
(c)    Revolving Period. The Revolving Period shall not have ended;
(d)    Document Checklist. The Facility Agent, each Agent and the Collateral
Custodian shall have received a Document Checklist for each Eligible Collateral
Obligation to be added to the Collateral on the related Funding Date;


-58-

--------------------------------------------------------------------------------





(e)    Borrowing Base Confirmation. The Collateral Agent, each Agent and the
Facility Agent shall have received an Officer’s Certificate of the Borrower or
the Investment Manager (which may be included as part of the Advance Request or
Reinvestment Request) computed as of the date of such request and after giving
effect thereto and to the purchase by the Borrower of the Collateral Obligations
to be purchased by it on such date (if any), demonstrating that the aggregate
principal amount of all outstanding Advances shall not exceed the Borrowing Base
or the Maximum Availability, calculated as of the Funding Date as if the
Collateral Obligations purchased by the Borrower on such Funding Date were owned
by the Borrower;
(f)    Collateral Quality Tests, Minimum Diversification Condition. The
Collateral Agent, each Agent and the Facility Agent shall have received an
Officer’s Certificate of the Borrower or the Investment Manager (which may be
included as part of the Advance Request or Reinvestment Request) computed as of
the date of such requested Advance and after giving effect thereto and to the
purchase by the Borrower of the Collateral Obligations to be purchased by it on
such Funding Date, demonstrating that all of the Collateral Quality Tests are
satisfied.
(g)    Hedging Agreements. The Facility Agent shall have received evidence, in
form and substance satisfactory to the Required Lenders, that the Borrower has
entered into Hedging Agreements to the extent required by, and satisfying the
requirements of, Section 10.6;
(h)    Facility Agent Approval. In connection with the acquisition of any
Collateral Obligation by the Borrower, the Borrower shall have received a copy
of an Approval Notice with respect to such Collateral Obligation, evidencing (1)
the approval of the Facility Agent, in its sole discretion, of any and all
Collateral Obligations to be added to the Collateral, (2) the assigned Discount
Factor for such Collateral Obligation, (3) whether such Collateral Obligation is
an Enterprise Value Loan or an Asset Based Loan, (4) whether such Collateral
Obligation is a First Lien Loan or a Second Lien Loan and (5) with respect to
any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property;
(i)    Permitted Use. The proceeds of any Advance or Reinvestment will be used
solely by the Borrower for general corporate purposes, which, for the avoidance
of doubt, include dividends and distributions to the Equityholder, or to acquire
Collateral Obligations as identified on the applicable Asset Approval Request;
and
(j)    Appraised Value. In connection with the acquisition of each Asset Based
Loan and within the time periods set forth below, the Borrower or the Investment
Manager (on behalf of the Borrower) shall have retained or shall have caused the
Obligor to retain an Approved Valuation Firm to calculate the Appraised Value of
(A) with respect to any such Collateral Obligation that has intellectual
property, equipment or real property, as the case may be, in its borrowing base,
the collateral securing such Collateral Obligation within twelve (12) months
prior to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into


-59-

--------------------------------------------------------------------------------





the Collateral. The Borrower shall cause the Investment Manager to report the
Approved Valuation Firm, appraisal metric and Appraised Value for such
Collateral Obligation to the Facility Agent (with a copy to each Agent) in the
Advance Request related to such Collateral Obligation. The requirements of this
Section 6.2(j) shall be modified with respect to any Collateral Obligation to
the extent set forth on the related Asset Approval Request and confirmed in the
related Approval Notice.
(k)    Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent, each Agent and the Facility Agent an Officer’s Certificate
(which may be included as part of the Advance Request or Reinvestment Request)
dated the date of such requested Advance or Reinvestment certifying that each
applicable condition described in Sections 6.2(a) through (j) has been
satisfied; and
(l)    Other. The Facility Agent shall have received such other approvals,
documents, opinions, certificates and reports as they may request, which request
is reasonable as to content and timing.
Section 6.3    Transfer of Collateral Obligations and Permitted Investments.
(a)  The Collateral Custodian shall hold all Certificated Securities (whether
Collateral Obligations or Permitted Investments) and Instruments in physical
form at the Corporate Trust Office.
(a)    On the Effective Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower shall (or shall cause the Investment Manager to) direct or cause the
acquisition of any Collateral Obligation or Permitted Investment, the Borrower
shall (or shall cause the Investment Manager to), if such Permitted Investment
or, in the case of a Collateral Obligation, the related promissory note or
assignment documentation has not already been delivered to the Collateral
Custodian in accordance with the requirements set forth in the definition of
“Collateral Obligation File”, cause the delivery of such Permitted Investment
or, in the case of a Collateral Obligation, the related promissory note or
assignment documentation in accordance with the requirements set forth in the
definition of “Collateral Obligation File” to the Collateral Custodian to be
credited by the Collateral Custodian to the Collection Account in accordance
with the terms of this Agreement.
(b)    The Borrower shall (or shall cause the Investment Manager to) cause all
Collateral Obligations or Permitted Investments acquired by the Borrower to be
transferred to the Collateral Custodian for credit by it to the Collection
Account, and shall cause all Collateral Obligations and Permitted Investments
acquired by the Borrower to be delivered to the Collateral Custodian by one of
the following means (and shall take any and all other actions necessary to
create and perfect in favor of the Collateral Agent a valid security interest in
each Collateral Obligation and Permitted Investment, which security interest
shall be senior (subject to Permitted Liens) to that of any other creditor of
the Borrower (whether now existing or hereafter acquired)):
(i)    in the case of an Instrument or a Certificated Security in registered
form by having it Indorsed to the Collateral Custodian or in blank by an
effective Indorsement or registered in the name of the Collateral Custodian and
by (A) delivering such Instrument or Security Certificate to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral


-60-

--------------------------------------------------------------------------------





Custodian to maintain (on behalf of the Collateral Agent for the benefit of the
Secured Parties) continuous possession of such Instrument or Certificated
Security at the Corporate Trust Office;
(ii)    in the case of an Uncertificated Security, by (A) causing the Collateral
Custodian to become the registered owner of such Uncertificated Security and
(B) causing such registration to remain effective;
(iii)    in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to the Account in the name of the Borrower; and
(iv)    in the case of General Intangibles (including any Collateral Obligation
or Permitted Investment not evidenced by an Instrument) by filing, maintaining
and continuing the effectiveness of, a financing statement naming the Borrower
as debtor and the secured party and describing the Collateral Obligation or
Permitted Investment (as the case may be) as the collateral at the filing office
of the Secretary of State of Delaware.
Article VII    

ADMINISTRATION AND MANAGEMENT OF COLLATERAL OBLIGATIONS
Section 7.1    Investment Manager. The management, administering and collection
of the Collateral Obligations shall be conducted by the Person designated as
Investment Manager from time to time in accordance with the Investment
Management Agreement.
Section 7.2    Investment Manager Events. (a)  If an Investment Manager Event
shall occur and be continuing, at the election of the Facility Agent
(individually or as directed by the Required Lenders) by written notice to the
Borrower (with a copy to the Collateral Agent and each Agent), the Borrower
shall (i) not permit the Investment Manager to (w) consent to modifications to
Collateral Obligations or Hedging Agreements, (x) cause the Borrower to enter
into any Hedging Agreement, (y) consent to any acquisition or disposition of
Collateral Obligations under the Investment Management Agreement or (z) take any
other action with respect to the Borrower, the Collateral or the Transaction
Documents specified by the Facility Agent (or its representative) to the
Investment Manager in its sole discretion from time to time (each, a “Specified
Transaction”), (ii) cause the Investment Manager to have the prior written
consent of the Facility Agent in its sole discretion prior to directing the
Borrower to enter into any Specified Transaction and (iii) at the Facility
Agent’s option, either (x) work, or cause the Investment Manager to work, with
the Facility Agent and the Required Lenders in good faith to identify a
replacement Investment Manager that is acceptable to each of the Facility Agent
and the Required Lenders and the board of directors of the Equityholder in their
sole discretion and that would be engaged by the Borrower on terms and
conditions that are acceptable to each of the Facility Agent and the board of
directors of the Equityholder in their sole discretion and shareholder approval
(if required upon advice of Equityholder counsel), such engagement to be made in
accordance with applicable law and the Equityholder's organizational documents
or (y) seek to sell, or cause the Investment Manager to seek to sell, in each
case at the direction of the Facility Agent, the Collateral Obligations for fair
value on commercially reasonable terms and conditions. The Investment Management
Agreement


-61-

--------------------------------------------------------------------------------





shall provide that the Investment Manager may not resign until a successor has
been chosen in accordance with the foregoing provisions and has commenced
services.
In addition, upon the occurrence of an Investment Manager Event, the Borrower
shall cause the Investment Manager to, if so requested by the Facility Agent
acting at the direction of the Required Lenders, deliver as directed by the
Facility Agent copies of its Records within five Business Days after demand
therefor and a computer tape or diskette (or any other means of electronic
transmission acceptable to such successor investment manager) containing as of
the close of business on the date of demand all of the data maintained by the
Investment Manager in computer format in connection with managing the Collateral
Obligations.
(a)    The Borrower shall not permit the Investment Manager to resign from the
obligations and duties imposed on it under the Transaction Documents other than
in accordance with Section 11 of the Investment Management Agreement.
(b)    At any time, any of the Facility Agent or any Lender may irrevocably
waive any rights granted to such party under Section 7.2(a). Any such waiver
shall be in writing and executed by such party that is waiving its rights
hereunder. A copy of such waiver shall be promptly delivered by the waiving
party to the Investment Manager and the Facility Agent (with a copy to each
Agent).
Section 7.3    Duties of the Investment Manager. In addition to the duties and
obligations set forth in the Investment Management Agreement, the Borrower shall
cause the Investment Manager to manage, service, administer and make collections
on the Collateral Obligations and perform the other actions required by the
Investment Manager in accordance with the terms and provisions of the
Transaction Documents and the Investment Management Standard.
(a)    The Borrower shall cause the Investment Manager to take or cause to be
taken all such actions, as may be reasonably necessary or advisable to attempt
to recover Collections from time to time, all in accordance with (i) Applicable
Law, (ii) the applicable Collateral Obligation and its Underlying Instruments
and (iii) the Investment Management Standard.
(b)    The Borrower shall cause the Investment Manager to administer the
Collections in respect of the Loan Payments in accordance with the procedures
described herein. The Borrower shall cause the Investment Manager to deposit all
Collections received directly by it into the Collection Account within one (1)
Business Day of receipt thereof and to identify all Collections as either
Principal Collections or Interest Collections, as applicable. The Borrower shall
cause the Investment Manager to make such deposits or payments by electronic
funds transfer through the Automated Clearing House system, or by wire transfer.
The Borrower may cause the Investment Manager, on any date, to instruct the
Securities Intermediary to convert funds on deposit in the Collection Account in
any or all Eligible Currencies into Dollars using the available foreign
currency-dollar spot rate for the applicable Eligible Currency.
(c)    The Borrower shall cause the Investment Manager to maintain for the
Borrower and the Secured Parties in accordance with their respective interests
all Records that evidence or relate to the Collections not previously delivered
to the Collateral Agent and shall,


-62-

--------------------------------------------------------------------------------





as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the occurrence and during the continuation of an Investment
Manager Event, deliver to the Facility Agent (with a copy to each Agent) copies
of all material Records in its possession which evidence or relate to the
Collections.
(d)    The Borrower shall cause the Investment Manager to, as soon as
practicable following receipt thereof, turn over to the applicable Person any
cash collections or other cash proceeds received with respect to each Collateral
Obligation that does not constitute a Collateral Obligation or was paid in
connection with a Retained Interest.
Section 7.4    Reserved.
Section 7.5    Covenants Relating to the Investment Manager. Until the date on
or after the Facility Termination Date on which the Advances shall have been
repaid in full, all Yield shall have been paid, and no other amount shall be
owing to the Secured Parties under this Agreement:
(a)    Compliance with Agreements and Applicable Laws. The Borrower shall cause
the Investment Manager to perform each of its obligations under this Agreement
and the other Transaction Documents and comply with all Applicable Laws,
including those applicable to the Collateral Obligations and all Proceeds
thereof, except to the extent that the failure to so comply would not reasonably
be expected to have a Material Adverse Effect.
(b)    Maintenance of Existence and Conduct of Business. The Borrower shall
cause the Investment Manager to: (i) do or cause to be done all things necessary
to (A) preserve and keep in full force and effect its existence as a limited
liability company and its rights and franchises in the jurisdiction of its
formation and (B) qualify and remain qualified as a foreign limited liability
company in good standing and preserve its rights and franchises in each
jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
Material Adverse Effect; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder or under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations except where the failure to
maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.
(c)    Books and Records. The Borrower shall cause the Investment Manager to
keep proper books of record and account in which full and correct entries shall
be made of all financial transactions and the assets and business of the
Investment Manager in accordance with GAAP, maintain and implement
administrative and operating procedures, and keep and maintain all documents,
books, records and other information necessary or reasonably advisable for the
collection of all Collateral Obligations.
(d)    Payment, Performance and Discharge of Obligations. The Borrower shall
pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a Material Adverse Effect.


-63-

--------------------------------------------------------------------------------





(e)    ERISA. The Borrower shall cause the Investment Manager to give the
Facility Agent and each Agent prompt written notice of any ERISA Event that,
alone or together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.
(f)    Compliance with Collateral Obligations and Investment Management
Standard. The Borrower shall cause the Investment Manager to, at its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by the Investment Manager under any
Collateral Obligations (except, in the case of a successor Investment Manager,
such material provisions, covenants and other provisions shall only include
those provisions relating to the collection and managing the Collateral
Obligations to the extent such obligations are set forth in a document included
in the related Collateral Obligation File) and shall comply with the Investment
Management Standard in all material respects with respect to all Collateral
Obligations.
(g)    Maintain Records of Collateral Obligations. The Borrower shall cause the
Investment Manager to, at its own cost and expense, maintain reasonably
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. The Borrower shall cause the Investment
Manager to maintain its computer systems so that, from and after the time of
sale of any Collateral Obligation to the Borrower, the Investment Manager’s
master computer records (including any back‑up archives) that refer to such
Collateral Obligation shall indicate the interest of the Borrower and the
Facility Agent in such Collateral Obligation and that such Collateral Obligation
is owned by the Borrower and has been pledged to the Facility Agent for the
benefit of the Secured Parties pursuant to this Agreement.
(h)    Liens. The Borrower shall not permit the Investment Manager to create,
incur, assume or permit to exist any Lien on or with respect to any of its
rights under any of the Transaction Documents, whether with respect to the
Collateral Obligations or any other Collateral other than Permitted Liens.
(i)    Mergers. The Borrower shall not permit the Investment Manager to directly
or indirectly, by operation of law or otherwise, merge with, consolidate with,
or otherwise combine with, any Person, except that the Investment Manager shall
be permitted to merge with any entity so long as the Investment Manager remains
the surviving corporation of such merger and such merger does not result in a
Change of Control. The Borrower shall cause the Investment Manager to give prior
written notice of any merger to the Facility Agent and each Agent.
(j)    Investment Management Obligations. The Borrower shall not permit the
Investment Manager to (i) agree to any amendment, waiver or other modification
of any Transaction Document to which it is a party and to which the Facility
Agent is not a party without the prior written consent of the Facility Agent,
(ii) agree or permit the Borrower to agree to a Material Modification with
respect to any Collateral Obligation (other than an Ineligible Asset) without
the prior written consent of the Facility Agent, (iii) interpose any claims,
offsets or defenses it may have as against the Borrower as a defense to its
performance of its obligations in favor of any Affected Person hereunder or
under any other Transaction Documents or


-64-

--------------------------------------------------------------------------------





(iv) change its fiscal year so that the reports described in Section 7.5(k)
would be delivered to the Facility Agent and each Agent less frequently than
every 12 months.
(k)    Financial Reports. The Borrower shall cause the Investment Manager to
furnish, or cause to be furnished, to the Facility Agent and each Agent:
(i)    as soon as available, but in any event within 120 days after the end of
each fiscal year of TCP Capital Corp., a copy of the consolidated and
consolidating balance sheet of TCP Capital Corp. and its consolidated
Subsidiaries as at the end of such year, the related consolidated and
consolidating statement of income for such year, and the related consolidated
statements of changes in net assets and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year;
provided, that the financial statements required to be delivered pursuant to
this clause (i) which are made available via EDGAR, or any successor system of
the Commission, in TCP Capital Corp.’s annual report on Form 10-K, shall be
deemed delivered to the Facility Agent and each Agent, on the date such
documents are made so available;
(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year, a copy of the audited consolidated financial statements for
the prior year for the Equityholder and its consolidated Subsidiaries, including
the prior comparable period (if any) from the preceding fiscal year and
certified by Independent Accountants (the report of which shall be unqualified),
together with consolidating balance sheet and income statement of the
Equityholder; provided, that the financial statements required to be delivered
pursuant to this clause (ii) which are made available via EDGAR, or any
successor system of the Commission, in TCP Capital Corp.’s annual report on Form
10-K, shall be deemed delivered to the Facility Agent and each Agent, on the
date such documents are made so available;
(iii)    as soon as available and in any event within 45 days after the end of
each fiscal quarter of each fiscal year (other than the last fiscal quarter of
each fiscal year), an unaudited consolidated and consolidating balance sheet of
TCP Capital Corp. and its consolidated Subsidiaries as of the end of such fiscal
quarter and including the prior comparable period (if any), and the unaudited
consolidated and consolidating statements of income of TCP Capital Corp. and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter, and the unaudited consolidated statements of cash flows of TCP Capital
Corp. and its consolidated Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (iii) which are made available via EDGAR, or any successor system of
the Commission, in TCP Capital Corp.’s annual report on Form 10-K, shall be
deemed delivered to the Facility Agent and each Agent, on the date such
documents are made so available; and
(iv)    as soon as available and in any event within 45 days after the end of
each fiscal quarter of each fiscal year (other than the last fiscal quarter of
each fiscal year), an unaudited consolidated and consolidating balance sheet of
the Equityholder and its consolidated Subsidiaries as of the end of such fiscal
quarter and including the prior comparable period (if any), and the unaudited
consolidated and consolidating statement of income of the Equityholder and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the


-65-

--------------------------------------------------------------------------------





previous fiscal year and ending with the end of such fiscal quarter, and the
unaudited consolidated statement of cash flows of the Equityholder and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter; provided, that the
financial statements required to be delivered pursuant to this clause (iv) which
are made available via EDGAR, or any successor system of the Commission, in TCP
Capital Corp.’s annual report on Form 10-K, shall be deemed delivered to the
Facility Agent and each Agent, on the date such documents are made so available.
(l)    Obligor Reports. The Borrower shall cause the Investment Manager to
furnish to the Facility Agent, with respect to each Obligor (other than Obligors
with respect to Ineligible Assets):
(i)    within 15 Business Days of the completion of the Investment Manager’s
portfolio review of such Obligor (which, for any individual Obligor, shall occur
no less frequently than quarterly) (i) any financial reporting packages with
respect to such Obligor and with respect to each Collateral Obligation for such
Obligor (including any attached or included information, statements and
calculations) received by the Borrower and/or the Investment Manager as of the
date of the Investment Manager’s most recent portfolio review and (ii) the
internal monitoring report prepared by the Investment Manager with respect to
such Obligor. In no case, however, shall the Investment Manager be obligated
hereunder to deliver such Obligor reports to the Facility Agent more than once
per calendar month. Upon demand by the Facility Agent, the Borrower shall cause
the Investment Manager to provide such other information as the Facility Agent
may reasonably request with respect to any Collateral Obligation (other than any
Ineligible Asset) or Obligor (to the extent reasonably available to the
Investment Manager); provided that, the Borrower shall not be required to cause
the Investment Manager to provide any information with respect to any Obligor
that is subject to confidentiality restrictions disclosed on the related Asset
Approval Request and approved on the related Asset Approval Notice; and
(ii)    within 15 Business Days of each one-year anniversary of the date on
which the related Collateral Obligation was acquired by the Borrower, updated
Obligor Information for such Obligor.
(m)    Commingling. The Borrower shall not permit the Investment Manager to, and
shall not permit any Affiliate of the Investment Manager to, deposit or permit
the deposit of any funds that do not constitute Collections or other proceeds of
any Collateral Obligations into the Collection Account.
Section 7.6    Reserved.
Section 7.7    Collateral Reporting. The Borrower shall cause the Investment
Manager to cooperate with the Collateral Agent in the performance of the
Collateral Agent’s duties under Section 11.3. Without limiting the generality of
the foregoing, the Borrower shall cause the Investment Manager to supply in a
timely fashion any information maintained by it that the Collateral Agent may
from time to time request with respect to the Collateral Obligations and
reasonably necessary to complete the reports and certificates required to be
prepared by the Collateral Agent hereunder or required to permit the Collateral
Agent to perform its obligations hereunder.


-66-

--------------------------------------------------------------------------------





Section 7.8    Reserved.
Section 7.9    Procedural Review of Collateral Obligations; Access to Investment
Manager and Investment Manager’s Records. (a)  The Borrower shall, and shall
cause the Investment Manager to, at the Borrower’s expense, permit
representatives of the Facility Agent at any time and from time to time as the
Facility Agent shall reasonably request (a) to inspect and make copies of and
abstracts from its records relating to the Collateral Obligations, and (b) to
visit its properties in connection with the collection, processing or managing
of the Collateral Obligations for the purpose of examining such records, and to
discuss matters relating to the Collateral Obligations or such Person’s
performance under this Agreement and the other Transaction Documents with any
officer or employee or auditor (if any) of such Person having knowledge of such
matters. The Borrower agrees, and will cause the Investment Manager, to render
to the Facility Agent such clerical and other assistance as may be reasonably
requested with regard to the foregoing; provided, that such assistance shall not
interfere in any material respect with the Investment Manager’s business and
operations. So long as no Unmatured Facility Termination Event, Facility
Termination Event, Unmatured Investment Manager Event or Investment Manager
Event has occurred and is continuing, such visits and inspections shall occur
only (i) upon five Business Days’ prior written notice, (ii) during normal
business hours and (iii) no more than twice in any calendar year. During the
existence of an Unmatured Facility Termination Event, a Facility Termination
Event, an Unmatured Investment Manager Event or an Investment Manager Event,
there shall be no limit on the timing or number of such inspections and no prior
notice will be required before any inspection.
(a)    The Borrower shall, and shall cause the Investment Manager to, at the
Borrower’s expense and as applicable, provide to the Facility Agent access to
the Collateral Obligations and all other documents regarding the Collateral
Obligations included as part of the Collateral and the Related Security in each
case, in its possession, in such cases where the Facility Agent is required in
connection with the enforcement of the rights or interests of the Lenders, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days’ prior written
notice (so long as no Unmatured Facility Termination Event, Facility Termination
Event or Investment Manager Event has occurred and is continuing), (ii) during
normal business hours and (iii) up to twice per calendar year (so long as no
Unmatured Facility Termination Event, Facility Termination Event or Investment
Manager Event has occurred and is continuing). From and after the Effective Date
and periodically thereafter at the reasonable discretion of the Facility Agent,
the Facility Agent may review the Borrower’s and the Investment Manager’s
collection and administration of the Collateral Obligations in order to assess
compliance by the Investment Manager with the Investment Manager’s written
policies and procedures, as well as this Agreement and may, no more than twice
in any calendar year, conduct an audit of the Collateral Obligations and Records
in conjunction with such review.
(b)    Nothing in this Section 7.9 shall derogate from the obligation of the
Borrower and the Investment Manager to observe any Applicable Law prohibiting
disclosure of information regarding the Obligors, and the failure of the
Investment Manager to provide access as a result of such obligation shall not
constitute a breach of this Section 7.9.


-67-

--------------------------------------------------------------------------------





Section 7.10    Optional Sales. (a) The Borrower shall have the right to sell
all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:
(i)    immediately after giving effect to such Optional Sale:
(A)    each Collateral Quality Test is satisfied;
(B)    the Borrowing Base and the Maximum Availability are each greater than or
equal to the Advances outstanding; and
(C)    no Facility Termination Event, Unmatured Facility Termination Event,
Unmatured Investment Manager Event or Investment Manager Event shall have
occurred and be continuing; provided that, if an Unmatured Facility Termination
Event or Unmatured Investment Manager Event is continuing, the Borrower may make
an Optional Sale if, after giving effect to such Optional Sale, such event is
cured (although, for the avoidance of doubt, such event shall be continuing for
all purposes hereunder until the settlement date of such Optional Sale);
provided, that notwithstanding the above, the Borrower may at any time make any
Optional Sale required as a result of the Required Sale Date;
(ii)    at least one (1) Business Day prior to the date of any Optional Sale,
the Borrower shall cause the Investment Manager to give the Facility Agent, each
Agent, the Collateral Custodian and the Collateral Agent written notice of such
Optional Sale, which notice shall identify the related Collateral subject to
such optional sale and the expected proceeds from such Optional Sale and include
(x) an Officer’s Certificate computed as of the date of such request and after
giving effect to such Optional Sale, demonstrating that the aggregate principal
amount of all outstanding Advances shall not exceed (1) the Borrowing Base and
(2) the Maximum Availability, each calculated as of the date of the Optional
Sale as if the Collateral Obligations sold by the Borrower on such date had been
sold by the Borrower and certifying that clauses (A) and (C) above and all other
conditions set forth herein are satisfied and (y) a certificate of the
Investment Manager substantially in the form of Exhibit F‑3 requesting the
release of the related Collateral Obligation File in connection with such
Optional Sale;
(iii)    such Optional Sale shall be made by the Investment Manager, on behalf
of the Borrower (A) in accordance with the Investment Management Standard,
(B) reflecting arm’s length market terms and (C) in a transaction in which the
Borrower makes no representations, warranties or covenants and provides no
indemnification for the benefit of any other party (other than those which are
customarily made or provided in connection with the sale of assets of such
type);
(iv)    if such Optional Sale is to an Affiliate of the Borrower or the
Investment Manager, the Facility Agent has given its prior written consent; and
(v)    on the date of such Optional Sale, all proceeds from such Optional Sale
will be sent directly into the Collection Account.


-68-

--------------------------------------------------------------------------------





(b)    In connection with any Optional Sale, following deposit of all proceeds
from such Optional Sale into the Collection Account, the Collateral Agent shall
be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such Optional Sale
and such portion of the Collateral so transferred shall be released from the
Lien of this Agreement.
(c)    The Borrower hereby agrees to pay the reasonable and documented outside
counsel legal fees and out-of-pocket expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, each Agent and each Lender in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Collateral Agent, on
behalf of the Secured Parties, in the Collateral in connection with such
Optional Sale).
(d)    In connection with any Optional Sale, the Collateral Agent shall, at the
sole expense of the Borrower, execute such instruments of release with respect
to the portion of the Collateral subject to such Optional Sale to the Borrower,
in recordable form if necessary, as the Borrower, or the Investment Manager on
its behalf, may reasonably request.
(e)    Notwithstanding the foregoing:
(i)    the Principal Balance of all Collateral Obligations (other than (A)
Warranty Collateral Obligations and (B) Excluded Collateral Obligation released
to the Equityholder pursuant to a dividend by the Borrower) sold pursuant to
Section 7.10(a) to the Equityholder or an Affiliate thereof or released to the
Equityholder pursuant to a dividend by the Borrower shall not in any
twelve-month period exceed 20% of the Net Purchased Loan Balance measured as of
the date of such sale or dividend. The Principal Balance of all Defaulted
Collateral Obligations (other than (A) Warranty Collateral Obligations and (B)
Excluded Collateral Obligation released to the Equityholder pursuant to a
dividend by the Borrower) sold pursuant to Section 7.10(a) to the Equityholder
or an Affiliate thereof or released to the Equityholder pursuant to a dividend
by the Borrower shall not in any twelve-month period exceed 10% of the Net
Purchased Loan Balance measured as of the date of such sale or dividend;
(ii)    subject to clause (i) above, unless an Unmatured Facility Termination
Event or a Facility Termination Event has occurred and is continuing, the
Borrower may sell, distribute or otherwise dispose of Ineligible Assets; and
(iii)    subject to clause (i) above, unless (x) an Unmatured Facility
Termination Event or a Facility Termination Event has occurred and is continuing
or (y) after giving effect to such sale or distribution any Collateral Quality
Test is not satisfied, the Borrower may sell, distribute or otherwise dispose of
Excluded Collateral Obligations described in clauses (b) and (c) of the
definition thereof.
Section 7.11    Repurchase or Substitution of Warranty Collateral Obligations.
In the event of a breach of Section 9.5, Section 9.13 or Section 9.26 or of a
material breach of any other representation, warranty, undertaking or covenant
set forth in Section 24(k) of the Investment Management Agreement, Article IX,
Article X, Section 18.3 or Section 18.5(b) with respect to a


-69-

--------------------------------------------------------------------------------





Collateral Obligation (or the Related Security and other related collateral
constituting part of the Collateral related to such Collateral Obligation) (each
such Collateral Obligation, a “Warranty Collateral Obligation”), no later than
30 days after the earlier of (x) knowledge of such breach on the part of the
Equityholder or the Investment Manager and (y) receipt by the Equityholder or
the Investment Manager of written notice thereof given by the Facility Agent
(with a copy to each Agent), the Borrower shall either (a) repay Advances
outstanding in an amount equal to the aggregate Repurchase Amount of such
Warranty Collateral Obligation(s) to which such breach relates on the terms and
conditions set forth below or (b) substitute for such Warranty Collateral
Obligation one or more Eligible Collateral Obligation with an aggregate
Collateral Obligation Amount at least equal to the Repurchase Amount of the
Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IX with respect to such
Warranty Collateral Obligation shall be made true and correct in all material
respects with respect to such Warranty Collateral Obligation as if such Warranty
Collateral Obligation had become part of the Collateral on such day or if the
Advances outstanding do not exceed the Borrowing Base or the Maximum
Availability. Notwithstanding the foregoing, “Warranty Collateral Obligations”
shall be deemed not to include any Excluded Collateral Obligation.
Section 7.12    Required Sale Date. Notwithstanding anything else in this
Agreement to the contrary, the Borrower shall divest itself of all Required Sale
Assets on or prior to the Required Sale Date.
Article VIII    

ACCOUNTS; PAYMENTS
Section 8.1    Accounts. (a)  On or prior to the Effective Date, the Borrower
shall establish each Account in the name of the Borrower and each Account shall
be a segregated, non-interest bearing trust account established with the
Securities Intermediary, who shall forward funds from the Collection Account to
the Collateral Agent for application by the Collateral Agent pursuant to Section
8.3 and the applicable Monthly Report. If at any time a Responsible Officer
obtains actual knowledge that any Account ceases to be an Eligible Account (with
notice to the Investment Manager, the Facility Agent and each Agent), then the
Borrower shall cause the Investment Manager to transfer such account to another
institution such that such account shall meet the requirements of an Eligible
Account.
Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn at the direction of the Borrower or the Investment Manager (i)
to fund any draw requests of the relevant Obligors under any Variable Funding
Asset, or (ii) to make a deposit into the Collections Account as Principal
Collections if, after giving effect to such withdrawal, the aggregate amount on
deposit in the Unfunded Exposure Account is equal to or greater than (i) prior
to the end of the Revolving Period, the Aggregate Unfunded Equity Amount and
(ii) after the end of the Revolving Period, the Aggregate Unfunded Amount.


-70-

--------------------------------------------------------------------------------





Following the Facility Termination Date, the Borrower shall cause the Investment
Manager to forward any draw request made by an Obligor under a Variable Funding
Asset, along with wiring instructions for the applicable Obligor, to the
Collateral Custodian (with a copy to the Facility Agent and each Agent) along
with an instruction to the Collateral Custodian to withdraw the applicable
amount from the Unfunded Exposure Account and a certification that the
conditions to fund such draw are satisfied, and the Collateral Custodian shall
fund such draw request in accordance with such instructions from the Investment
Manager.
Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
and, as of the date of such receipt (and after taking into account such
repayment), the aggregate amount on deposit in the Unfunded Exposure Account is
less than the Aggregate Unfunded Amount (the amount of such shortfall, in each
case, the “Unfunded Exposure Shortfall”), the Borrower shall cause the
Investment Manager to direct the Collateral Custodian to and the Collateral
Custodian shall deposit into the Unfunded Exposure Account an amount of such
Principal Collections equal to the lesser of (a) the aggregate amount of such
Principal Collections and (b) the Unfunded Exposure Shortfall.
(a)    All amounts held in any Account shall, to the extent permitted by
Applicable Laws, be invested by the Collateral Custodian, as directed by the
Investment Manager in writing (or, if the Investment Manager fails to provide
such direction, such amounts shall remain uninvested), in Permitted Investments
that mature (i) with respect to the Collection Account, not later than one
Business Day prior to the Distribution Date for the Collection Period to which
such amounts relate and (ii) with respect to the Unfunded Exposure Account, on
the immediately following Business Day. Any such written direction shall certify
that any such investment is authorized by this Section 8.1. Investments in
Permitted Investments shall be made in the name of the Collateral Custodian,
and, except as specifically required below, such investments shall not be sold
or disposed of prior to their maturity. If any amounts are needed for
disbursement from the Collection Account and sufficient uninvested funds are not
available therein to make such disbursement, the Collateral Custodian shall
cause to be sold or otherwise converted to cash a sufficient amount of the
investments in such account to make such disbursement in accordance with and
upon the written direction of the Investment Manager or, if the Investment
Manager shall fail to give such direction, the Facility Agent. The Collateral
Custodian shall, upon written request, provide the Facility Agent with all
information in its possession regarding transfer into and out of the Collection
Account (including, but not limited to, the identity of the counterparty making
or receiving such transfer). In no event shall the Collateral Agent or the
Collateral Custodian be liable for the selection of any investments or any
losses in connection therewith, or for any failure of the Investment Manager or
the Facility Agent, as applicable, to timely provide investment instruction to
the Collateral Custodian. The Collateral Agent or the Collateral Custodian and
their respective Affiliates shall be permitted to receive additional
compensation that could be deemed to be in the Collateral Agent’s or the
Collateral Custodian’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or sub-custodian
with respect to certain of the Permitted Investments, (ii) using affiliates to
effect transactions in certain Permitted Investments, and (iii) effecting
transactions in certain investments. Such compensation shall not be considered
an amount that is reimbursable or payable pursuant to this Agreement.


-71-

--------------------------------------------------------------------------------





(b)    Neither the Borrower nor the Investment Manager shall have any rights of
direction or withdrawal, with respect to amounts held in the Collection Account,
except to the extent explicitly set forth in Section 8.1(a), Section 8.1(b),
Section 8.2, or Section 8.3(b).
Subject to the other provisions hereof, the Collateral Agent shall have sole
Control over each Account and each such investment and the income thereon, and
any certificate or other instrument evidencing any such investment, if any,
shall be delivered to the Collateral Agent or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Collateral Agent in a manner that complies with this Section 8.1. All
interest, dividends, gains upon sale and other income from, or earnings on,
investments of funds in the Accounts shall be deposited or transferred to the
Collection Account and distributed pursuant to Section 8.3(a).
(c)    The Equityholder may, from time to time in its sole discretion (x)
deposit amounts into the Principal Collection Account and/or (y) transfer
Eligible Collateral Obligations as equity contributions to the Borrower. All
such amounts will be included in each applicable compliance calculation under
this Agreement, including, without limitation, calculation of the Borrowing
Base, the Maximum Availability and clause (ii) of the Minimum Diversification
Condition.
Section 8.2    Excluded Amounts. The Borrower may cause the Investment Manager
to direct the Collateral Agent and the Securities Intermediary to withdraw from
the applicable Account and pay to the Person entitled thereto any amounts
credited thereto constituting Excluded Amounts if the Investment Manager has,
prior to such withdrawal and consent, delivered to the Facility Agent, the
Collateral Custodian and the Collateral Agent a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Facility Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.
Section 8.3    Distributions, Reinvestment and Dividends. (a) On each
Distribution Date, the Collateral Agent shall distribute from the Collection
Account, in accordance with the applicable Monthly Report prepared by the
Collateral Agent pursuant to Section 8.5, the Amount Available for such
Distribution Date in the following order of priority:
(A)    FIRST, to the payment of taxes and governmental fees owing by the
Borrower, if any, which expenses shall not exceed $50,000 on any Distribution
Date;
(B)    SECOND, to the Collateral Agent and the Collateral Custodian, any accrued
and unpaid Collateral Agent Fees and Expenses and Collateral Custodian Fees and
Expenses for the related Collection Period pursuant to the Collateral Agent and
Collateral Custodian Fee Letter, which expenses shall not exceed the amount of
the Capped Fees/Expenses;
(C)    THIRD, to the Investment Manager, any fees and expenses of the Investment
Manager in an aggregate amount not to exceed the amount of any accrued and
unpaid IM Fee for the related Collection Period;


-72-

--------------------------------------------------------------------------------





(D)    FOURTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(D), (A) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (B) to the Facility Agent and the Agents on
behalf of their respective Lenders, all accrued and unpaid Fees due to the
Lenders, the Agents and the Facility Agent and (C) to the Hedge Counterparties,
any amounts owed for the current and prior Distribution Dates to the Hedge
Counterparties under Hedging Agreements (other than Hedge Breakage Costs),
together with interest accrued thereon;
(E)    FIFTH, to the Agents on behalf of their respective Lenders pro rata in
accordance with the outstanding Advances, the amount necessary to reduce the
Advances outstanding to an amount (A) not to exceed the lower of the Borrowing
Base and the Maximum Availability and (B) such that, after giving effect to such
payment, the Minimum Diversification Condition is satisfied;
(F)    SIXTH, after the end of the Revolving Period, to the Agents on behalf of
their respective Lenders pro rata to repay the Advances outstanding in an amount
equal (A) in the case of remaining Amount Available constituting Interest
Collections, the product of such remaining Interest Collections and the Advance
Repayment Percentage as of such Distribution Date and (B) in the case of
remaining Amount Available constituting Principal Collections, all such
Principal Collections;
(G)    SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(G), to the Hedge Counterparties, any unpaid Hedge Breakage Costs,
together with interest accrued thereon;
(H)    EIGHTH, to any Affected Persons, any Increased Costs then due and owing;
(I)    NINTH, to the extent not previously paid pursuant to Section 8.3(a)(A)
above, to the payment of taxes and governmental fees owing by the Borrower, if
any;
(J)    TENTH, to the extent not previously paid by or on behalf of the Borrower,
to each Indemnified Party, any Indemnified Amounts then due and owing to each
such Indemnified Party;
(K)    ELEVENTH, to the extent not previously paid pursuant to Section 8.3(a)(B)
above, to the Collateral Agent and the Collateral Custodian, any Collateral
Agent Fees and Expenses and Collateral Custodian Fees and Expenses due to the
Collateral Agent and the Collateral Custodian under the Transaction Documents;


-73-

--------------------------------------------------------------------------------





(L)    TWELFTH, to pay any other amounts due under this Agreement and the other
Transaction Documents and not previously paid pursuant to this Section 8.3(a);
and
(M)    THIRTEENTH, (A) all remaining Amount Available constituting Interest
Collections to the Borrower or, during the Revolving Period at the discretion of
the Investment Manager, to remain in the Collection Account and (B) all
remaining Amount Available constituting Principal Collections, (x) during the
Revolving Period, (I) if no Unmatured Facility Termination Event or Facility
Termination Event has occurred and is continuing, to the Borrower or (II)
otherwise, to remain in the Collection Account as Principal Collections and (y)
after the end of the Revolving Period, to the Borrower.
(b)    During the Revolving Period, the Borrower may withdraw from the
Collection Account any Collections and apply such Collections to (A) prepay the
Advances outstanding in accordance with Section 2.4 or (B) acquire additional
Collateral Obligations (each such reinvestment of Collections, a
“Reinvestment”), subject to the following conditions:
(c)    To the extent not previous converted pursuant to Section 7.3(b), the
Borrower hereby instructs the Securities Intermediary, on the Determination Date
immediately preceding each Distribution Date, to convert all amounts on deposit
in the Collection Account into Dollars using the available foreign
currency-dollar spot rate for the applicable Eligible Currency.
(i)    the Borrower shall have given written notice to the Collateral Agent,
each Agent and the Facility Agent of the proposed Reinvestment at or prior to
3:00 p.m., New York City time, two Business Days prior to the proposed date of
such Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment
Request”) shall be in the form of Exhibit C-2 and shall include (among other
things) the proposed Reinvestment Date, the amount of such proposed Reinvestment
and shall be delivered with, if applicable, an Asset Approval Request setting
forth the information required therein with respect to the Collateral
Obligations to be acquired by the Borrower on the Reinvestment Date;
(ii)    each condition precedent set forth in Section 6.2 shall be satisfied;
(iii)    upon the written request of the Borrower (or the Investment Manager on
the Borrower’s behalf) delivered to the Collateral Agent no later than 11:00
a.m. New York City time on the Reinvestment Date, the Collateral Agent shall
have provided to the Facility Agent and each Agent by facsimile or e-mail (to be
received no later than 1:30 p.m. New York City time on that same day) a
statement reflecting the total amount on deposit on such day in the Collection
Account; and
(iv)    any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(b), shall be irrevocable and binding on the Borrower.


-74-

--------------------------------------------------------------------------------





(d)    At any time, the Borrower may withdraw from the Principal Collection
Account the proceeds of any Advance on deposit therein as may be needed to
settle any pending acquisition of an Eligible Collateral Obligation.
Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Investment Manager as to the satisfaction of the conditions precedent set forth
in Section 6.2 and this Section 8.3, the Collateral Agent will release funds
from the Collection Account to the Borrower in an amount not to exceed the
lesser of (A) the amount requested by the Borrower and (B) the amount of
Collections on deposit in the Collection Account.
Section 8.4    Fees. The Borrower shall pay, pursuant hereto, the Undrawn Fee,
the Make-Whole Fee, the Prepayment Fee and any other fees (collectively, “Fees”)
in the amounts and on the dates set forth herein or in one or more fee letter
agreements, dated on or after the date hereof, signed by the Borrower, the
Facility Agent and/or any applicable Lender Group (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, a “Fee Letter”).
Section 8.5    Monthly Report. The Collateral Agent shall prepare (based on
information provided to it by the Investment Manager, the Facility Agent, the
Agents and the Lenders as set forth herein) a Monthly Report in the form of
Exhibit D determined as of the close of business on each Determination Date and
make available such Monthly Report to the Facility Agent, each Agent, the
Borrower and the Investment Manager on each Reporting Date starting with the
Reporting Date in June 2013; provided that, for the avoidance of doubt, with
respect to each Monthly Report, the corresponding Reporting Date shall occur in
the second calendar month following the related Determination Date; provided
further that, with respect to months in which a Distribution Date occurs, the
portion under “(d) Distribution Information” in the Monthly Report shall be
delivered on the Reporting Date in the immediate month following the related
Determination Date with the rest of Monthly Report delivered on the Reporting
Date in the second calendar month following the related Determination Date. If
any party receiving any Monthly Report disagrees with any items of such report,
it shall contact the Collateral Agent and notify it of such disputed item and
provide reasonably sufficient information to correct such item, with (if other
than the Facility Agent) a copy of such notice and information to the Facility
Agent, each Agent and the Investment Manager. Unless the Collateral Agent is
otherwise timely directed by the Facility Agent, the Collateral Agent shall
distribute a revised Monthly Report on the Business Day after it receives such
information. If the Collateral Agent is directed by the Facility Agent that the
Collateral Agent should not make such correction, the Collateral Agent shall
take such action as instructed by the Facility Agent. The Facility Agent’s
reasonable determination with regard to any disputed item in the Monthly Report
shall be final.
The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Monthly Reports and any supplement thereto. Without limiting
the generality of the foregoing, the Servicer shall supply any information
maintained by it that the Collateral Agent may from time to time reasonably
request with respect to the Collateral and reasonably needs to complete the
reports, calculations and certificates required to be prepared by the Collateral
Agent hereunder or required to permit the Collateral Agent to perform its
obligations hereunder. Without limiting the generality of the foregoing, in
connection with the preparation of a Monthly Report, (i) the Servicer


-75-

--------------------------------------------------------------------------------





shall be responsible for providing the Collateral Agent the information required
for parts (a) through (c) of Exhibit D for such Monthly Report and (ii) the
Facility Agent and the Agents shall be responsible for providing to the
Collateral Agent the information required by Section 3.4 for part (d) of Exhibit
D for such Monthly Report on which the Collateral Agent may conclusively rely.
The Servicer shall review and verify the contents of the aforesaid reports
(including the Monthly Report), instructions, statements and certificates. Upon
receipt of approval from the Servicer, the Collateral Agent shall send such
reports, instructions, statements and certificates to the Borrower and the
Servicer for execution.
Article IX    

REPRESENTATIONS AND WARRANTIES OF THE BORROWER
In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:
Section 9.1    Organization and Good Standing. It has been duly organized and is
validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.
Section 9.2    Due Qualification. It is duly qualified to do business and has
obtained all necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
Section 9.3    Power and Authority. It has the power, authority and legal right
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party and to perform its obligations hereunder and thereunder; has
full power, authority and legal right to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.
Section 9.4    Binding Obligations. This Agreement and the Transaction Documents
to which it is a party have been duly executed and delivered by the Borrower and
are enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.


-76-

--------------------------------------------------------------------------------





Section 9.5    Security Interest. This Agreement creates a valid and continuing
Lien on the Collateral in favor of the Collateral Agent, on behalf of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC, and is enforceable as such against creditors of and purchasers from the
Borrower; the Collateral is comprised of Instruments, Security Entitlements,
General Intangibles, Certificated Securities, Uncertificated Securities,
Securities Accounts, Investment Property and Proceeds and such other categories
of collateral under the applicable UCC as to which the Borrower has complied
with its obligations as set forth herein; with respect to Collateral that
constitute Security Entitlements (a) all of such Security Entitlements have been
credited to the Collection Account and the Securities Intermediary has agreed to
treat all assets credited to the Collection Account as Financial Assets, (b) the
Borrower has taken all steps necessary to enable the Collateral Agent to obtain
Control with respect to the Collection Account and (c) the Collection Account is
not in the name of any Person other than the Borrower, subject to the Lien of
the Collateral Agent for the benefit of the Secured Parties; the Borrower has
not instructed the Securities Intermediary to comply with the entitlement order
of any Person other than the Collateral Agent; provided that, until the
Collateral Agent delivers a Notice of Exclusive Control (as defined in the
Account Control Agreement), the Borrower may, or may cause the Investment
Manager to, cause cash in the Collection Account to be invested or distributed
in accordance with this Agreement; all Accounts constitute Securities Accounts;
the Borrower owns and has good and marketable title to the Collateral free and
clear of any Lien (other than Permitted Liens); the Borrower has received all
consents and approvals required by the terms of any Collateral Obligation to the
transfer and granting of a security interest in the Collateral Obligations
hereunder to the Collateral Agent, on behalf of the Secured Parties; the
Borrower has taken all necessary steps to file or authorize the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Collateral in which a security interest may be perfected by
filing pursuant to Article 9 of the UCC as in effect in Delaware; all original
executed copies of each underlying promissory note constituting or evidencing
any Collateral Obligation have been or, subject to the delivery requirements
contained herein and/or Section 18.7, will be delivered to the Collateral
Custodian; the Borrower has received, or subject to the delivery requirements
contained herein will receive, a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding each underlying
promissory note evidencing a Collateral Obligation solely on behalf of the
Collateral Agent for the benefit of the Secured Parties; none of the underlying
promissory notes that constitute or evidence the Collateral Obligations has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent on behalf of the Secured
Parties; with respect to Collateral that constitutes a Certificated Security,
such certificated security has been delivered to the Collateral Custodian and,
if in registered form, has been specially Indorsed (within the meaning of the
UCC) to the Collateral Custodian or in blank by an effective Indorsement or has
been registered in the name of the Collateral Custodian upon original issue or
registration of transfer by the Borrower of such Certificated Security, in each
case to be held by the Collateral Custodian on behalf of the Collateral Agent
for the benefit of the Secured Parties; and in the case of an Uncertificated
Security, by (A) causing the Collateral Custodian to become the registered owner
of such uncertificated security and (B) causing such registration to remain
effective.
Section 9.6    No Violation. The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party,
and the fulfillment of the terms of this Agreement and the other Transaction
Documents to which it is a party, shall not conflict


-77-

--------------------------------------------------------------------------------





with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, its organizational
documents, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Borrower is a party or by which it is bound or any of
its properties are subject, or result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of its properties pursuant to the terms of
any such indenture, agreement, mortgage, deed of trust or other instrument, or
violate in any material respect any law, or any order, rule or regulation
applicable to the Borrower of any Official Body having jurisdiction over the
Borrower or any of its properties, or in any way materially adversely affect the
Borrower’s ability to perform its obligations under this Agreement or the other
Transaction Documents to which it is a party.
Section 9.7    No Proceedings. There are no proceedings or investigations
pending or, to its knowledge, threatened against the Borrower, before any court
or Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Collateral.
Section 9.8    No Consents. It is not required to obtain the material consent of
any other Person or any material approval, authorization, consent, license,
approval or authorization, or registration or declaration with, any Official
Body having jurisdiction over it or its properties in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Transaction Documents to which it is a party, in each case other
than consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof.
Section 9.9    Solvency. It is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, it will have an adequate
amount of capital to conduct its business in the foreseeable future.
Section 9.10    Compliance with Laws. It has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and all Collateral.
Section 9.11    Taxes. For U.S. federal income tax purpose, it is, and always
has been, an entity disregarded as separate from the Equityholder and the
Equityholder or its parent is treated as a United States person for U.S. federal
income tax purposes. It has filed on a timely basis all federal and other
material Tax returns (including foreign, state, local and otherwise) required to
be filed, if any, and has paid all federal and other material Taxes due and
payable by it and any assessments made against it or any of its property and all
other Taxes, fees or other charges imposed on it or any of its property by any
Official Body (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves


-78-

--------------------------------------------------------------------------------





in conformity with GAAP have been provided on the books of the Borrower). No
lien or similar Adverse Claim has been filed, and no claim is being asserted,
with respect to any Tax, assessment or other governmental charge. Any Taxes,
fees and other governmental charges payable by the Borrower in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the transactions contemplated hereby or thereby including the transfer of
each Collateral Obligation and the Related Security to the Borrower have been
paid or shall have been paid if and when due at or prior to the Effective Date
or the Advance Date, as applicable.
Section 9.12    Monthly Report. Each Monthly Report is accurate in all material
respects as of the date thereof subject, in the case of information contained
therein (which shall include any statements and calculations to the extent such
statements or calculations are inaccurate solely as a result of such
information) received from any un-Affiliated third party, to the standard set
forth in Section 9.14 with respect to information received from an un-Affiliated
third party.
Section 9.13    No Liens, Etc. The Collateral and each part thereof is owned by
the Borrower free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability, to the extent (as to perfection and priority)
that a security interest in said Collateral may be perfected under the
applicable UCC. The Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral and no effective
financing statement (other than with respect to Permitted Liens) or other
instrument similar in effect naming or purportedly naming the Borrower or any of
its Affiliates as debtor and covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” pursuant hereto or as necessary or advisable
in connection with the Sale Agreement. There are no judgments or Liens for Taxes
with respect to the Borrower and no claim is being asserted with respect to the
Taxes of the Borrower.
Section 9.14    Information True and Correct. All information (other than any
information provided to the Borrower by an un-Affiliated third party) heretofore
or hereafter furnished by or on behalf of the Borrower in writing to any Lender,
the Collateral Agent, any Agent or the Facility Agent in connection with this
Agreement or any transaction contemplated hereby is and will be (when taken as a
whole) true and correct in all material respects. With respect to any
information received from any un-Affiliated third party, the Borrower (i) will
not furnish (and has not furnished) any such information to any Lender, the
Collateral Agent, any Agent or the Facility Agent in connection with this
Agreement or any transaction contemplated hereby that it knows (or knew) to be
incorrect at the time such information is (or was) furnished in any material
respect and (ii) has informed (or will inform) the applicable Lender, the
Collateral Agent, the applicable Agent or the Facility Agent, as applicable, of
any such information which it found to be incorrect in any material respect
after such information was furnished.
Section 9.15    Bulk Sales. The grant of the security interest in the Collateral
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the


-79-

--------------------------------------------------------------------------------





ordinary course of business for the Borrower and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.
Section 9.16    Collateral. Except as otherwise expressly permitted or required
by the terms of this Agreement, no item of Collateral has been sold,
transferred, assigned or pledged by the Borrower to any Person.
Section 9.17    Reserved.
Section 9.18    Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.
Section 9.19    No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.
Section 9.20    No Subsidiaries. The Borrower has no Subsidiaries other than REO
Asset Owners.
Section 9.21    ERISA Matters.
(a)    The Borrower does not sponsor, maintain, or contribute to, and has never
sponsored, maintained, or contributed to, and, except as would not reasonably be
expected to have a Material Adverse Effect, no ERISA Affiliate sponsors,
maintains, contributes to, or has any liability in respect of, or has ever
sponsored, maintained, contributed to, or had any liability in respect of, a
Plan.
(b)    No ERISA Event has occurred on or prior to the date that this
representation is made or deemed made that, whether alone or together with all
other ERISA Events that have occurred, would reasonably be expected to have a
Material Adverse Effect.
(c)    The Borrower is not, and will not become at any time while any
Obligations are outstanding, a Benefit Plan Investor.
Section 9.22    Investment Company Status. It is not an “investment company” as
such term is defined in the 1940 Act.
Section 9.23    Set-Off, Etc. No Collateral Obligation (other than an Ineligible
Asset) has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set‑off or modified by the Borrower or the Obligor thereof, and no
Collateral (other than Ineligible Assets) is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set‑off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning such Collateral or
otherwise, by the Borrower or the Obligor with respect thereto, except, in each
case, pursuant to the Transaction Documents and for


-80-

--------------------------------------------------------------------------------





amendments, extensions and modifications, if any, to such Collateral otherwise
permitted hereby and in accordance with the Investment Management Standard.
Section 9.24    Collections. The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral pledged
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account or the Collection Account in accordance with Section 10.10.
Section 9.25    Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder (including, for this purpose,
equity of the Borrower) or the applicable third party seller in exchange for the
purchase of the Collateral Obligations (or any number of them). No such transfer
has been made for or on account of an antecedent debt and no such transfer is or
may be voidable or subject to avoidance under any section of the Bankruptcy
Code.
Section 9.26    Use of Proceeds. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U (12 C.F.R. Part 221) of the FRS Board) and none of the
proceeds of the Advances will be used, directly or indirectly, for a purpose
that violates Regulation T, Regulation U, Regulation X or any other regulation
promulgated by the FRS Board from time to time.
Section 9.27    Separate Existence. The Borrower is operated as an entity with
assets and liabilities distinct from those of any of its Affiliates or any
Affiliates of the Investment Manager, and the Borrower hereby acknowledges that
the Facility Agent, each of the Agents and each of the Lenders are entering into
the transactions contemplated by this Agreement in reliance upon the Borrower’s
identity as a separate legal entity. Since its formation, the Borrower has been
(and will be) operated in such a manner as to comply with the covenants set
forth in Section 10.5.
There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Investment Manager (other than as
expressly set forth herein and the other Transaction Documents) providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges.
Section 9.28    Transaction Documents. The Transaction Documents delivered to
the Facility Agent and each Agent represent all material agreements between the
Equityholder, on the one hand, and the Borrower, on the other. Upon the purchase
and/or contribution of each Collateral Obligation (or an interest in a
Collateral Obligation) pursuant to the this Agreement or the Sale Agreement, the
Borrower shall be the lawful owner of, and have good title to, such Collateral
Obligation and all assets relating thereto, free and clear of any Adverse Claim.
All such assets are transferred to the Borrower without recourse to the
Equityholder except as described in the Sale Agreement. The purchases of such
assets by the Borrower constitute valid and true sales for consideration (and
not merely a pledge of such assets for security purposes) and the contributions
of such assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.


-81-

--------------------------------------------------------------------------------





Section 9.29    Anti-Terrorism, Anti-Money Laundering. (a)  Neither the Borrower
nor any Affiliate, officer, employee or director, acting on behalf of the
Borrower is (i) a country, territory, organization, person or entity named on
any sanctions list administered or imposed by the U.S. Government including,
without limitation, the Office of Foreign Asset Control (“OFAC”) list, or any
other list maintained for the purposes of sanctions enforcement by any of the
United Nations, the European Union, Her Majesty’s Treasury in the UK, Germany,
Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Iran, Syria,
North Korea, and the Crimea region in Ukraine (the “Sanctioned Countries”); (ii)
a Person that resides, is organized or located in any of the Sanctioned
Countries or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction or any Sanctioned Countries (a
“Sanction Target”) or is owned 50% or more or otherwise controlled, directly or
indirectly by, or acting on behalf of, one or more Person who is the subject or
target of Sanctions; (iii) a “Foreign Shell Bank” within the meaning of the USA
Patriot Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (iv) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Borrower is and each Affiliate, officer, employee or director, acting on behalf
of the Borrower is (and is taking no action which would result in any such
Person not being) in compliance with (a) all OFAC rules and regulations, (b) all
United States of America, United Kingdom, United Nations, European Union,
German, Canadian, Australian and all other sanctions, embargos and trade
restrictions that the Borrower or any of its Affiliates is subject and (c) the
Anti-Money Laundering Laws. In addition, the described purpose (“trade related
business activities”) does not include any kind of activities or business of or
with any Person or in any country or territory that is subject to or the target
of any sanctions administered by the U.S. Government, OFAC, the United Kingdom,
the European Union, Germany, Canada, Australia or the United Nations Security
Council (including the Sanctioned Countries) and does not involve commodities or
services of a Sanctioned Country origin or shipped to, through or from a
Sanctioned Country, or on vessels or aircrafts owned or registered by a
Sanctioned Country, or financed or subsidized any of the foregoing.The Borrower
has complied, in all material respects, with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act (collectively, the “Anti-Money Laundering Laws”). No actions, suits,
proceedings or investigations by any court, governmental, or regulatory agency
are ongoing or pending against the Borrower, its directors, officers or
employees or anyone acting on its behalf in relation to a breach of the
Anti-Money Laundering Laws, or, to the knowledge of the Borrower, threatened.
Section 9.30    Anti-Bribery and Corruption. (a)  Neither the Borrower nor, to
the best of the Borrower’s knowledge, any director, officer, employee, or anyone
acting on behalf of the Borrower has engaged in any activity, or will take any
action, directly or indirectly, which would breach applicable anti-bribery and
corruption laws and regulations, including but not limited to the US Foreign and
Corrupt Practices Act 1977, as amended, and the Bribery Act 2010 of the United
Kingdom (the “Anti-Bribery and Corruption Laws”).The Borrower and their
Affiliates have each conducted their businesses in compliance with Anti-Bribery
and Corruption Laws and have instituted and maintain policies and procedures
reasonably designed to promote and ensure


-82-

--------------------------------------------------------------------------------





continued compliance with all Anti-Bribery and Corruption Laws and with the
representation and warranty contained herein.
(a)    No actions, suits, proceedings or investigations by any court,
governmental, or regulatory agency are ongoing or pending against the Borrower,
its directors, officers or employees or anyone acting on its behalf in relation
to a breach of the Anti-Bribery and Corruption Laws, or, to the knowledge of the
Borrower, threatened.
(b)    The Borrower will not directly or indirectly use, lend or contribute the
proceeds of the Advances for any purpose that would breach the Anti-Bribery and
Corruption Laws.
Section 9.31    EEA Financial Institution. The Borrower is not an EEA Financial
Institution.
Section 9.32    Volcker Rule. To the best of the Borrower’s knowledge and
belief, the Advances do not constitute an “ownership interest” in the Borrower
for purposes of the Volcker Rule.
Section 9.33    AIFMD. The Borrower is not (i) an AIFM or (ii) an AIF managed by
an AIFM (as such term is defined in the AIFMD) required to be authorized or
registered in accordance with AIFMD.
Article X    

COVENANTS
From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Facility Agent that:
Section 10.1    Protection of Security Interest of the Secured Parties. (a)  At
or prior to the Effective Date, the Borrower shall have filed or caused to be
filed a UCC‑1 financing statement, naming the Borrower as debtor, naming the
Collateral Agent (for the benefit of the Secured Parties) as secured party and
describing the Collateral, with the office of the Secretary of State of the
State of Delaware. From time to time thereafter, the Borrower shall file such
financing statements and cause to be filed such continuation statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Collateral Agent in favor of the
Secured Parties under this Agreement in the Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Collateral
Agent file‑stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
the Borrower fails to perform its obligations under this subsection, the
Collateral Agent or the Facility Agent may (but shall have no obligation to) do
so, in each case at the expense of the Borrower, however neither the Collateral
Agent nor the Facility Agent shall have any liability in connection therewith.


-83-

--------------------------------------------------------------------------------





(a)    The Borrower shall not change its name, identity or corporate structure
in any manner that would make any financing statement or continuation statement
filed by the Borrower (or by the Collateral Agent on behalf of the Borrower) in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the Facility
Agent, each Agent and the Collateral Agent at least 30 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements (and shall provide a copy of
such amendments to the Collateral Agent, each Agent and Facility Agent together
with an Officer’s Certificate to the effect that all appropriate amendments or
other documents in respect of previously filed statements have been filed).
(b)    The Borrower shall maintain its computer systems, if any, so that, from
and after the time of the first Advance under this Agreement, the Borrower’s
master computer records (including archives) that shall refer to the Collateral
indicate clearly that such Collateral is subject to the first priority security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties. Indication of the Collateral Agent’s (for the benefit of the Secured
Parties) security interest shall be deleted from or modified on the Borrower’s
computer systems when, and only when, the Collateral in question shall have been
paid in full, the security interest under this Agreement has been released in
accordance with its terms, upon such Collateral Obligation becoming a
Repurchased Collateral Obligation, Substituted Collateral Obligation or
otherwise as expressly permitted by this Agreement.
(c)    Without limiting any of the other provisions hereof, if at any time the
Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print‑outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.
Section 10.2    Other Liens or Interests. Except for the security interest
granted hereunder and as otherwise permitted pursuant to Sections 7.10, 7.11 and
10.16, the Borrower will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the
Borrower shall defend the right, title, and interest of the Collateral Agent
(for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).
Section 10.3    Costs and Expenses. The Borrower shall pay (or cause to be paid)
all of its reasonable costs and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.


-84-

--------------------------------------------------------------------------------





Section 10.4    Reporting Requirements. The Borrower shall furnish, or cause to
be furnished, to the Facility Agent, the Collateral Agent and each Agent:
(a)    as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of a
Facility Termination Event, Unmatured Facility Termination Event, Investment
Manager Event or Unmatured Investment Manager Event, the statement of an
Executive Officer of the Borrower setting forth complete details of such event
and the action which the Borrower has taken, is taking and proposes to take with
respect thereto;
(b)    promptly, from time to time, such other information, documents, records
or reports respecting the Collateral Obligations or the Related Security, the
other Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request; provided
that, the Borrower shall not be required to cause the Investment Manager to
provide any information with respect to any Obligor that is subject to
confidentiality restrictions disclosed on the related Asset Approval Request and
approved on the related Asset Approval Notice;
(c)    promptly, in reasonable detail, (i) of any Adverse Claim known to it that
is made or asserted against any of the Collateral and (ii) any Material
Modification; and
(d)    promptly following any request therefor, the Borrower shall deliver to
the Facility Agent information and documentation reasonably requested by the
Facility Agent for purposes of compliance with its Beneficial Ownership
Certification.
Section 10.5    Separate Existence. (a)  The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of any of its equityholders or any
Affiliate thereof.
(a)    It shall maintain records and books of account separate from those of any
other Person.
(b)    It shall pay its own operating expenses and liabilities from its own
funds.
(c)    It shall ensure that the annual financial statements of the Equityholder
shall disclose the effects of the transactions contemplated hereby in accordance
with GAAP.
(d)    It shall not hold itself out as being liable for the debts of any other
Person. It shall not pledge its assets to secure the obligations of any other
Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.


-85-

--------------------------------------------------------------------------------





(e)    It shall keep its assets and liabilities separate from those of all other
entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.
(f)    It shall maintain bank accounts or other depository accounts separate
from any other person or entity, including any Affiliate.
(g)    To the extent required under GAAP, it shall ensure that any consolidated
financial statements including the Borrower, if any, have notes to the effect
that the Borrower is a separate entity whose creditors have a claim on its
assets prior to those assets becoming available to its equity holders.
(h)    It shall not amend, supplement or otherwise modify the Special Purpose
Provisions contained in its organizational documents (as defined therein),
except in accordance therewith and with the prior written consent of the
Facility Agent (which consent shall not be unreasonably withheld, delayed or
conditioned).
(i)    It shall at all times hold itself out to the public and all other Persons
as a legal entity separate from its member and from any other Person.
(j)    It shall file its own tax returns separate from those of any other
Person, except to the extent that it is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under Applicable Law, and
shall pay any taxes required to be paid under Applicable Law.
(k)    It shall conduct its business only in its own name and comply with all
organizational formalities necessary to maintain its separate existence.
(l)    It shall maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, that its
assets may be included in a consolidated financial statement of its Affiliate
provided that (i) appropriate notation shall be made on such consolidated
financial statements (if any) to indicate its separateness from such Affiliate
and to indicate that its assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall also be listed on its own separate balance sheet.
(m)    It shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected on its books and records, enter into any transaction with an
Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction.
(n)    It shall maintain a sufficient number of employees (which number may be
zero) in light of its contemplated business purpose and pay the salaries of its
own employees, if any, only from its own funds.
(o)    It shall use separate invoices bearing its own name.


-86-

--------------------------------------------------------------------------------





(p)    It shall correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person.
(q)    It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require its members to make additional capital contributions.
(r)    It shall not acquire any obligation or securities of its members or of
any Affiliate other than the Collateral in compliance with the Transaction
Documents.
(s)    It shall not make or permit to remain outstanding any loan or advance to,
or own or acquire any stock or securities of, any Person, except that it may
invest in those investments permitted under the Transaction Documents and may
hold the equity of REO Asset Owners.
(t)    It shall not, to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or transfer of all or
substantially all of its assets other than such activities as are expressly
permitted pursuant to the Transaction Documents.
(u)    It shall not buy or hold evidence of indebtedness issued by any other
Person (other than cash or investment-grade securities), except as expressly
contemplated by the Transaction Documents.
(v)    Except as expressly permitted by the Transaction Documents (which
includes, for the avoidance of doubt, REO Asset Owners), it shall not form,
acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or own any equity interest in any other entity.
(w)    It shall not own any asset or property other than Collateral and such
other financial assets as permitted by the Transaction Documents.
(x)    It shall not engage, directly or indirectly, in any business other than
as required or permitted to be performed by the Transaction Documents.
(y)    It shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.
(z)    The Borrower shall not (and shall not permit the Equityholder to) take
any action contrary to the “Assumptions and Facts” section in the opinion of
Eversheds Sutherland (US) LLP, dated the date hereof, relating to certain
nonconsolidation matters.
(aa)    Neither the Investment Manager nor any other person shall be authorized
or empowered, nor shall they permit the Borrower to take any Material Action
without the prior unanimous written consent of the Independent Manager. The
organizational documents of the Borrower shall include the following provisions:
(a) at all times there shall be, and Borrower shall cause there to be, at least
one Independent Manager; (b) the Borrower shall not, without


-87-

--------------------------------------------------------------------------------





the prior written consent of the Independent Manager, on behalf of itself or
Borrower, take any Material Action or any action that might cause such entity to
become insolvent, and when voting with respect to such matters, the Independent
Manager shall consider only the interests of the Borrower, including its
creditors; and (d) the Independent Manager of the Borrower may not be removed or
replaced unless the Borrower provides Lender with not less than five (5)
Business Days’ prior written notice of (i) any proposed removal of the
Independent Manager, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents of the Borrower for the Independent
Manager. No resignation or removal of the Independent Manager shall be effective
until a successor Independent Manager is appointed and has accepted his or her
appointment. The Independent Manager may not be removed other than for Cause.
Section 10.6    Hedging Agreements. (a)  With respect to (A) upon the direction
of the Facility Agent in its sole discretion as notified to the Borrower and the
Investment Manager on or prior to the related Funding Date for such Collateral
Obligation, any Fixed Rate Collateral Obligation (other than Fixed Rate
Collateral Obligations not counted as “excess” pursuant to clause (d) of the
definition of “Excess Concentration Amount”), and (B) any Collateral Obligation
that is not Dollar denominated, the Borrower hereby covenants and agrees that
the Borrower shall obtain and deliver to the Collateral Agent (with a copy to
the Facility Agent and each Agent) and, unless otherwise agreed by the Facility
Agent in its sole discretion, maintain at all times, one or more Hedging
Agreements from qualified Hedge Counterparties, which (on each date of
determination) (1) have a notional principal amount equal to the outstanding
principal balance of each Fixed Rate Collateral Obligation, (2) if applicable,
have a strike price (x) such that the Minimum Weighted Average Spread Test is
satisfied and (y) unless otherwise agreed to by the Facility Agent in its sole
discretion, not greater than 4%, (3) have a termination date no sooner than the
scheduled Facility Termination Date and (4) in the case of Hedging Agreements
that are not interest rate cap agreements, have other terms and conditions and
be represented by Hedging Agreements otherwise acceptable to the Facility Agent
in its reasonable discretion.
(a)    In the event that any Hedge Counterparty defaults in its obligation to
make a payment to the Borrower under one or more Hedging Agreements on any date
on which payments are due pursuant to a Hedging Agreement, the Borrower shall
make a demand on such Hedge Counterparty, or any guarantor, if applicable,
demanding payment by 12:30 p.m., New York City time, on such date. The Borrower
shall give notice to each Agent upon the continuing failure by any Hedge
Counterparty to perform its obligations during the two Business Days following a
demand made by the Borrower on such Hedge Counterparty, and shall take such
action with respect to such continuing failure as may be directed by the
Facility Agent.
(b)    In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, either (i) such Hedge
Counterparty, upon the receipt of the consent of the Facility Agent, will enter
into an arrangement the purpose of which shall be to assure performance by the
Hedge Counterparty of its obligations under the applicable Hedging Agreement; or
(ii) the Borrower shall, at its option and with the written consent (in its sole
discretion) of the Facility Agent, either


-88-

--------------------------------------------------------------------------------





(i) cause such Hedge Counterparty to pledge securities in the manner provided by
applicable law which shall be held by the Collateral Agent, for the benefit of
the Secured Parties, free and clear of the Lien of any third party, in a manner
conferring on the Collateral Agent a perfected first Lien in such securities
securing such Hedge Counterparty’s performance of its obligations under the
applicable Hedging Agreement, (ii) provided that a Replacement Hedging Agreement
or Qualified Substitute Arrangement meeting the requirements of Section 10.6(d)
has been obtained, (A) provide written notice to such Hedge Counterparty (with a
copy to the Collateral Agent, each Agent and the Facility Agent) of its
intention to terminate the applicable Hedging Agreement within such 30‑day
period and (B) terminate the applicable Hedging Agreement within such 30‑day
period, request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or
(iii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Facility Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Facility Agent, then
the provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30‑day period referred to above shall commence on the date the
Borrower receives notice of such cessation or termination, as the case may be.
(c)    Unless an alternative arrangement pursuant to clause (x) or (y)(i)
or (y)(iii) of Section 10.6(c) is being established, the Borrower shall use its
best efforts to obtain a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of this Section 10.6 during the 30‑day
period referred to in Section 10.6(c). The Borrower shall not terminate the
Hedging Agreement unless, prior to the expiration of the 30‑day period referred
to in said Section 10.6(c), the Borrower delivers to the Collateral Agent (with
a copy to the Facility Agent and each Agent) (i) a Replacement Hedging Agreement
or Qualified Substitute Arrangement, (ii) to the extent applicable, an Opinion
of Counsel reasonably satisfactory to the Facility Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Facility Agent has consented in writing to
the termination of the applicable Hedging Agreement and its replacement with
such Replacement Hedging Agreement or Qualified Substitute Arrangement.
(d)    The Borrower shall notify the Facility Agent, each Agent and the
Collateral Agent within five Business Days after a Responsible Officer of such
Person shall obtain knowledge that the senior unsecured debt rating of a Hedge
Counterparty has been withdrawn or reduced by any Rating Agency.
(e)    The Borrower may at any time obtain a Replacement Hedging Agreement with
the consent (in its sole discretion) of the Facility Agent.
(f)    The Borrower shall not agree to any amendment to any Hedging Agreement
without the consent (in its sole discretion) of the Facility Agent.


-89-

--------------------------------------------------------------------------------





(g)    The Borrower shall notify the Facility Agent, each Agent and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.
(h)    The Borrower, with the consent of the Facility Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Facility Agent, each Agent and the Collateral
Agent of prospective purchasers and bids, and selecting the purchaser of such
Hedging Agreement. The Borrower and, at the Borrower’s request, the Collateral
Agent, upon receipt of the purchase price in the Collection Account shall, with
the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.
Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.
Section 10.7    Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.
Section 10.8    Taxes. For U.S. federal income tax purpose, the Borrower will be
an entity disregarded as separate from the Equityholder and the Equityholder or
its parent will be treated as a United States person for U.S. federal income tax
purposes. The Borrower will file on a timely basis all Tax returns (including
foreign, federal, state, local and otherwise) required to be filed, if any, and
will pay all Taxes due and payable by it and any assessments made against it or
any of its property (other than any amount the validity of which is contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower).
Section 10.9    Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Facility Agent in its sole discretion.
Section 10.10    Deposit of Collections. The Borrower shall transfer, or cause
to be transferred, all Collections to the Collection Account by the close of
business on the Business Day following the date such Collections are received by
the Borrower, the Equityholder, the Investment Manager or any of their
respective Affiliates.
Section 10.11    Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
under the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Collateral other than the Obligations. The Borrower shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation


-90-

--------------------------------------------------------------------------------





of another Person, agreeing to advance funds to such Person or causing or
assisting such Person to maintain any amount of capital, other than as expressly
permitted under the Transaction Documents.
Section 10.12    Limitation on Purchases from Affiliates. Other than pursuant to
the Sale Agreement, the Borrower shall not purchase any asset from the
Investment Manager or any Affiliate of the Borrower or the Investment Manager.
Section 10.13    Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Facility Agent shall have consented
thereto in its sole discretion.
Section 10.14    Preservation of Existence. It shall do or cause to be done all
things necessary to (i) preserve and keep in full force and effect its existence
as a limited liability company and take all reasonable action to maintain its
rights and franchises in the jurisdiction of its formation and (ii) qualify and
remain qualified as a limited liability company in good standing in each
jurisdiction where the failure to qualify and remain qualified would reasonably
be expected to have a Material Adverse Effect.
Section 10.15    Limitation on Investments. The Borrower shall not form, or
cause to be formed, any Subsidiaries other than REO Asset Owners; or make or
suffer to exist any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except
investments as otherwise permitted herein and pursuant to the other Transaction
Documents.
Section 10.16    Distributions. (a) The Borrower shall not declare or make
(i) payment of any distribution on or in respect of any equity interests, or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any option, warrant or other right to acquire such equity
interests; provided that the Borrower may make a distribution of (A) during the
Revolving Period if, after giving effect to such distribution, (w) each
Collateral Quality Test is satisfied, (x) the Borrowing Base is greater than or
equal to the Advances outstanding, (y) the Maximum Availability is greater than
or equal to the Advances outstanding and (z) the Borrower is in compliance with
all financial covenants in the Transaction Documents, any Excluded Collateral
Obligation, (B) amounts paid to it pursuant to Section 8.3(a)(M) on the
applicable Distribution Date and (C) the proceeds of any Advance on the
applicable Advance Date, but only if none of the proceeds from such Advance are
needed to settle the acquisition of any Eligible Collateral Obligation.
(a)    Prior to foreclosure by the Facility Agent upon any Collateral pursuant
to Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict (i) the Investment Manager from exercising any Warrant Assets
issued to it by Obligors from time to time


-91-

--------------------------------------------------------------------------------





or (ii) the Borrower from exercising any Warrant Assets issued to it by Obligors
from time to time to the extent funds are available to the Borrower under
Section 8.3(a) or made available to the Borrower.
Section 10.17    Performance of Borrower Assigned Agreements. The Borrower shall
(i) perform and observe in all material respects all the terms and provisions of
the Transaction Documents (including each of the Borrower Assigned Agreements)
to which it is a party to be performed or observed by it, maintain such
Transaction Documents in full force and effect, and enforce such Transaction
Documents in accordance with their terms, and (ii) upon reasonable request of
the Facility Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.
Section 10.18    Material Modifications. The Borrower shall not consent to a
Material Modification with respect to any Collateral Obligation (other than an
Ineligible Asset) without the express written consent of the Facility Agent (in
its sole discretion).Further Assurances; Financing Statements. (a)  The Borrower
agrees that at any time and from time to time, at its expense and upon
reasonable request of the Facility Agent or the Collateral Agent (acting at the
request of the Facility Agent), it shall promptly execute and deliver all
further instruments and documents, and take all reasonable further action, that
is necessary or desirable to perfect and protect the assignments and security
interests granted or purported to be granted by this Agreement or to enable the
Collateral Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Collateral. Without
limiting the generality of the foregoing, the Borrower authorizes the filing of
such financing or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or desirable or that the Collateral
Agent (acting solely at the Facility Agent’s request) may reasonably request to
protect and preserve the assignments and security interests granted by this
Agreement. Such financing statements filed against the Borrower may describe the
Collateral in the same manner specified in Section 12.1 or in any other manner
as the Facility Agent may reasonably determine is necessary to ensure the
perfection of such security interest (without disclosing the names of, or any
information relating to, the Obligors thereunder), including describing such
property as all assets or all personal property of the Borrower whether now
owned or hereafter acquired.
(a)    The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral.
(b)    It shall furnish to the Collateral Agent and the Facility Agent from time
to time such statements and schedules further identifying and describing the
Related Security and such other reports in connection with the Collateral as the
Collateral Agent (acting solely at the Facility Agent’s request) or the Facility
Agent may reasonably request, all in reasonable detail.
Section 10.19    Obligor Payment Instructions. The Borrower acknowledges that
the power of attorney granted in Section 13.10 to the Collateral Agent permits
the Collateral Agent to send (at the Facility Agent’s written direction after
the occurrence of a Facility Termination Event) Obligor


-92-

--------------------------------------------------------------------------------





notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral and the obligation to make payments as directed by
the Collateral Agent (at the written direction of the Facility Agent).
Section 10.20    Delivery of Collateral Obligation Files. (a) The Borrower (or
the Investment Manager on behalf of the Borrower) shall deliver to the
Collateral Custodian (with a copy to the Facility Agent at the following e-mail
addresses (for electronic copies): kevin.a.tanzer@db.com, amit.patel@db.com and
nii.dodoo@db.com, and a copy to each Agent) the following items to the extent
identified on the related Document Checklist: (i) the credit agreement or
similar loan agreement; (ii) the assignment or similar transfer agreement; (iii)
the security or collateral agreement; (iv) any related note; and (v) the related
closing checklist; each within three (3) Business Days of the Funding Date
related to such Collateral Obligation to be credited by the Collateral Custodian
to the Collection Account in accordance with the terms of this Agreement;
provided that any file‑stamped document included in any Collateral Obligation
File shall be delivered as soon as they are reasonably available (even if not
within three (3) Business Days of the related Funding Date); provided, further,
that the Facility Agent may at any time request additional Collateral Obligation
Files identified on the related closing checklist be delivered hereunder as soon
as reasonably possible (and to the extent reasonably available to the Borrower).
(a)    The Borrower shall deliver the following: (i) all Asset Approval Requests
to lenderfinance_collatreview@list.db.com, (ii) Monthly Reports delivered in
connection with Section 8.5 to csg.india@db.com, abs.conduits@db.com,
dbinvestor@list.db.com, amit.patel@db.com, james.kwak@db.com, erica.flor@db.com
and andrew.goldsmith@db.com, (iii) requests or notices delivered in accordance
with Sections 2.2, 2.4 or 8.3(b), to abs.conduits@db.com,
lenderfinance_collatreview@list.db.com, amit.patel@db.com, james.kwak@db.com,
erica.flor@db.com and andrew.goldsmith@db.com and (iv) obligor reports delivered
in connection with Section 7.5(l) to gcrt.ratingrequests@db.com and
lenderfinance_collatreview@list.db.com.
Section 10.21    Collateral Obligation Schedule. As of the end of each February,
May, August and November of each year, the Borrower shall deliver an update of
the Collateral Obligation Schedule to the Facility Agent (with a copy to the
Collateral Agent and each Agent), certified true and correct by each of the
Borrower and the Investment Manager.
Section 10.22    Notice to Specified Obligors. With respect to any Collateral
Obligation where the related Obligor is also an obligor in respect of a Variable
Funding Asset on which the Equityholder or any Affiliate thereof is a lender,
the Borrower shall, or shall cause the Investment Manager to, deliver notice to
each such Obligor within ten Business Days of the related Cut-Off Date that the
related Collateral Obligation has been assigned to the Borrower.
Section 10.23    ERISA.
(a)    The Borrower will not become a Benefit Plan Investor at any time while
any Obligations are outstanding.
(b)    The Borrower will not take any action, or omit to take any action, which
would give rise to a non-exempt prohibited transaction under Section
406(a)(1)(B) of ERISA or


-93-

--------------------------------------------------------------------------------





Section 4975(c)(1)(B) of the Code that would subject any Lender to any tax,
penalty, damages, or any other claim for relief under ERISA or the Code.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, the Borrower shall not (and shall not permit any ERISA Affiliate to)
sponsor, maintain, contribute to, or incur any liability in respect of any Plan
or Multiemployer Plan, or permit to exist any occurrence of any ERISA Event.
Section 10.24    Policies and Procedures for Sanctions. The Borrower has
instituted and maintained policies and procedures reasonably designed to ensure
compliance with Sanctions.
Section 10.25    Compliance with Sanctions. The Borrower shall not directly or
indirectly use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture, partner or other
Person or entity, to fund or facilitate (i) any activities of or business with
any Sanction Target, (ii) any activities of or business in any Sanctioned
Country or (iii) in any other manner that would result in a violation by any
Person of Sanctions.
Section 10.26    Compliance with Anti-Money Laundering. The Borrower shall
comply in all material respects with all applicable Anti-Money Laundering Laws
and shall provide notice to the Facility Agent, within five (5) Business Days,
of the Borrower’s receipt of any Anti-Money Laundering Law regulatory notice or
action involving the Borrower.
Article XI    

THE COLLATERAL AGENT
Section 11.1    Appointment of Collateral Agent. Wells Fargo Bank, National
Association is hereby appointed as Collateral Agent pursuant to the terms
hereof. The Secured Parties hereby appoint the Collateral Agent to act
exclusively as the agent for purposes of perfection of a security interest in
the Collateral and Collateral Agent of the Secured Parties to act as specified
herein and in the other Transaction Documents to which the Collateral Agent is a
party.
Section 11.2    Monthly Reports. The Collateral Agent shall prepare the Monthly
Report in accordance with Section 8.5 and distribute funds in accordance with
such Monthly Report in accordance with Section 8.3.
Section 11.3    Collateral Administration. The Collateral Agent shall maintain a
database of certain characteristics of the Collateral on an ongoing basis, and
provide to the Borrower, the Investment Manager, the Facility Agent and the
Agents certain reports, schedules and calculations, all as more particularly
described in this Section 11.3, based upon information and data received from
the Borrower and/or the Investment Manager pursuant to Section 7.7 or from the
Agents and/or the Facility Agent.
(a)    In connection therewith, the Collateral Agent shall:
(i)    within 15 days after the Effective Date, create a Collateral database
with respect to the Collateral that has been pledged to the Collateral Agent for
the benefit of the


-94-

--------------------------------------------------------------------------------





Secured Parties from time to time, comprised of the Collateral Obligations
credited to the Accounts from time to time and Permitted Investments in which
amounts held in the Accounts may be invested from time to time, as provided in
this Agreement (the “Collateral Database”);
(ii)    update the Collateral Database on a periodic basis for changes and to
reflect the sale or other disposition of assets included in the Collateral and
any additional Collateral granted to the Collateral Agent from time to time, in
each case based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower, the Investment Manager or the Facility Agent
as may be reasonably required by the Collateral Agent from time to time or based
upon notices received by the Collateral Agent from the issuer, or trustee or
agent bank under an underlying instrument, or similar source);
(iii)    track the receipt and allocation to the Collection Account of Principal
Collections and Interest Collections and any withdrawals therefrom and, on each
Business Day, provide to the Investment Manager and Facility Agent reports
reflecting such actions to the accounts as of the close of business on the
preceding Business Day and the Collateral Agent shall provide any such report to
the Facility Agent or the Investment Manager upon its request therefor;
(iv)    prepare and deliver to the Facility Agent, the Borrower, each Agent and
the Investment Manager on each Reporting Date, (A) the Monthly Report and any
update pursuant to Section 8.5 when requested by the Investment Manager, the
Borrower or the Facility Agent, on the basis of the information contained in the
Collateral Database as of the applicable Determination Date, the information
provided by each Agent and the Facility Agent pursuant to Section 3.4 and such
other information as may be provided to the Collateral Agent by the Borrower,
the Investment Manager, the Facility Agent, Any Agent or any Lender;
(v)    provide other such information with respect to the Collateral granted to
the Collateral Agent and not released as may be routinely maintained by the
Collateral Agent in performing its ordinary Collateral Agent function pursuant
hereunder, as the Borrower, the Investment Manager, the Facility Agent, any
Agent or any Lender may reasonably request from time to time;
(vi)    upon the written request of the Investment Manager on any Business Day
and within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business
Day)), the Collateral Agent shall perform the following functions: as of the
date the Investment Manager commits on behalf of the Borrower to purchase
Collateral Obligations to be included in the Collateral, perform a pro forma
calculation of the tests set forth in Sections 6.2(e) and (f), in each case,
based upon information contained in the Collateral Database and report the
results thereof to the Investment Manager in a mutually agreed format; and
(vii)    upon the Collateral Agent’s receipt on any Business Day of written
notification from the Investment Manager of its intent to sell (in accordance
with Section 7.10) Collateral Obligations, the Collateral Agent shall perform,
within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by no later than 12:00 Noon (New York time)
on such date (otherwise such request will be deemed made on the next succeeding


-95-

--------------------------------------------------------------------------------





Business Day)) a pro forma calculation of the tests set forth in Sections
7.10(i)(A) and (B) and (iii) based upon information contained in the Collateral
Database and information furnished by the Investment Manager, compare the
results thereof and report the results to the Investment Manager in a mutually
agreed format.
(viii)    track the Principal Balance of each Collateral Obligation and report
such balances to the Facility Agent and the Investment Manager upon request.
(b)    The Collateral Agent shall provide to the Investment Manager a copy of
all written notices and communications identified as being sent to it in
connection with the Collateral Obligations and the other Collateral held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank. In no instance shall the Collateral Agent be under any duty or
obligation to take any action on behalf of the Investment Manager in respect of
the exercise of any voting or consent rights, or similar actions, unless it
receives specific written instructions from the Investment Manager, prior to the
occurrence of a Facility Termination Event or an Investment Manager Event or the
Facility Agent, after the occurrence of a Facility Termination Event or an
Investment Manager Event, in which event the Collateral Agent shall only vote,
consent or take such other action in accordance with such instructions.
(c)    In addition to the above:
(i)    The Facility Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Facility Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action (at the written direction of the Facility Agent) that the Facility Agent
deems necessary or desirable in order to perfect, protect or more fully evidence
the security interests granted by the Borrower hereunder, or to enable any of
them to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution or filing by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral
Obligations now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
Nothing in this Section 11.3(c)(i) shall be deemed to relieve the Borrower or
the Investment Manager of their respective obligations to protect the interest
of the Collateral Agent (for the benefit of the Secured Parties) in the
Collateral, including to file financing and continuation statements in respect
of the Collateral in accordance with Section 10.1. It is understood and agreed
that any and all actions performed by the Collateral Agent in connection with
this Section 11.3(c)(i) shall be at the written direction of the Facility Agent,
and the Collateral Agent shall have no responsibility or liability in connection
with determining any actions necessary or desirable to perfect, protect or more
fully secure the security interest granted by the Borrower hereunder or to
enable any Person to exercise or enforce any of their respective rights
hereunder.


-96-

--------------------------------------------------------------------------------





(ii)    The Facility Agent may direct the Collateral Agent in writing to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Facility Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the Facility
Agent and the Collateral Agent does not receive a consent (either positive or
negative) from the Facility Agent within 10 Business Days of its receipt of such
request, then the Facility Agent shall be deemed to have declined to consent to
the relevant action.
(iii)    Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under Article XIII that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it and (x) unless and until (and to
the extent) expressly so directed by the Facility Agent or (y) prior to the
Facility Termination Date (and upon such occurrence, the Collateral Agent shall
act in accordance with the written instructions of the Facility Agent pursuant
to clause (x)). The Collateral Agent shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Agent, or the Facility Agent. The Collateral
Agent shall not be deemed to have notice or knowledge of any matter hereunder,
including a Facility Termination Event, unless a Responsible Officer of the
Collateral Agent has knowledge of such matter or written notice thereof is
received by the Collateral Agent.
(d)    If, in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, the Collateral
Agent may request written instructions from the Facility Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.
(e)    Concurrently herewith, the Facility Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Account Control
Agreement and any other related agreements in the form delivered to the
Collateral Agent. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to


-97-

--------------------------------------------------------------------------------





the Collateral Agent for any actions taken or omitted to be taken under the
Account Control Agreement and any other related agreements in such capacity.
Section 11.4    Removal or Resignation of Collateral Agent. The Collateral Agent
may at any time resign and terminate its obligations under this Agreement upon
at least 60 days’ prior written notice to the Investment Manager, the Borrower,
the Facility Agent and each Agent; provided, that no resignation or removal of
the Collateral Agent will be permitted unless a successor Collateral Agent has
been appointed which successor Collateral Agent, so long as no Unmatured
Investment Manager Event, Investment Manager Event, Unmatured Facility
Termination Event or Facility Termination Event has occurred and is continuing,
is reasonably acceptable to the Investment Manager. Promptly after receipt of
notice of the Collateral Agent’s resignation, the Facility Agent shall promptly
appoint a successor Collateral Agent by written instrument, in duplicate, copies
of which instrument shall be delivered to the Borrower, the Investment Manager,
each Agent, the resigning Collateral Agent and to the successor Collateral
Agent. In the event no successor Collateral Agent shall have been appointed
within 60 days after the giving of notice of such resignation, the Collateral
Agent may petition any court of competent jurisdiction to appoint a successor
Collateral Agent. The Facility Agent upon at least 60 days’ prior written notice
to the Collateral Agent, may with or without cause remove and discharge the
Collateral Agent or any successor Collateral Agent thereafter appointed from the
performance of its duties under this Agreement. Promptly after giving notice of
removal of the Collateral Agent, the Facility Agent shall appoint, or petition a
court of competent jurisdiction to appoint, a successor Collateral Agent. Any
such appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the
Collateral Agent and the successor Collateral Agent, with a copy delivered to
the Borrower, each Agent and the Investment Manager.
Section 11.5    Representations and Warranties. The Collateral Agent represents
and warrants to the Borrower, the Facility Agent, the Agents, the Lenders and
Investment Manager that:
(a)    the Collateral Agent has the corporate power and authority and the legal
rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;
(b)    no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery performance, validity or enforceability
of this Agreement; and
(c)    this Agreement has been duly executed and delivered on behalf of the
Collateral Agent and constitutes a legal, valid and binding obligation of the
Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).


-98-

--------------------------------------------------------------------------------





Section 11.6    No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations nor any
documents in the Collateral Obligation Files shall be subject to any security
interest, lien or right of set‑off by the Collateral Agent or any third party
claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.
Section 11.7    Reliance of Collateral Agent. In the absence of bad faith on the
part of the Collateral Agent, the Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform on their face to
the form required by such provision. For avoidance of doubt, Collateral Agent
may rely conclusively on Borrowing Base Certificate and Officer’s Certificate of
the Investment Manager. The Collateral Agent shall not be liable for any action
taken by it in good faith and reasonably believed by it to be within the
discretion or powers conferred upon it, or taken by it pursuant to any direction
or instruction by which it is governed hereunder, or omitted to be taken by it
by reason of the lack of direction or instruction required hereby for such
action.
Section 11.8    Limitation of Liability and Collateral Agent Rights. (a)  The
Collateral Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon
(a) the written instructions of any designated officer of the Facility Agent or
(b) the verbal instructions of the Facility Agent.
(a)    The Collateral Agent may consult counsel satisfactory to it with a
national reputation in the applicable matter and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.
(b)    The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its


-99-

--------------------------------------------------------------------------------





willful misconduct, bad faith, reckless disregard or grossly negligent
performance or omission of its duties.
(c)    The Collateral Agent makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.
(d)    The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
the other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.
(e)    The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.
(f)    It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.
(g)    In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, prior to the occurrence of a Facility Termination Event,
request instructions from the Investment Manager and may, after the occurrence
of a Facility Termination Event, request instructions from the Facility Agent,
and shall be entitled at all times to refrain from taking any action unless it
has received written instructions from the Investment Manager or the Facility
Agent, as applicable. The Collateral Agent shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Facility Agent. In no event shall the Collateral Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(h)    In the event that the Collateral Custodian is not the same entity as the
Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.
(i)    Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Investment Manager, the Facility Agent or the
Borrower to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is


-100-

--------------------------------------------------------------------------------





caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.
(j)    The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Investment Manager, the Facility Agent and each Agent that application and
performance by the Collateral Agent of its various duties hereunder (including,
without limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Investment Manager, the Facility
Agent, any Agent, the Borrower and/or any related bank agent, obligor or similar
party with respect to the Collateral Obligation, and the Collateral Agent shall
have no responsibility for the accuracy of any such information or data provided
to it by such persons and shall be entitled to update its records (as it may
deem necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.
(k)    The Collateral Agent may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or, by or through agents
or attorneys, and the Collateral Agent shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. Neither the Collateral Agent nor any of its
affiliates, directors, officers, shareholders, agents or employees will be
liable to the Investment Manager, Borrower or any other Person, except by reason
of acts or omissions by the Collateral Agent constituting bad faith, willful
misfeasance, gross negligence or reckless disregard of the Collateral Agent’s
duties hereunder. The Collateral Agent shall in no event have any liability for
the actions or omissions of the Borrower, the Investment Manager, the Facility
Agent or any other Person, and shall have no liability for any inaccuracy or
error in any duty performed by it that results from or is caused by inaccurate,
untimely or incomplete information or data received by it from the Borrower, the
Investment Manager, the Facility Agent or another Person except to the extent
that such inaccuracies or errors are caused by the Collateral Agent’s own bad
faith, willful misfeasance, gross negligence or reckless disregard of its duties
hereunder. The Collateral Agent shall not be liable for failing to perform or
delay in performing its specified duties hereunder which results from or is
caused by a failure or delay on the part of the Borrower or the Investment
Manager, the Facility Agent or another Person in furnishing necessary, timely
and accurate information to the Collateral Agent.
(l)    The Collateral Agent shall be under no obligation to exercise or honor
any of the rights or powers vested in it by this Agreement at the request or
direction of the Facility Agent (or any other Person authorized or permitted to
direct the Collateral Agent hereunder) pursuant to this Agreement, unless the
Facility Agent (or such other Person) shall have offered the Collateral Agent
security or indemnity reasonably acceptable to the Collateral Agent against


-101-

--------------------------------------------------------------------------------





costs, expenses and liabilities (including any legal fees) that might reasonably
be incurred by it in compliance with such request or direction.
Section 11.9    Tax Reports. The Collateral Agent shall not be responsible for
the preparation or filing of any reports or returns relating to federal, state
or local income taxes with respect to this Agreement, other than in respect of
the Collateral Agent’s compensation or for reimbursement of expenses.
Section 11.10    Merger or Consolidation. Any Person (i) into which the
Collateral Agent may be merged or consolidated, (ii) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(iii) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.
Section 11.11    Collateral Agent Compensation. As compensation for its
activities hereunder, the Collateral Agent (in each of its capacities hereunder)
shall be entitled to its fees from the Borrower as set forth in the Collateral
Agent and Collateral Custodian Fee Letter and any other accrued and unpaid
expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Investment Manager, or both but
without duplication, to the Collateral Agent under the Transaction Documents
(including, without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”). The Borrower agrees to
reimburse the Collateral Agent in accordance with the provisions of Section 8.3
for all reasonable, out-of-pocket, documented expenses, disbursements and
advances incurred or made by the Collateral Agent in accordance with any
provision of this Agreement or the other Transaction Documents or in the
enforcement of any provision hereof or in the other Transaction Documents.
Section 11.12    Anti-Terrorism Laws. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent and the Collateral
Custodian are required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their request from time to time such identifying information and documentation
as may be available for such party in order to enable the Collateral Agent and
the Collateral Custodian to comply with Applicable Laws as set forth above.
Article XII    

GRANT OF SECURITY INTEREST
Section 12.1    Borrower’s Grant of Security Interest. As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing hereunder),


-102-

--------------------------------------------------------------------------------





the Borrower hereby assigns and pledges to the Collateral Agent for the benefit
of the Secured Parties, and grants to the Collateral Agent for the benefit of
the Secured Parties, a security interest in and lien upon, all of the Borrower’s
personal property, including the Borrower’s right, title and interest in and to
the following (other than Retained Interests), in each case whether now or
hereafter existing or in which Borrower now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Collateral”):
(a)    all Collateral Obligations;
(b)    all Related Security;
(c)    the Sale Agreement, the Investment Management Agreement and all documents
now or hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned Agreements”), including (i) all rights of the Borrower to
receive moneys due and to become due under or pursuant to the Borrower Assigned
Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Borrower Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Borrower Assigned Agreements, and (iv) the right
of the Borrower to amend, waive or terminate the Borrower Assigned Agreements,
to perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements;
(d)    all of the following (the “Account Collateral”):
(i)    each Account, all funds held in any Account (other than Excluded
Amounts), and all certificates and instruments, if any, from time to time
representing or evidencing any Account or such funds,
(ii)    all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,
(iii)    all notes, certificates of deposit and other instruments from time to
time delivered to or otherwise possessed by the Collateral Agent or any Secured
Party or any assignee or agent on behalf of the Collateral Agent or any Secured
Party in substitution for or in addition to any of the then existing Account
Collateral, and
(iv)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;
(e)    all additional property that may from time to time hereafter be granted
and pledged by the Borrower or by anyone on its behalf under this Agreement;
(f)    all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;


-103-

--------------------------------------------------------------------------------





(g)    each Hedging Agreement, including all rights of the Borrower to receive
moneys due and to become due thereunder; and
(h)    all Proceeds, accessions, substitutions, rents and profits of any and all
of the foregoing Collateral (including proceeds that constitute property of the
types described in subsections (a) through (g) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Collateral
Agent or a Secured Party or any assignee or agent on behalf of the Collateral
Agent or a Secured Party is the loss payee thereof) or any indemnity, warranty
or guaranty payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.
Section 12.2    Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Investment Manager’s duties under the
Transaction Documents, the Borrower shall remain liable under the Collateral
Obligations, Borrower Assigned Agreements and other agreements included in the
Collateral to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by a Secured
Party or the Collateral Agent of any of its rights under this Agreement shall
not release the Borrower or the Investment Manager from any of their respective
duties or obligations under the Collateral Obligations, Borrower Assigned
Agreements or other agreements included in the Collateral, (c) the Secured
Parties and the Collateral Agent shall not have any obligation or liability
under the Collateral Obligations, Borrower Assigned Agreements or other
agreements included in the Collateral by reason of this Agreement, and
(d) neither the Collateral Agent nor any of the Secured Parties shall be
obligated to perform any of the obligations or duties of the Borrower or the
Investment Manager under the Collateral Obligations, Borrower Assigned
Agreements or other agreements included in the Collateral or to take any action
to collect or enforce any claim for payment assigned under this Agreement.
Section 12.3    Release of Collateral. Until the Obligations have been paid in
full, the Collateral Agent may not release any Lien covering any Collateral
except for (i) Collateral Obligations sold pursuant to Section 7.10, (ii) any
Related Security identified by the Borrower (or the Investment Manager on behalf
of the Borrower) to the Collateral Agent so long as the Facility Termination
Date has not occurred or (iii) Repurchased Collateral Obligations or Substituted
Collateral Obligation pursuant to Section 7.11.
In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Borrower, execute and deliver to the Borrower any assignments, bills of
sale, termination statements and any other releases and instruments as the
Borrower may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.


-104-

--------------------------------------------------------------------------------





Article XIII    

FACILITY TERMINATION EVENTS
Section 13.1    Facility Termination Events. Each of the following shall
constitute a Facility Termination Event under this Agreement:
(a)    any default in the payment when due of (i) any principal of any Advance
or (ii) any other amount payable by the Borrower or the Investment Manager
hereunder, including any Yield on any Advance, any Undrawn Fee or any other Fee,
in each case, which default shall continue for two Business Days;
(b)    the Borrower or the Investment Manager shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed and, except in the
case of the covenants and agreements contained in Section 10.7, Section 10.9,
Section 10.11 and Section 10.16 as to each of which no grace period shall apply,
any such failure shall remain unremedied for 30 days after knowledge by the
Borrower or the Investment Manager thereof or after written notice thereof shall
have been given by the Facility Agent to the Borrower or the Investment Manager;
(c)    any representation or warranty of the Borrower or the Investment Manager
made or deemed to have been made hereunder or in any other Transaction Document
or any other writing or certificate furnished by or on behalf of the Borrower or
the Investment Manager to the Facility Agent, any Agent or any Lender for
purposes of or in connection with this Agreement or any other Transaction
Document (including any Monthly Report) shall prove to have been false or
incorrect in any material respect when made or deemed to have been made and the
same continues unremedied for a period of thirty (30) days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower or the Investment Manager, and (ii) the date on which a Responsible
Officer of the Borrower or the Investment Manager acquires knowledge thereof;
provided, that no breach shall be deemed to occur hereunder in respect of any
representation or warranty relating to the “eligibility” of any Collateral
Obligation if the Borrower complies with its obligations in Section 7.11 with
respect to such Collateral Obligation;
(d)    an Insolvency Event shall have occurred and be continuing with respect to
either the Borrower, the Investment Manager or the Equityholder;
(e)    the aggregate principal amount of all Advances outstanding hereunder
exceeds the Maximum Availability or, other than solely as a result of a
Revaluation Borrowing Base Event, the Borrowing Base and such condition
continues unremedied for two consecutive Business Days;
(f)    the IRS shall file notice of a Lien pursuant to Section 6321 of the Code
with regard to any of the assets of the Borrower, or an ERISA Event occurs that,
alone or together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect;


-105-

--------------------------------------------------------------------------------





(g)    (i) any Transaction Document or any lien or security interest granted
thereunder by the Borrower shall (except in accordance with its terms), in whole
or in material part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower; or (ii) the Borrower
or the Investment Manager or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens)
against the Borrower;
(h)    an Investment Manager Event shall have occurred and be continuing past
any applicable notice or cure period provided in the definition thereof;
(i)    the Borrower or the Investment Manager shall fail to pay any principal of
or premium or interest on any Indebtedness having an aggregate principal amount
of $100,000 or greater, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other
default under any agreement or instrument relating to any such Indebtedness of
the Borrower or the Investment Manager, as applicable, or any other event, shall
occur and such default or event shall continue after the applicable grace
period, if any, specified in such agreement or instrument if the effect of such
default or event is to accelerate the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case, prior to the stated
maturity thereof; or any early amortization event, pay out event or other
similar event (other than as a result of a voluntary prepayment) shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to any such Indebtedness if the effect of such event is to
cause the principal of such Indebtedness to be amortized on an accelerated
basis;
(j)    a Change of Control shall have occurred;
(k)    either (i) the Borrower shall become required to register as an
“investment company” within the meaning of the 1940 Act or the arrangements
contemplated by the Transaction Documents shall require registration as an
“investment company” within the meaning of the 1940 Act or (ii) TCP Capital
Corp. ceases to be a “business development company” within the meaning of the
1940 Act;
(l)    failure on the part of the Borrower or the Investment Manager to (i) make
any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Principal Collections and Interest Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Person
or Indemnified Party) required by the terms of any Transaction Document in
accordance with Section 7.3(b) and Section 10.10 or (ii) otherwise observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral;


-106-

--------------------------------------------------------------------------------





(m)    (i) failure of the Borrower to maintain at least one Independent Manager,
(ii) the removal of any Independent Manager without cause or prior written
notice to the Facility Agent and each Agent (in each case as required by the
organization documents of the Borrower) or (iii) an Independent Manager of the
Borrower which is not pre-approved by the Required Lenders shall be appointed
without the consent of the Required Lenders; provided that, in the case of each
of clauses (i) and (ii), the Borrower shall have five (5) Business Days to
replace any Independent Manager upon the death or incapacitation of the current
Independent Manager;
(n)    the Borrower makes any assignment or attempted assignment of its
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of the Required
Lenders, which consent may be withheld in the exercise of its sole and absolute
discretion;
(o)    any court shall render a final, non-appealable judgment against the
Borrower or the Investment Manager (i) in an amount in excess of $100,000 (or,
with respect to the Investment Manager, $2,500,000) which shall not be
satisfactorily stayed, discharged, vacated, set aside or satisfied within 30
days (or, with respect to the Investment Manager, 60 days) of the making thereof
or (ii) for which the Facility Agent shall not have received evidence
satisfactory to it that an insurance provider for the Borrower or the Investment
Manager, as applicable, has agreed to satisfy such judgment in full subject to
any deductibles not exceeding $100,000 (or, with respect to the Investment
Manager, $2,500,000); or the attachment of any material portion of the property
of the Borrower or the Investment Manager which has not been released or
provided for to the reasonable satisfaction of the Facility Agent within 30 days
after the making thereof;
(p)    the Borrower shall fail to qualify as a bankruptcy‑remote entity based
upon customary criteria such that Eversheds Sutherland (US) LLP or any other
reputable counsel could no longer render a substantive nonconsolidation opinion
with respect to the Borrower;
(q)    failure to pay, on the Facility Termination Date, all outstanding
Obligations;
(r)    during the Revolving Period, the Minimum Diversification Condition is not
satisfied and such condition continues unremedied for two (2) consecutive
Business Days; or
(s)    a Revaluation Borrowing Base Event shall have occurred and continue
unremedied for ninety (90) consecutive days.
Section 13.2    Effect of Facility Termination Event.
(a)    Optional Termination. Upon notice by the Collateral Agent at the
direction of the Facility Agent or the Required Lenders that a Facility
Termination Event (other than a Facility Termination Event described in
Section 13.1(d) with respect to the Borrower or the Equityholder) has occurred,
the Revolving Period will automatically terminate and no Advances will
thereafter be made, and the Collateral Agent (at the direction of the Facility
Agent or the Required Lenders) may declare all or any portion of the outstanding
principal amount of the


-107-

--------------------------------------------------------------------------------





Advances and other Obligations to be due and payable, whereupon the full unpaid
amount of such Advances and other Obligations which shall be so declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment (all of which are hereby expressly waived by the Borrower)
and the Facility Termination Date shall be deemed to have occurred.
(b)    Automatic Termination. Upon the occurrence of a Facility Termination
Event described in Section 13.1(d) with respect to the Borrower or the
Equityholder, the Facility Termination Date shall be deemed to have occurred
automatically, and all outstanding Advances under this Agreement and all other
Obligations under this Agreement shall become immediately and automatically due
and payable, all without presentment, demand, protest or notice of any kind (all
of which are hereby expressly waived by the Borrower).
(c)    Upon the occurrence of any Revaluation Borrowing Base Event, such
Revaluation Borrowing Base Event shall be deemed to be continuing until the
Advances outstanding no longer exceeds the Borrowing Base (or as otherwise
waived by the Required Lenders in its sole discretion).
Section 13.3    Rights upon Facility Termination Event. If a Facility
Termination Event shall have occurred and be continuing, the Facility Agent may,
in its sole discretion, or shall at the direction of the Required Lenders,
direct the Collateral Agent to exercise any of the remedies specified herein in
respect of the Collateral and the Collateral Agent shall promptly, at the
written direction of the Facility Agent, also do one or more of the following
(subject to Section 13.9):
(a)    institute proceedings in its own name and on behalf of the Secured
Parties as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor upon the Notes moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;
(b)    exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and
(c)    require the Borrower and the Investment Manager, at the Investment
Manager’s expense, to (1) assemble all or any part of the Collateral as directed
by the Collateral Agent (at the direction of the Facility Agent) and make the
same available to the Collateral Agent at a place to be designated by the
Collateral Agent (at the direction of the Facility Agent) that is reasonably
convenient to such parties and (2) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at a public or
private sale, at any of the Collateral Agent’s or the Facility Agent’s offices
or elsewhere in accordance with Applicable Law. The Borrower agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to the
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not


-108-

--------------------------------------------------------------------------------





be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent (at the direction of the Facility Agent) may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. All cash proceeds received by
the Collateral Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied against all or any part of the outstanding
Advances pursuant to Section 4.1 or otherwise in such order as the Collateral
Agent shall be directed by the Facility Agent (in its sole discretion).
Section 13.4    Collateral Agent May Enforce Claims Without Possession of
Notes.  All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent without the possession of the
Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Collateral Agent
shall be brought in its own name as Collateral Agent and any recovery of
judgment, subject to the payment of the reasonable, out-of-pocket and documented
expenses, disbursements and compensation of the Collateral Agent each
predecessor Collateral Agent and their respective agents and attorneys, shall be
for the ratable benefit of the holders of the Notes and other Secured Parties.
Section 13.5    Collective Proceedings.  In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.
Section 13.6    Insolvency Proceedings.  In case there shall be pending,
relative to the Borrower or any other obligor upon the Notes or any Person
having or claiming an ownership interest in the Collateral, proceedings under
the Bankruptcy Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Borrower, its property or
such other obligor or Person, or in case of any other comparable judicial
proceedings relative to the Borrower or other obligor upon the Notes, or to the
creditors of property of the Borrower or such other obligor, the Collateral
Agent irrespective of whether the principal of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Collateral Agent shall have made any demand pursuant to the
provisions of this Section, shall be entitled and empowered but without any
obligation, subject to Section 13.9(a), by intervention in such proceedings or
otherwise:
(a)    to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Lenders and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Collateral Agent and each predecessor Collateral Agent except as determined to
have been caused by its own gross negligence or willful misconduct) and of each
of the other Secured Parties allowed in such proceedings;


-109-

--------------------------------------------------------------------------------





(b)    unless prohibited by Applicable Law and regulations, to vote (with the
consent of the Facility Agent) on behalf of the holders of the Notes in any
election of a trustee, a standby trustee or person performing similar functions
in any such proceedings;
(c)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and
(d)    to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;
and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent to the making of payments directly to such
Secured Parties, to pay to the Collateral Agent such amounts as shall be
sufficient to cover all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Agent and each predecessor Collateral Agent
except as determined to have been caused by its own negligence or willful
misconduct.
Section 13.7    Delay or Omission Not Waiver.  No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Facility Termination Event shall impair any such right or
remedy or constitute a waiver of any such Facility Termination Event or an
acquiescence therein. Every right and remedy given by this Section 13.7 or by
law to the Collateral Agent or to the other Secured Parties may be exercised
from time to time, and as often as may be deemed expedient, by the Collateral
Agent or by the other Secured Parties, as the case may be.
Section 13.8    Waiver of Stay or Extension Laws.  The Borrower waives and
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including filing a voluntary petition under Chapter
11 of the Bankruptcy Code and by the voluntary commencement of a proceeding or
the filing of a petition seeking winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law now
or hereafter in effect), which may affect the covenants, the performance of or
any remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Collateral Agent, but will suffer and permit the
execution of every such power as though no such law had been enacted.
Section 13.9    Limitation on Duty of Collateral Agent in Respect of Collateral.
(a) Beyond the safekeeping of the Collateral Obligation Files in accordance with
Article XIX, neither the Collateral Agent nor the Collateral Custodian shall
have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and neither the


-110-

--------------------------------------------------------------------------------





Collateral Agent nor the Collateral Custodian shall be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. Neither
the Collateral Agent nor the Collateral Custodian shall be liable or responsible
for any misconduct, negligence or loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent, attorney or bailee selected by the Collateral Agent or the
Collateral Custodian in good faith and with due care hereunder.
(a)    Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.
(b)    Neither the Collateral Agent nor the Collateral Custodian shall have any
duty to act outside of the United States in respect of any Collateral located in
any jurisdiction other than the United States.
Section 13.10    Power of Attorney. (a)  The Borrower hereby irrevocably
appoints the Collateral Agent as its true and lawful attorney (with full power
of substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement including without limitation
the following powers: (i) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (ii) to make all necessary transfers of
the Collateral in connection with any such sale or other disposition made
pursuant hereto, (iii) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (iv) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document. Nevertheless, if so
requested by the Collateral Agent (at the direction of the Facility Agent), the
Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.
(a)    No person to whom this power of attorney is presented as authority for
the Collateral Agent to take any action or actions contemplated by clause (a)
shall inquire into or seek confirmation from the Borrower as to the authority of
the Collateral Agent to take any action described below, or as to the existence
of or fulfillment of any condition to the power of attorney described in clause
(a), which is intended to grant to the Collateral Agent unconditionally the
authority to take and perform the actions contemplated herein, and the Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this power of attorney. The power of attorney granted in
clause (a) is coupled with an interest and may not be revoked or canceled by the
Borrower until all obligations of the Borrower under the Transaction


-111-

--------------------------------------------------------------------------------





Documents have been paid in full and the Collateral Agent has provided its
written consent thereto.
(b)    Notwithstanding anything to the contrary herein, the power of attorney
granted pursuant to this Section 13.10 shall only be effective after the
occurrence of a Facility Termination Event.
Article XIV    

THE FACILITY AGENT
Section 14.1    Appointment. Each Lender and each Agent hereby irrevocably
designates and appoints DBNY as Facility Agent hereunder and under the other
Transaction Documents, and authorizes the Facility Agent to take such action on
its behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Facility Agent by the terms of this Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Lender in each Lender Group hereby irrevocably
designates and appoints the Agent for such Lender Group as the agent of such
Lender under this Agreement, and each such Lender irrevocably authorizes such
Agent, as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties thereunder as are expressly delegated to
such Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Facility Agent nor any Agent (the Facility Agent and each Agent
being referred to in this Article as a “Note Agent”) shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.
Section 14.2    Delegation of Duties. Each Note Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
its subsidiaries, affiliates, agents or attorneys‑in‑fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with reasonable care.
Section 14.3    Exculpatory Provisions. No Note Agent (acting in such capacity)
nor any of its directors, officers, agents or employees shall be (a) liable for
any action lawfully taken or omitted to be taken by it or them or any Person
described in Section 14.2 under or in connection with this Agreement or the
other Transaction Documents (except, solely with respect to liability to the
Borrower, for its, their or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any Person for any recitals,
statements, representations or warranties of any Person (other than itself)
contained in the Transaction Documents or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, the Transaction Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of the Transaction
Documents or any other document furnished in connection therewith or herewith,
or for any failure of any Person (other than itself or its directors,


-112-

--------------------------------------------------------------------------------





officers, agents or employees) to perform its obligations under any Transaction
Document or for the satisfaction of any condition specified in a Transaction
Document. Except as otherwise expressly provided in this Agreement, no Note
Agent shall be under any obligation to any Person to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, the Transaction Documents, or to inspect the properties,
books or records of the Borrower or the Investment Manager.
Section 14.4    Reliance by Note Agents. Each Note Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be indemnified to its satisfaction (i) in the case of the
Facility Agent, by the Lenders or (ii) in the case of an Agent, by the Lenders
in its Lender Group, against any and all liability, cost and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Facility Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Lenders in its Lender Group holding greater than 50% of the
outstanding Advances held by such Lender Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
in such Lender Group.
Section 14.5    Notices. No Note Agent shall be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any Facility Termination Event unless it has received notice from the Investment
Manager, the Borrower or any Lender, referring to this Agreement and describing
such event. In the event that any Agent receives such a notice, it shall
promptly give notice thereof to the Lenders in its Lender Group. The Facility
Agent shall take such action with respect to such event as shall be reasonably
directed in writing by the Required Lenders, and each Agent shall take such
action with respect to such event as shall be reasonably directed by Lenders in
its Lender Group holding greater than 50% of the outstanding Advances held by
such Lender Group; provided, that unless and until such Note Agent shall have
received such directions, such Note Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.
Section 14.6    Non‑Reliance on Note Agents. The Lenders expressly acknowledge
that no Note Agent, nor any of its officers, directors, employees, agents,
attorneys‑in‑fact or affiliates has made any representations or warranties to it
and that no act by any Note Agent hereafter taken,


-113-

--------------------------------------------------------------------------------





including any review of the affairs of the Borrower or the Investment Manager,
shall be deemed to constitute any representation or warranty by such Note Agent
to any Lender. Each Lender represents to each Note Agent that it has,
independently and without reliance upon any Note Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the
Investment Manager, and the Collateral Obligations and made its own decision to
purchase its interest in the Notes hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Note Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis,
appraisals and decisions in taking or not taking action under any of the
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Investment Manager, and the
Collateral Obligations. Except as expressly provided herein, no Note Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the Collateral or the business, operations, property,
prospects, financial and other condition or creditworthiness of the Borrower,
the Investment Manager or the Lenders which may come into the possession of such
Note Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or affiliates.
In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall such Note Agent be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.
Section 14.7    Indemnification. The Lenders agree to indemnify the Facility
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower or the Investment Manager under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts owed to such Persons from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Facility Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Facility Agent or such affected
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Facility Agent or such affected Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith (but excluding
any such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
gross negligence or willful misconduct of the Facility Agent or such affected
Person).


-114-

--------------------------------------------------------------------------------





Section 14.8    Successor Note Agent. If the Facility Agent shall resign as
Facility Agent under this Agreement, then the Required Lenders shall appoint a
successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of the Facility Agent, and the term “Facility Agent” shall
mean such successor agent, effective upon its acceptance of such appointment,
and the former Facility Agent’s rights, powers and duties as Facility Agent
shall be terminated, without any other or further act or deed on the part of
such former Facility Agent or any of the parties to this Agreement. In addition,
prior to any assignment or participation by DBNY or any of its Affiliates of any
interest in its Commitment which, in either case, after giving effect to such
assignment or participation would result in DBNY and its Affiliates holding
(unparticipated) less than $75,000,000 in aggregate Commitments, the Lenders
(with the consent of each Lender (which shall include DBNY solely in the case
where DBNY and its Affiliates in the aggregate holds the largest Commitment)
and, unless a Facility Termination Event has occurred and is continuing, the
Investment Manager (such consent not to be unreasonably withheld, delayed or
conditioned)) shall be permitted to appoint a new Facility Agent. Any Agent may
resign as Agent upon ten days’ notice to the Lenders in its Lender Group and the
Facility Agent (with a copy to the Borrower) with such resignation becoming
effective upon a successor agent succeeding to the rights, powers and duties of
the Agent pursuant to this Section 14.8. If an Agent shall resign as Agent under
this Agreement, then Lenders in its Lender Group holding greater than 50% of the
outstanding Advances held by such Lender Group shall appoint a successor agent
for such Lender Group. After any Note Agent’s resignation hereunder, the
provisions of this Article XIV shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was a Note Agent under this
Agreement. No resignation of any Note Agent shall become effective until a
successor Note Agent shall have assumed the responsibilities and obligations of
such Note Agent hereunder; provided, that in the event a successor Note Agent is
not appointed within 60 days after such notice of its resignation is given as
permitted by this Section 14.8, the applicable Note Agent may petition a court
for its removal.
Section 14.9    Note Agents in their Individual Capacity. Each Note Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower or the Investment Manager as though such
Note Agent were not an agent hereunder. Any Person which is a Note Agent may act
as a Note Agent without regard to and without additional duties or liabilities
arising from its role as such administrator or agent or arising from its acting
in any such other capacity.
Section 14.10    Borrower Audit. The Borrower shall cause the Investment Manager
to, at the Borrower’s expense, retain Protiviti, Inc. (or another nationally
recognized audit firm acceptable to the Facility Agent in its sole discretion)
to conduct and complete a procedural review of the Collateral Obligations in
compliance with the standards set forth on Exhibit B (as such Exhibit B may be
updated from time to time by the Facility Agent with the written consent of the
Borrower)hereto, (a) within three months following the Effective Date and (ii)
once per six months thereafter, in each case at the request of the Facility
Agent, with respect to the previous calendar year. The Borrower shall cause the
Investment Manager to promptly forward the results of such audit to the Facility
Agent and the Collateral Agent.
Article XV    

ASSIGNMENTS


-115-

--------------------------------------------------------------------------------





Section 15.1    Restrictions on Assignments. Except as specifically provided
herein, the Borrower may not assign any of its rights or obligations hereunder
or any interest herein without the prior written consent of the Facility Agent
and the Required Lenders in their respective sole discretion and any attempted
assignment in violation of this Section 15.1 shall be null and void.
Section 15.2    Documentation. In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in such form as such Lender
and the related assignee may agree, duly executed by such Lender assigning any
such rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to the items assigned, and to enable the assignee to exercise or enforce any
rights hereunder or under the Notes evidencing such Advance.
Section 15.3    Rights of Assignee. Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XV, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lender or Lenders in
Sections 4.3 or 5.1 shall be deemed to apply to such assignee.
Section 15.4    Assignment by Lenders. Any Lender may assign an interest in, or
sell a participation interest in any Advance (or portion thereof) or its
Commitment (or any portion thereof) pursuant to any one of the following clauses
(a) through (e); provided that the Lenders shall not assign any interest in, or
sell a participation in any Advance (or portion thereof) or its Commitment (or
any portion thereof), to the Equityholder or any Affiliate of the Equityholder:
(a)    if a Facility Termination Event or an Investment Manager Event has
occurred and is continuing;
(b)    to an Affiliate of such Lender;
(c)    to another Lender;
(d)    to any Person if such lender makes a determination that its ownership of
any of its rights or obligations hereunder is prohibited by Applicable Law
(including, without limitation, the Volcker Rule); and
(e)    to any Person with the prior written consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned).
Each Lender shall endorse the Notes to reflect any assignments made pursuant to
this Section 15.4 or otherwise.
Section 15.5    Registration; Registration of Transfer and Exchange. (a)  The
Facility Agent, acting solely for this purpose agent for the Borrower (and, in
such capacity, the “Note Registrar”), shall maintain a register for the
recordation of the name and address of each Lender (including any assignees),
and the principal amounts (and stated interest) owing to such Lender pursuant to
the


-116-

--------------------------------------------------------------------------------





terms hereof from time to time (the “Note Register”).  The entries in the Note
Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Facility Agent, each Agent and each Lender shall treat
each Person whose name is recorded in the Note Register pursuant to the terms
hereof as a Lender hereunder.  The Note Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
(a)    Each Person who has or who acquired an interest in a Note shall be deemed
by such acquisition to have agreed to be bound by the provisions of this
Section 15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.1) (or its agent or nominee) of all
or a portion of the Advances. The Note Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Note Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.
(b)    At the option of the holder thereof, a Note may be exchanged for one or
more new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Note Registrar) the new Note which the holder making the exchange is entitled to
receive at the Note Registrar’s office, located at DB Services Americas Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256, Attention: Transfer
Unit.
(c)    Upon surrender for registration of transfer of any Note at an office or
agency of the Borrower, the Borrower shall execute and deliver (through the Note
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.
(d)    All Notes issued upon any registration of transfer or exchange of any
Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.
(e)    Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Borrower or the Note Registrar) be fully
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Note Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.
(f)    No service charge shall be made for any registration of transfer or
exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient


-117-

--------------------------------------------------------------------------------





to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer of exchange of a Note, other than exchanges
pursuant to this Section 15.5.
(g)    The holders of the Notes shall be bound by the terms and conditions of
this Agreement.
Section 15.6    Mutilated, Destroyed, Lost and Stolen Notes. (a)  If any
mutilated Note is surrendered to the Note Registrar, the Borrower shall execute
and deliver (through the Note Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.
(a)    If there shall be delivered to the Borrower and the Note Registrar prior
to the payment of the Notes (i) evidence to their satisfaction of the
destruction, loss or theft of any Note and (ii) such security or indemnity as
may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Note Registrar
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Note Registrar), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    Upon the issuance of any new Note under this Section 15.6, the Borrower
may require the payment from the transferor holder of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses connected therewith.
(c)    Every new Note issued pursuant to this Section 15.6 and in accordance
with the provisions of this Agreement, in lieu of any destroyed, lost or stolen
Note shall constitute an original additional contractual obligation of the
Borrower, whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.
(d)    The provisions of this Section 15.6 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of a mutilated, destroyed, lost or stolen Note.
Section 15.7    Persons Deemed Owners. The Borrower, the Investment Manager, the
Facility Agent, the Collateral Agent, each Agent and any agent for any of the
foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Investment Manager, the Facility Agent, the Collateral Agent, each
Agent and any such agent shall be affected by notice to the contrary.
Section 15.8    Cancellation. All Notes surrendered for payment or registration
of transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Note Registrar any Notes previously authenticated and
delivered hereunder which the Borrower may have acquired in any manner
whatsoever, and all Notes so delivered shall be promptly canceled by the
Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.


-118-

--------------------------------------------------------------------------------





Section 15.9    Participations; Pledge. (a)  At any time and from time to time,
each Lender may, in accordance with Applicable Law, at any time grant
participations in all or a portion of its Note and/or its interest in the
Advances and other payments due to it under this Agreement to any Person (each,
a “Participant”). Each Lender hereby acknowledges and agrees that (A) any such
participation will not alter or affect such Lender’s direct obligations
hereunder, and (B) none of the Borrower, the Investment Manager, the Facility
Agent, any Agent, any Lender, the Collateral Agent nor the Investment Manager
shall have any obligation to have any communication or relationship with any
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.3 and Section 5.1 (subject to the requirements and
limitations therein, including the requirements under Section 4.3(f) (it being
understood that the documentation required under Section 4.3(f) shall be
delivered to the participating Lender, which shall deliver such documentation to
the Borrower as appropriate under Section 4.3(f))) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Article XV; provided that such Participant (A) agrees to be subject to the
provisions of Section 17.16 as if it were an assignee under this Article XV; and
(B) shall not be entitled to receive any greater payment under Section 4.3 or
Section 5.1, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent that (1) if such
participation is made to any Person other than an Affiliate of the participating
Lender or to another Lender hereunder, such participation is made with the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned) and (2) such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 17.16(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 17.1 as though it
were a Lender.
(a)    Notwithstanding anything in Section 15.9(a) to the contrary, each Lender
may pledge its interest in the Advances and the Notes to any Federal Reserve
Bank as collateral in accordance with Applicable Law without the prior written
consent of any Person.
(b)    Each Lender that sells a participation shall maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the obligations under
the Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Facility Agent (in its capacity
as Facility Agent) shall have no responsibility for maintaining a Participant
Register.
Section 15.10    Reallocation of Advances. Any reallocation of Advances among
Lenders pursuant to an assignment executed by such Lender and its assignee(s)
and delivered pursuant to


-119-

--------------------------------------------------------------------------------





Article XV shall be wired by the applicable purchasing Lender(s) to the
Collateral Agent pursuant to the wiring instructions for the Principal
Collection Account provided by the Collateral Agent and the Collateral Agent
shall only release such funds at the direction of the Facility Agent and upon
receipt of an executed assignment, as applicable.
Article XVI    

INDEMNIFICATION
Section 16.1    Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify the Facility Agent, the Agents, the Lenders, the Note Registrar, the
Collateral Custodian and the Collateral Agent and each of their Affiliates, and
each of their respective successors, transferees, participants and assigns and
all officers, directors, shareholders, controlling persons, employees and agents
of any of the foregoing (each of the foregoing Persons being individually called
an “Indemnified Party”), forthwith on demand, from and against any and all
damages (including punitive damages), losses, claims, liabilities and related
costs and expenses, including reasonable and documented attorneys’ and
accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby or the use of proceeds therefrom by the Borrower, including in
respect of the funding of any Advance or any breach of any representation,
warranty or covenant of the Borrower or the Investment Manager in any
Transaction Document or in any certificate or other written material delivered
by any of them pursuant to any Transaction Document, excluding, however,
Indemnified Amounts payable to an Indemnified Party (a) to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party and (b)
resulting from the performance of the Collateral Obligations.
Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.
Section 16.2    Reserved.
Section 16.3    Contribution. If for any reason (other than the exclusions set
forth in the first paragraph of Section 16.1) the indemnification provided above
in Section 16.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then the Borrower agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower and its Affiliates, on the other hand, but also the relative
fault of such Indemnified Party, on the one hand, and the Borrower and its
Affiliates, on the other hand, as well as any other relevant equitable
considerations.
Section 16.4    After-Tax Basis. Indemnification under Section 16.1 and
Section 16.2 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder (or of


-120-

--------------------------------------------------------------------------------





the incurrence of the underlying damage, cost or expense), including the effect
of such Tax or refund on the amount of Tax measured by net income or profits
that is or was payable by the Indemnified Party (and the effect of any deduction
or loss realized by the Indemnified Party).
Article XVII    

MISCELLANEOUS
Section 17.1    No Waiver; Remedies. No failure on the part of any Lender, the
Facility Agent, the Collateral Agent, any Agent, any Indemnified Party or any
Affected Person to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any of them of any right, power or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Without limiting the foregoing, each Lender is hereby
authorized by the Borrower during the existence of a Facility Termination Event,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by it to or for the credit or the
account of the Borrower to the amounts owed by the Borrower under this
Agreement, to the Facility Agent, the Collateral Agent, any Agent, any Affected
Person, any Indemnified Party or any Lender or their respective successors and
assigns.
Section 17.2    Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2. The Borrower and the
Facility Agent may, upon written notice to the Investment Manager and each
Agent, from time to time enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, that no such amendment, supplement,
waiver or modification shall (i) reduce the amount of or extend the maturity of
any payment with respect to an Advance or reduce the rate or extend the time of
payment of Yield thereon, or reduce or alter the timing of any other amount
payable to any Lender hereunder, in each case without the consent of each Lender
affected thereby, (ii) constitute a Fundamental Amendment without the consent of
each Lender, (iii) amend, modify or waive any provision of this Section 17.2 or
Section 17.11, or reduce the percentage specified in the definition of Required
Lenders, in each case without the written consent of all Lenders, (iv) amend or
modify the definitions of “Advance Rate,” “Maximum Portfolio Advance Rate,”
“Excess Concentration Amount” or any Collateral Quality Test, in each case
without all the prior written consent of all Lenders, (v) amend, modify or waive
any provision adversely affecting the obligations or duties of the Collateral
Agent, in each case without the prior written consent of the Collateral Agent,
(vi) amend, modify or waive any provision adversely affecting the obligations or
duties of the Collateral Custodian, in each case without the prior written
consent of the Collateral Custodian or (vii) materially affects the rights or
duties of the Investment Manager unless the Investment Manager has consented
thereto. Any waiver of any provision of this Agreement shall be limited to the
provisions specifically set forth therein for the period of time set forth
therein and shall not be construed to be a waiver of any other provision of this
Agreement. Upon execution of any amendments by the Borrower, the Investment
Manager


-121-

--------------------------------------------------------------------------------





and the Facility Agent as provided herein, the Investment Manager shall deliver
a copy of such amendment to the Collateral Agent.
Section 17.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered,
when received, (b) if sent by certified mail, three Business Days after having
been deposited in the mail, postage prepaid, (c) if sent by overnight courier,
one Business Day after having been given to such courier, and (d) if transmitted
by facsimile, when sent, receipt confirmed by telephone or electronic means,
except that notices and communications pursuant to Section 2.2, shall not be
effective until received.
Section 17.4    Costs and Expenses. In addition to the rights of indemnification
granted under Section 16.1, the Borrower agrees to pay on demand all reasonable
costs and expenses of the Facility Agent, the Collateral Agent, the Collateral
Custodian, the Agents and the Lenders in connection with the preparation,
execution, delivery, syndication and administration of this Agreement and the
other documents and agreements to be delivered hereunder or with respect hereto,
and, subject to any cap on such costs and expenses agreed upon in a separate
letter agreement among the Borrower, the Investment Manager and the Facility
Agent or the Collateral Agent and Collateral Custodian Fee Letter, as
applicable, and the Borrower further agrees to pay all reasonable costs and
expenses of the Facility Agent, the Agents and the Lenders in connection with
any amendments, waivers or consents executed in connection with this Agreement,
including the reasonable fees and out‑of‑pocket, documented expenses of counsel
for the Facility Agent, the Collateral Agent, the Collateral Custodian, the
Agents and the Lenders with respect thereto and with respect to advising the
Facility Agent, the Agents and the Lenders as to their respective rights and
remedies under this Agreement, and to pay all reasonable, documented and
out-of-pocket costs and expenses, if any (including reasonable counsel fees and
expenses), of the Facility Agent, the Collateral Agent, the Collateral
Custodian, the Agents and the Lenders, in connection with the enforcement
against the Investment Manager or the Borrower of this Agreement or any of the
other Transaction Documents and the other documents and agreements to be
delivered hereunder or with respect hereto; provided, that in the case of
reimbursement of counsel for the Lenders other than the Facility Agent, such
reimbursement shall be limited to one counsel for all the Facility Agent, the
Agents and Lenders.
Section 17.5    Binding Effect; Survival. This Agreement shall be binding upon
and inure to the benefit of Borrower, the Lenders, the Facility Agent, the
Agents, the Collateral Agent, the Collateral Custodian and their respective
successors and assigns, and the provisions of Section 4.3, Article V, and
Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed. The rights and


-122-

--------------------------------------------------------------------------------





remedies with respect to any breach of any representation and warranty made by
the Borrower pursuant to Article IX and the indemnification and payment
provisions of Article V. Article XVI and the provisions of Section 17.10,
Section 17.11 and Section 17.12 shall be continuing and shall survive any
termination of this Agreement and any termination of the Investment Manager
under the Investment Management Agreement.
Section 17.6    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.
Section 17.7    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 17.8    GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.
Section 17.9    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same agreement.
Section 17.10    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF THE BORROWER, THE INVESTMENT MANAGER, THE FACILITY AGENT,
THE AGENTS, THE INVESTORS OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.
Section 17.11    No Proceedings.
(a)    Each of the Collateral Agent, the Collateral Custodian, each Agent, each
Lender and the Facility Agent hereby agrees that it will not institute against
the Borrower, or join any other Person in instituting against the Borrower, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any


-123-

--------------------------------------------------------------------------------





Advances or other amounts due from the Borrower hereunder shall be outstanding
or there shall not have elapsed one year plus one day since the last day on
which any such Advances or other amounts shall be outstanding. The foregoing
shall not limit such Person’s right to file any claim in or otherwise take any
action with respect to any insolvency proceeding that was instituted by any
Person other than such Person.
(b)    Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against any Conduit Lender, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any commercial paper note issued by
such applicable Conduit Lender shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such commercial
paper notes shall be outstanding.
(c)    The provisions of this Section 17.11 are a material inducement for the
Secured Parties to enter into this Agreement and the transactions contemplated
hereby and are an essential term hereof. The parties hereby agree that monetary
damages are not adequate for a breach of the provisions of this Section 17.11
and the Facility Agent may seek and obtain specific performance of such
provisions (including injunctive relief), including, without limitation, in any
bankruptcy, reorganization, arrangement, winding up, insolvency, moratorium,
winding up or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy laws or any similar laws. The provisions of this
paragraph shall survive the termination of this Agreement.
Section 17.12    Limited Recourse. No recourse under any obligation, covenant or
agreement of a Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.
Section 17.13    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


-124-

--------------------------------------------------------------------------------





Section 17.14    Confidentiality. (a)  The Borrower, the Investment Manager, the
Collateral Custodian and the Collateral Agent shall hold in confidence, and not
disclose to any Person, the identity of any Lender or the terms of any fees
payable in connection with this Agreement except they may disclose such
information (i) to their officers, directors, employees, agents, counsel,
accountants, auditors, advisors, prospective lenders, equity investors or
representatives, (ii) with the consent of such Lender, (iii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Person, or (iv) to the extent the Borrower, the
Investment Manager, the Collateral Custodian or the Collateral Agent or any
Affiliate of any of them should be required by any law or regulation applicable
to it or requested by any Official Body to disclose such information.
(a)    The Facility Agent, the Collateral Agent, the Collateral Custodian, each
Agent and each Lender, severally and with respect to itself only, covenants and
agrees that any information about the Borrower or its Affiliates or the
Obligors, the Collateral Obligations, the Related Security or otherwise obtained
by the Facility Agent, the Collateral Agent, such Agent or such Lender pursuant
to this Agreement shall be held in confidence (it being understood that
documents provided to the Facility Agent hereunder may in all cases be
distributed by the Facility Agent to the Lenders and Agents) except that the
Facility Agent, the Collateral Agent, the Collateral Custodian, such Agent or
such Lender may disclose such information (i) to its affiliates, officers,
directors, employees, agents, counsel, accountants, auditors, advisors or
representatives, (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Facility Agent,
the Collateral Agent, the Collateral Custodian, such Agent or such Lender,
(iii) to the extent such information was available to the Facility Agent, such
Agent or such Lender on a non-confidential basis prior to its disclosure to the
Facility Agent, such Agent or such Lender hereunder, (iv) with the consent of
the Investment Manager, (v) to the extent permitted by Article XV, or (vi) to
the extent the Facility Agent, such Agent or such Lender should be (A) required
in connection with any legal or regulatory proceeding or (B) requested by any
Official Body to disclose such information; provided, that in the case of
clause (vi) above, the Facility Agent, such Agent or such Lender, as applicable,
will use reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by law) notify the Investment Manager of its intention to
make any such disclosure prior to making any such disclosure.
Section 17.15    Non-Confidentiality of Tax Treatment. All parties hereto agree
that each of them and each of their employees, representatives, and other agents
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.
Section 17.16    Replacement of Lenders.


-125-

--------------------------------------------------------------------------------





(a)    If any Lender requests compensation under Section 5.1, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    At any time there is more than one Lender, the Borrower shall be
permitted, at its sole expense and effort, to replace any Lender, except (i) the
Facility Agent or (ii) any Lender which is administered by the Facility Agent or
an Affiliate of the Facility Agent, that (a) requests reimbursement, payment or
compensation for any amounts owing pursuant to Section 4.3 or Section 5.1 or
(b) has received a written notice from the Borrower of an impending change in
law that would entitle such Lender to payment of additional amounts pursuant to
Section 4.3 or Section 5.1, unless such Lender designates a different lending
office before such change in law becomes effective pursuant to Section 17.16(a)
and such alternate lending office obviates the need for the Borrower to make
payments of additional amounts pursuant to Section 4.3 or Section 5.1 or (c) has
not consented to any proposed amendment, supplement, modification, consent or
waiver, each pursuant to Section 17.2 or (d) defaults in its obligation to make
Advances hereunder; provided, that (i) nothing herein shall relieve a Lender
from any liability it might have to the Borrower or to the other Lenders for its
failure to make any Advance, (ii) the replacement financial institution shall
purchase, at par, all Advances and other amounts owing to such replaced Lender
on or prior to the date of replacement, (iii) during the Revolving Period, the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Facility Agent, (iv) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 15.5,
(v) until such time as such replacement shall be consummated, the Borrower shall
pay all additional amounts (if any) for Increased Costs or Taxes, as the case
may be, (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Facility Agent or any other Lender shall have
against the replaced Lender, and (vii) if such replacement is being effected as
a result of a Lender requesting compensation pursuant to Section 4.3 or Section
5.1, such replacement, if effected, will result in a reduction in such
compensation or payment thereafter. Notwithstanding anything contained to the
contrary in this Agreement, no Lender removed or replaced under the provisions
hereof shall have any right to receive any amounts set forth in Section 2.5(b)
in connection with such removal or replacement. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
Section 17.17    Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and


-126-

--------------------------------------------------------------------------------





determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
Section 17.18    Non-Recourse Obligations. The Facility Agent, the Agents and
the Lenders acknowledge and understand that in respect of the Obligations of the
Borrower (including indemnification Obligations), such Persons shall have
recourse only to the assets of the Borrower and that they shall have no recourse
to the assets of any incorporator, director, officer, employee, agent,
stockholder, manager or member of any holder of any equity interests of the
Borrower, or any past, present or future manager or member of the Borrower, any
past, present or future stockholder, manager, member or partner of any such
member or any of their respective past, present or future incorporators,
directors, officers, employees, agents, stockholders, managers, members or
partners (including, without limitation, the Investment Manager, any Affiliates
of the Investment Manager (other than the Borrower) and the Equityholder), other
than interests in the Borrower’s assets, and in no event shall any such Person
be held liable, personally or otherwise, with respect to the indebtedness
evidenced by the Notes, the Loans or for any other obligations under this
Agreement, whether by virtue of any statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being
expressly waived and released by the Facility Agent, each Agent and each Lender;
provided that nothing set forth herein shall limit any liability that (a) the
Investment Manager may have to the Borrower pursuant to the Investment
Management Agreement or (b) the Equityholder may have to the Borrower pursuant
to the Sale Agreement.
Section 17.19    No Petition. Each of the parties hereto (other than the
Borrower) covenants and agrees that no party hereto shall commence or otherwise
institute against the Borrower or the Equityholder any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings. This provision shall survive the termination of this
Agreement.
Section 17.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


-127-

--------------------------------------------------------------------------------





or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Transaction
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Article XVIII    

COLLATERAL CUSTODIAN
Section 18.1    Designation of Collateral Custodian. The role of Collateral
Custodian with respect to the Collateral Obligation Files shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 18.1. Wells Fargo Bank, National Association is
hereby appointed as, and hereby accepts such appointment and agrees to perform
the duties and obligations of, Collateral Custodian pursuant to the terms
hereof.
Section 18.2    Duties of the Collateral Custodian.
(a)    Duties. The Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:
(i)    The Collateral Custodian, as the duly appointed agent of the Secured
Parties, for these purposes, acknowledges that the Borrower shall cause the
Investment Manager to deliver, on or prior to the applicable Funding Date (but
no more than five (5) Business Days after such Funding Date, except as set forth
in Section 10.22), the Collateral Obligation Files delivered to it for each
Collateral Obligation listed on the Schedule of Collateral Obligations attached
to the related Asset Approval Request. The Collateral Custodian acknowledges
that in connection with any Asset Approval Request, additional Collateral
Obligation Files (specified on an accompanying Schedule of Collateral
Obligations supplement) may be delivered to the Collateral Custodian from time
to time, and that the Collateral Custodian will credit each Collateral
Obligation File to the Collection Account in accordance with the terms hereof.
Promptly upon the receipt of any such delivery of Collateral Obligation Files
and without any review, the Collateral Custodian shall send notice of such
receipt to the Investment Manager, the Facility Agent and each Agent.
(ii)    With respect to each Collateral Obligation File which has been or will
be delivered to the Collateral Custodian, the Collateral Custodian is acting
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Collateral Custodian shall be deemed to
be acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC. Except upon compliance with the provisions of
Section 18.5, no Collateral Obligation File or other document constituting a
part of a Collateral Obligation File shall be released from the possession of
the Collateral Custodian.
(iii)    The Collateral Custodian shall maintain continuous custody of all items
in its possession in secure facilities in accordance with customary standards
for such custody


-128-

--------------------------------------------------------------------------------





and shall reflect in its records the interest of the Secured Parties therein.
Each Collateral Obligation File which comes into the possession of the
Collateral Agent (other than documents delivered electronically) shall be
maintained in fire-resistant vaults or cabinets at the office of the Collateral
Custodian. Each Collateral Obligation File shall be marked with an appropriate
identifying label and maintained in such manner so as to permit retrieval and
access by the Collateral Custodian and the Facility Agent. The Collateral
Custodian shall keep the Collateral Obligation Files clearly segregated from any
other documents or instruments in its files.
(iv)    With respect to the documents comprising each Collateral Obligation
File, the Collateral Custodian shall (i) act exclusively as Collateral Custodian
for the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Facility Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Facility Agent, the Facility Agent’s written
instructions shall control.
(v)    The Collateral Custodian shall accept only written instructions of an
Executive Officer, in the case of the Borrower or the Investment Manager, or a
Responsible Officer, in the case of the Facility Agent, concerning the use,
handling and disposition of the Collateral Obligation Files.
(vi)    In the event that (i) the Borrower, the Facility Agent, any Agent, the
Investment Manager, the Collateral Custodian or the Collateral Agent shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any Collateral Obligation File or a document included within a
Collateral Obligation File or (ii) a third party shall institute any court
proceeding by which any Collateral Obligation File or a document included within
a Collateral Obligation File shall be required to be delivered otherwise than in
accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement (to the extent not prohibited by Applicable Law) copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Collateral Custodian shall, to the extent permitted by law, continue to hold
and maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Facility Agent, which shall give a direction
consistent with such determination. Expenses of the Collateral Custodian
incurred as a result of such proceedings shall be borne by the Borrower.
(vii)    The Facility Agent may direct the Collateral Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Facility Agent; provided that the Collateral Custodian shall not be required to
take any action hereunder at the request of the Facility Agent, any Secured
Parties or otherwise if the taking of such action, in the reasonable
determination of the Collateral Custodian, (x) shall be in violation of any


-129-

--------------------------------------------------------------------------------





Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Custodian requests the consent of the
Facility Agent and the Collateral Custodian does not receive a consent (either
positive or negative) from the Facility Agent within ten (10) Business Days of
its receipt of such request, then the Facility Agent shall be deemed to have
declined to consent to the relevant action.
(viii)    The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including a Facility Termination Event, unless a Responsible
Officer of the Collateral Custodian has knowledge of such matter or written
notice thereof is received by the Collateral Custodian.
Section 18.3    Delivery of Collateral Obligation Files. (a)  In connection with
each delivery of a Collateral Obligation File to the Collateral Custodian, the
Borrower shall represent, warrant and agree that the Collateral Obligation Files
delivered to the Collateral Custodian shall include all of the documents listed
in the related Document Checklist and all of such documents and the information
contained in the Schedule of Collateral Obligations are complete in all material
respects and correct pursuant to a certification in the form of Exhibit H
executed by or on behalf of the Borrower.
(a)    Reserved.
(b)    With respect to any documents comprising the Collateral Obligation File
that have been delivered or are being delivered to recording offices for
recording and have not been returned to the Borrower or the Investment Manager
in time to permit their delivery hereunder at the time required, in lieu of
delivering such original documents, the Borrower or the Investment Manager shall
indicate such on a Schedule of Collateral Obligations supplement and deliver to
the Collateral Custodian a true copy thereof. The Borrower or the Investment
Manager shall deliver such original documents to the Collateral Custodian
promptly when they are received.
Section 18.4    Collateral Obligation File Certification. (a)  On or prior to
each Funding Date, the Borrower shall cause the Investment Manager to provide a
Schedule of Collateral Obligations and related Document Checklist dated as of
such Funding Date to the Collateral Custodian, the Facility Agent and each Agent
(such information contained on the Schedule of Collateral Obligations shall also
be delivered to the Collateral Custodian and the Facility Agent and each Agent
simultaneously in Microsoft Excel format) with respect to the Collateral
Obligations to be delivered to the Collateral Agent on such Funding Date.
(a)    In connection with (and as a part of) each Monthly Report, with respect
to the Collateral Obligation Files delivered on or prior to the related
Determination Date, the Collateral Custodian shall prepare a report (to be
included as a part of each Monthly Report) in respect of such Collateral
Obligations, to the effect that, based on the Collateral Custodian’s


-130-

--------------------------------------------------------------------------------





examination of the Collateral Obligation File for each Collateral Obligation and
the related Document Checklist, except for variances from the documents
identified in the Document Checklist with respect to the related Collateral
Obligation Files (“Exceptions”), (i) all documents set forth on the Document
Checklist in respect of such Collateral Obligations pursuant to the Document
Checklist have been delivered and are in the possession of the Collateral
Custodian as part of the Collateral Obligation File for such Collateral
Obligation (other than those released pursuant to Section 18.5), and (ii) all
such documents have been reviewed by the Collateral Custodian and appear on
their face to be regular and to relate to such Collateral Obligation. The
Collateral Custodian shall also maintain records of the total number of
Collateral Obligation Files that have Exceptions and will include such total in
each Monthly Report. Other than as set forth in this Article XVIII, the
Collateral Custodian shall have no obligation to review the documents in each
Collateral Obligation File.
(b)    Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.
Section 18.5    Release of Collateral Obligation Files. (a)  Upon satisfaction
of any of the conditions set forth in Section 12.3, the Borrower shall cause the
Investment Manager to provide an Officer’s Certificate to such effect to the
Collateral Custodian (with a copy to the Collateral Agent) and shall request in
writing delivery to it of the Collateral Obligation File and a copy thereof
shall be sent concurrently by the Investment Manager to the Facility Agent and
each Agent. Upon receipt of such certification and request, unless it receives
notice to the contrary from the Facility Agent, the Collateral Custodian shall
within three Business Days release the related Collateral Obligation File to the
Investment Manager and the Investment Manager will not be required to return the
related Collateral Obligation File to the Collateral Custodian.
(a)    From time to time and as appropriate for the management or foreclosure of
any of the Collateral Obligations, including, for this purpose, collection under
any insurance policy relating to the Collateral Obligations, the Collateral
Custodian shall, upon receipt of a Request for Release and Receipt substantially
in the form of Exhibit F‑2 from an authorized representative of the Investment
Manager (as listed on Exhibit F-1, as such exhibit may be amended from time to
time by the Investment Manager with notice to the Collateral Custodian, the
Facility Agent and each Agent), release the related Collateral Obligation File
or the documents set forth in such Request for Release and Receipt to the
Investment Manager. In the event an Unmatured Facility Termination Event, a
Facility Termination Event, an Unmatured Investment Manager Event or an
Investment Manager Event has occurred and is continuing, the Borrower shall not
permit the Investment Manager to make any such request with respect to any
original documents unless the Facility Agent shall have consented in writing
thereto (which consent may be evidenced by an executed counterpart to such
request). The Borrower shall cause the Investment Manager to return each and
every original document previously requested from the Collateral Obligation File
to the Collateral Custodian when the need therefor by the Investment Manager no
longer exists unless (x) the Collateral Obligation File or such document has
been


-131-

--------------------------------------------------------------------------------





delivered to an attorney, or to a public trustee or other public official as
required by law, for purposes of initiating or pursuing legal action or other
proceedings for the foreclosure of the Related Security either judicially or
non-judicially, and (y) the Investment Manager has delivered to the Collateral
Custodian a certificate executed by an Executive Officer certifying as to the
name and address of the Person to which such Collateral Obligation File or such
document was delivered and the purpose or purposes of such delivery, in which
case the Investment Manager shall complete such return as soon as possible. Upon
receipt of a certificate of the Investment Manager substantially in the form of
Exhibit F‑3, with a copy to the Facility Agent and each Agent, stating that such
Collateral Obligation was either (x) liquidated and that all amounts received or
to be received in connection with such liquidation that are required to be
deposited have been so deposited, or (y) sold pursuant to an Optional Sale in
accordance with Section 7.10, the Collateral Custodian shall within three (3)
Business Days release the Request for Release and Receipt to the Investment
Manager, or, in connection with an Optional Sale, the requested Collateral
Obligation File, and the Investment Manager will not be required to return the
related Collateral Obligation File to the Collateral Custodian.
(b)    Notwithstanding anything to the contrary set forth herein, the Borrower
shall not permit the Investment Manager to, without the prior written consent of
the Facility Agent, request any documents (other than copies thereof) held by
the Collateral Custodian if the sum of the unpaid Principal Balances of all
Collateral Obligations for which the Investment Manager is then in possession of
the related Collateral Obligation File or any document comprising such
Collateral Obligation File (other than for Collateral Obligations then held by
the Investment Manager which have been sold, repurchased, paid off or liquidated
in accordance with this Agreement) (including the documents to be requested)
exceeds 5% of the Adjusted Aggregate Eligible Collateral Obligation Balance. The
Investment Manager may hold, and hereby acknowledges that it shall hold, any
documents and all other property included in the Collateral that it may from
time to time receive hereunder as Collateral Custodian for the Secured Parties
solely at the will of the Collateral Custodian and the Secured Parties for the
sole purpose of facilitating the management of the Collateral Obligations and
such retention and possession shall be in a custodial capacity only. To the
extent the Investment Manager, as agent of the Collateral Custodian and the
Borrower, holds any Collateral, the Borrower shall cause the Investment Manager
to do so in accordance with the Investment Management Standard as such standard
applies to investment managers acting as custodial agent. The Borrower shall
cause the Investment Manager to promptly report to the Collateral Custodian and
the Facility Agent the loss by it of all or part of any Collateral Obligation
File previously provided to it by the Collateral Custodian and shall promptly
take appropriate action to remedy any such loss. In such custodial capacity, the
Borrower shall cause the Investment Manager to perform the following powers and
duties:
(i)    hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time receive hereunder from
the Collateral Custodian for the benefit of the Collateral Custodian, on behalf
of the Secured Parties, maintain accurate records pertaining to each Collateral
Obligation to enable it to comply with the terms and conditions of this
Agreement, and maintain a current inventory thereof;


-132-

--------------------------------------------------------------------------------





(ii)    implement policies and procedures consistent with the Investment
Management Standard and requirements of this Agreement so that the integrity and
physical possession of such Collateral Obligation Files will be maintained; and
(iii)    take all other actions, in accordance with the Investment Management
Standard, in connection with maintaining custody of such Collateral Obligation
Files on behalf of the Collateral Agent.
Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Borrower shall cause the Investment Manager to agree that it
does not and will not have or assert any beneficial ownership interest in the
Collateral Obligations or the Collateral Obligation Files.
Section 18.6    Examination of Collateral Obligation Files. Upon reasonable
prior notice to the Collateral Custodian, the Borrower, the Investment Manager
and their agents, accountants, attorneys and auditors will be permitted during
normal business hours to examine and make copies of the Collateral Obligation
Files, documents, records and other papers in the possession of or under the
control of the Collateral Custodian relating to any or all of the Collateral
Obligations. Prior to the occurrence of an Unmatured Facility Termination Event,
a Facility Termination Event, an Unmatured Investment Manager Event or an
Investment Manager Event, upon the request of the Facility Agent and at the cost
and expense of the Borrower, the Collateral Custodian shall promptly provide the
Facility Agent with the Collateral Obligation Files or copies, as designated by
the Facility Agent, subject to any applicable cap on costs and expenses, the
Collateral Custodian shall promptly provide the Facility Agent with the
Collateral Obligation Files or copies, as designated by the Facility Agent;
provided, the Collateral Custodian shall not be required to provide such copies
if it does not receive adequate assurance of payment.
Section 18.7    Lost Note Affidavit. In the event that the Collateral Custodian
fails to produce any original promissory note delivered to it related to a
Collateral Obligation that was in its possession pursuant to Section 10.22
within five (5) Business Days after required or requested by the Facility Agent
and provided that (a) the Collateral Custodian previously certified in writing
to the Facility Agent that it had received such original promissory note and
(b) such original promissory note is not outstanding pursuant to a Request for
Release and Receipt, then the Collateral Custodian shall with respect to any
missing original promissory note, promptly deliver to the Facility Agent upon
request a lost note affidavit.
Section 18.8    Transmission of Collateral Obligation Files. Written
instructions as to the method of shipment and shipper(s) the Collateral
Custodian is directed to utilize in connection with the transmission of
Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Borrower or the Investment Manager to
the Collateral Custodian prior to any shipment of any Collateral Obligation
Files hereunder. In the event the Collateral Custodian does not receive such
written instruction from the Borrower or the Investment Manager, the Collateral
Custodian shall be authorized and indemnified as provided herein to utilize a
nationally recognized courier service. The Borrower shall cause the Investment
Manager to arrange for the provision of such services at its sole cost and
expense (or, at the Collateral Custodian’s option, reimburse the Collateral
Custodian for all costs and expenses incurred by the Collateral


-133-

--------------------------------------------------------------------------------





Custodian consistent with such instructions) and shall maintain such insurance
against loss or damage to the Collateral Obligation Files as the Investment
Manager deems appropriate.
Section 18.9    Merger or Consolidation. Any Person (i) into which the
Collateral Custodian may be merged or consolidated, (ii) that may result from
any merger or consolidation to which the Collateral Custodian shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral
Custodian substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the
Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.
Section 18.10    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder and in its capacity as Securities
Intermediary under the Account Control Agreement, the Collateral Custodian shall
be entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower or the Investment Manager, or both
but without duplication, to the Collateral Custodian (including Indemnified
Amounts under Article XVI) under the Transaction Documents (which includes
amounts payable to the Securities Intermediary under the Account Control
Agreement) (collectively, the “Collateral Custodian Fees and Expenses”). The
Borrower agrees to reimburse the Collateral Custodian in accordance with the
provisions of Section 8.3 for all reasonable expenses, disbursements and
advances incurred or made by the Collateral Custodian in accordance with any
provision of this Agreement or the other Transaction Documents or in the
enforcement of any provision hereof or in the other Transaction Documents.
Section 18.11    Removal or Resignation of Collateral Custodian. (a)  The
Collateral Custodian may at any time resign and terminate its obligations under
this Agreement upon at least 60 days’ prior written notice to the Investment
Manager, the Borrower and the Facility Agent and each Agent; provided, that no
resignation or removal of the Collateral Custodian will be permitted unless a
successor Collateral Custodian has been appointed which successor Collateral
Custodian, so long as no Unmatured Investment Manager Event, Investment Manager
Event, Unmatured Facility Termination Event or Facility Termination Event has
occurred and is continuing, is reasonably acceptable to the Investment Manager.
Promptly after receipt of notice of the Collateral Custodian’s resignation, the
Facility Agent shall promptly appoint a successor Collateral Custodian by
written instrument, in duplicate, copies of which instrument shall be delivered
to the Borrower, the Investment Manager, each Agent the resigning Collateral
Custodian and to the successor Collateral Custodian.
(a)    The Facility Agent upon at least 60 days’ prior written notice to the
Collateral Custodian and each Agent, may remove and discharge the Collateral
Custodian or any successor Collateral Custodian thereafter appointed from the
performance of its duties under this Agreement for cause. Promptly after giving
notice of removal of the Collateral Custodian, the Facility Agent shall appoint,
or petition a court of competent jurisdiction to appoint, a successor Collateral
Custodian. Any such appointment shall be accomplished by written instrument and
one original counterpart of such instrument of appointment shall be delivered to
the Collateral


-134-

--------------------------------------------------------------------------------





Custodian and the successor Collateral Custodian, with a copy delivered to the
Borrower and the Investment Manager.
(b)    In the event of any such resignation or removal, the Collateral Custodian
shall, no later than five (5) Business Days after receipt of notice of the
successor Collateral Custodian, transfer to the successor Collateral Custodian,
as directed in writing by the Facility Agent, all the Collateral Obligation
Files being administered under this Agreement. The cost of the shipment of
Collateral Obligation Files arising out of the resignation of the Collateral
Custodian pursuant to Section 18.11(a), or the termination for cause of the
Collateral Custodian pursuant to Section 18.11(b), shall be at the expense of
the Collateral Custodian. Any cost of shipment arising out of the removal or
discharge of the Collateral Custodian without cause pursuant to Section 18.11(b)
shall be at the expense of the Borrower.
Section 18.12    Limitations on Liability. (a)  The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Facility Agent or (b) the
verbal instructions of the Facility Agent.
(a)    The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
(b)    The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the grossly
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files; provided that, the Collateral Custodian hereby
agrees that any failure of the Collateral Custodian to produce an original
promissory note satisfying the conditions described in clauses (a) and (b) of
Section 18.7 shall constitute gross negligence.
(c)    The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
(d)    The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.


-135-

--------------------------------------------------------------------------------





(e)    The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.
(f)    It is expressly agreed and acknowledged that the Collateral Custodian is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.
(g)    In case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of a Facility Termination
Event or the Facility Termination Date, request instructions from the Investment
Manager and may, after the occurrence of a Facility Termination Event or the
Facility Termination Date, request instructions from the Facility Agent, and
shall be entitled at all times to refrain from taking any action unless it has
received instructions from the Investment Manager or the Facility Agent, as
applicable. The Collateral Custodian shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Facility Agent. In no event shall the Collateral Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.
(h)    Each of the protections, reliances, indemnities and immunities offered to
the Collateral Agent in Section 11.7 and Section 11.8 shall be afforded to the
Collateral Custodian.
Section 18.13    Collateral Custodian as Agent of Collateral Agent. The
Collateral Custodian agrees that, with respect to any Collateral Obligation File
at any time or times in its possession or held in its name, the Collateral
Custodian shall be the agent and custodian of the Collateral Agent, for the
benefit of the Secured Parties, for purposes of perfecting (to the extent not
otherwise perfected) the Collateral Agent’s security interest in the Collateral
and for the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.
[signature pages begin on next page]




-136-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.
TCPC FUNDING I, LLC, as Borrower
By:
    
Name:
Title:

2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Elizabeth Greenwood, Secretary
Telephone: (310) 566-1000
Facsimile: (310) 581-3120
 


    

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian
By:
    
Name:
Title:

For delivery of Collateral Obligation Files (other than electronic):

Wells Fargo Bank, N.A.
1055 10th Avenue S.E.
Minneapolis, MN 55414
Attention: ABS Custody Vault
Tel: (612) 667 8058
Fax: (612) 667 1080


With a copy to:


Wells Fargo Bank, N.A.
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services—TCPC Funding I, LLC
Fax: (410) 715 3748
Phone: (410) 884 2000


For all other purposes:


Wells Fargo Bank, N.A.
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services— TCPC Funding I, LLC
Fax: (410) 715 3748
Phone: (410) 884 2000






    

--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent
By:
    
Name:
Title:

By:
    
Name:
Title:

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Email: amit.patel@db.com, james.kwak@db.com, erica.flor@db.com,
andrew.goldsmith@db.com






    

--------------------------------------------------------------------------------






Commitment: $255,000,000    DEUTSCHE BANK AG, NEW YORK BRANCH, as an
Agent and as a Committed Lender
 
By:
_________________________________________
Name:
Title:

By:
_________________________________________
Name:
Title:

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Email: amit.patel@db.com, james.kwak@db.com, erica.flor@db.com,
andrew.goldsmith@db.com












    

--------------------------------------------------------------------------------





Commitment: $20,000,000    ROYAL BANK OF CANADA, as an Agent and
as a Committed Lender
By:
_________________________________________
Name:
Title:

By:
_________________________________________
Name:
Title:







    

--------------------------------------------------------------------------------





Commitment: $20,000,000    NBH BANK, as an Agent and
as a Committed Lender
By:
_________________________________________
Name:
Title:





    

--------------------------------------------------------------------------------





Commitment: $20,000,000    CITY NATIONAL BANK, a national banking association,
and as a Committed Lender
By:_________________________________________
Name:
Title:








    

--------------------------------------------------------------------------------





Commitment: $35,000,000    TIAA, FSB, as successor in interest to certain assets
of
EverBank Commercial Finance, Inc., as an Agent and as an
Agent and as a Committed Lender
By:
_________________________________________    
Name:
Title:

                            
                            




TIAA, FSB
1000 Midlantic Drive, Suite 400 E
Mount Laurel, NJ 08054
Attention: Lender Finance
Facsimile No.: 201-770-4768
Email: LFLoanAdmin@tiaabank.com




    